LOAN AND SECURITY AGREEMENT

 

by and among

 

REPTRON ELECTRONICS, INC.,

 

as Borrower

 

and

 

CONGRESS FINANCIAL CORPORATION (FLORIDA),

 

as Agent

 

and

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

 

as Lenders

 

Dated: February 3, 2004

 



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   1

SECTION 2. CREDIT FACILITIES

   24

2.1 Loans.

   24

2.2 Letter of Credit Accommodations.

   25

2.3 Commitments.

   29

SECTION 3. INTEREST AND FEES

   29

3.1 Interest.

   29

3.2 Fees.

   30

3.3 Changes in Laws and Increased Costs of Loans.

   31

SECTION 4. CONDITIONS PRECEDENT

   33

4.1 Conditions Precedent to Initial Loans and Letter of Credit Accommodations.

   33

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations.

   36

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

   36

5.1 Grant of Security Interest.

   36

5.2 Perfection of Security Interests.

   37

SECTION 6. COLLECTION AND ADMINISTRATION

   41

6.1 Borrower Loan Account.

   41

6.2 Statements.

   41

6.3 Collection of Accounts.

   41

6.4 Payments.

   42

6.5 Authorization to Make Loans.

   43

6.6 Use of Proceeds.

   44

6.7 Pro Rata Treatment.

   44

6.8 Sharing of Payments, Etc.

   44

6.9 Settlement Procedures.

   45

6.10 Obligations Several; Independent Nature of Lenders’ Rights.

   47

SECTION 7. COLLATERAL REPORTING AND COVENANTS

   47

7.1 Collateral Reporting.

   47

7.2 Accounts Covenants.

   48

7.3 Inventory Covenants.

   49

7.4 Equipment and Real Property Covenants.

   50

7.5 Power of Attorney.

   50

7.6 Right to Cure.

   51

7.7 Access to Premises.

   51

SECTION 8. REPRESENTATIONS AND WARRANTIES

   52

8.1 Corporate Existence, Power and Authority.

   52

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

   52

8.3 Financial Statements; No Material Adverse Change.

   53

8.4 Priority of Liens; Title to Properties.

   53

 

i



--------------------------------------------------------------------------------

8.5 Tax Returns.

   53

8.6 Litigation.

   53

8.7 Compliance with Other Agreements and Applicable Laws.

   53

8.8 Environmental Compliance.

   54

8.9 Employee Benefits.

   55

8.10 Bank Accounts.

   55

8.11 Intellectual Property.

   55

8.12 Subsidiaries; Affiliates; Capitalization; Solvency.

   56

8.13 Labor Disputes.

   56

8.14 Restrictions on Subsidiaries.

   57

8.15 Material Contracts.

   57

8.16 Payable Practices.

   57

8.17 Confirmation Order.

   57

8.18 Accuracy and Completeness of Information.

   58

8.19 Survival of Warranties; Cumulative.

   58

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

   58

9.1 Maintenance of Existence.

   58

9.2 New Collateral Locations.

   58

9.3 Compliance with Laws, Regulations, Etc.

   59

9.4 Payment of Taxes and Claims.

   60

9.5 Insurance.

   60

9.6 Financial Statements and Other Information.

   60

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.

   62

9.8 Encumbrances.

   64

9.9 Indebtedness.

   65

9.10 Loans, Investments, Etc.

   66

9.11 Dividends and Redemptions.

   67

9.12 Transactions with Affiliates.

   68

9.13 Compliance with ERISA.

   68

9.14 End of Fiscal Years; Fiscal Quarters.

   68

9.15 Change in Business.

   69

9.16 Limitation of Restrictions Affecting Subsidiaries.

   69

9.17 Debt Service Coverage Ratio.

   69

9.18 License Agreements.

   69

9.19 After Acquired Real Property.

   70

9.20 Costs and Expenses.

   71

9.21 Further Assurances.

   71

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

   72

10.1 Events of Default.

   72

10.2 Remedies.

   74

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

   77

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

   77

11.2 Waiver of Notices.

   79

 

 

ii



--------------------------------------------------------------------------------

11.3 Amendments and Waivers.

   79

11.4 Waiver of Counterclaims.

   80

11.5 Indemnification.

   81

SECTION 12. THE AGENT

   81

12.1 Appointment, Powers and Immunities.

   81

12.2 Reliance by Agent.

   82

12.3 Events of Default.

   82

12.4 Congress in its Individual Capacity.

   82

12.5 Indemnification.

   83

12.6 Non-Reliance on Agent and Other Lenders.

   83

12.7 Failure to Act.

   83

12.8 Additional Loans.

   84

12.9 Concerning the Collateral and the Related Financing Agreements.

   84

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.

   84

12.11 Collateral Matters.

   85

12.12 Agency for Perfection.

   86

12.13 Successor Agent.

   87

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

   87

13.1 Term.

   87

13.2 Interpretative Provisions.

   89

13.3 Partial Invalidity.

   91

13.4 Confidentiality.

   91

13.5 Successors.

   92

13.6 Assignments; Participations.

   92

13.7 Entire Agreement.

   94

13.8 Counterparts, Etc.

   94

 

iii



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A

   Form of Assignment and Acceptance

Exhibit B

   Information Certificate

Exhibit C

   Form of Compliance Certificate

Exhibit D

   Closing Cash Flow and Projections

Schedule 1.51

   Existing Lenders

Schedule 1.52

   Existing Letters of Credit

Schedule 8.17

   Payments in Respect of the Plan

 

 

i



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement dated February 3, 2004 is entered into by and
among REPTRON ELECTRONICS, INC., a Florida corporation (“Borrower”), the
financial institutions from time to time parties hereto as lenders, whether by
execution of this Agreement or an Assignment and Acceptance (each individually,
a “Lender” and collectively, “Lenders”) and CONGRESS FINANCIAL CORPORATION
(FLORIDA), a Florida corporation, in its capacity as agent for Lenders (in such
capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower has requested that Agent and Lenders enter into financing
arrangements with Borrower for the funding of cash distributions under the Plan,
the replacement or backstopping of outstanding letters of credit, the payment of
related transaction expenses and for working capital and general corporate
purposes; and for these purposes, Agent and Lenders are willing to make certain
loans and other extensions of credit to Borrower upon the terms and conditions
set forth herein;

 

WHEREAS, the funding of the cash distributions under the Plan constitute
enforceable debt obligations of Reptron Electronics, Inc. and the repayment of
such obligations and the provision of working capital as provided for herein
will directly benefit Borrower and will permit Borrower to consummate the Plan;

 

WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to Borrower on a pro rata
basis according to its Commitment (as defined below) on the terms and conditions
set forth herein and Agent is willing to act as agent for Lenders on the terms
and conditions set forth herein and the other Financing Agreements;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1. DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

 

1.1 “Accounts” shall mean, all present and future rights of Borrower to payment
of a monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, (a) for property that has been or
is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary



--------------------------------------------------------------------------------

obligation incurred or to be incurred, or (d) arising out of the use of a credit
or charge card or information contained on or for use with the card.

 

1.2 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan, the rate per annum (rounded upwards, if necessary,
to the next one-sixteenth (1/16) of one percent (1%)) determined by dividing (a)
the Eurodollar Rate for such Interest Period by (b) a percentage equal to: (i)
one (1) minus (ii) the Reserve Percentage. For purposes hereof, “Reserve
Percentage” shall mean the reserve percentage, expressed as a decimal,
prescribed by any United States or foreign banking authority for determining the
reserve requirement which is or would be applicable to deposits of United States
dollars in a non-United States or an international banking office of Reference
Bank used to fund a Eurodollar Rate Loan or any Eurodollar Rate Loan made with
the proceeds of such deposit, whether or not the Reference Bank actually holds
or has made any such deposits or loans. The Adjusted Eurodollar Rate shall be
adjusted on and as of the effective day of any change in the Reserve Percentage.

 

1.3 “Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (i) any Person which beneficially owns
or holds twenty percent (20%) or more of any class of Voting Stock of such
Person or other equity interests in such Person, (a) any Person of which such
Person beneficially owns or holds twenty percent (20%) or more of any class of
Voting Stock or in which such Person beneficially owns or holds twenty percent
(20%) or more of the equity interests and (b) any director or executive officer
of such Person. For the purposes of this definition, the term “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by agreement or otherwise.

 

1.4 “Agent” shall mean Congress Financial Corporation (Florida), in its capacity
as agent on behalf of Lenders pursuant to the terms hereof and any replacement
or successor agent hereunder.

 

1.5 “Agent Payment Account” shall mean account no. 5000 0000 30334 of Agent at
Wachovia Bank, National Association or such other account of Agent as Agent may
from time to time designate to Borrower as the Agent Payment Account for
purposes of this Agreement and the other Financing Agreements.

 

1.6 “Applicable Margin” shall mean as to the Interest Rate for Prime Rate Loans
and the Interest Rate for Eurodollar Rate Loans, for the period from the date
hereof through and including July 31, 2004, and for each fiscal month thereafter
(commencing August 1, 2004) in which the Debt Service Coverage Ratio is 1.2:1.0
or less, the Applicable Prime Rate Margin shall be equal to one percent (1.0%)
and the Applicable Eurodollar Rate Margin shall be equal to three percent
(3.0%); provided, however, that, commencing with the Borrower’s fiscal quarter
ending June 30, 2004, if the Debt Service Coverage Ratio, as reflected in the
quarterly financial statements required to be delivered pursuant to Section
9.6(a)(ii) (the “Quarterly Financial

 

2



--------------------------------------------------------------------------------

Statement”), is greater than 1.2:1.0, the Applicable Prime Rate Margin and the
Applicable Eurodollar Rate Margin shall be, effective as of the first day of the
month immediately following the receipt of the applicable Quarterly Financial
Statement (“Interest Adjustment Date”), the applicable percentage (on a per
annum basis) set forth below set forth opposite the Excess Availability:

 

    Excess Availability  

Applicable Prime

Rate Margin

 

Applicable

Eurodollar Rate

Margin

--------------------------------------------------------------------------------

(a)   Greater than $12,000,000   .25%   2.25%

--------------------------------------------------------------------------------

(b)   Greater than $8,000,000 and less than or equal to $12,000,000   .50%  
2.50%

--------------------------------------------------------------------------------

(c)   Greater than $5,000,000 and less than or equal to $8,000,000   .75%  
2.75%

--------------------------------------------------------------------------------

(d)   Less than or equal to $5,000,000   1.0%   3.00%

--------------------------------------------------------------------------------

 

provided, that, the Applicable Margin shall be the percentage set forth above
based upon the lowest Excess Availability which existed at any time during the
three (3) consecutive calendar month period immediately preceding the Interest
Adjustment Date and such adjusted interest rate shall continue until the next
Interest Adjustment Date; except that if Borrower shall fail to deliver the
financial statements, certificates and/or other information required under
Section 9.6(a)(ii) by the dates required pursuant to such section, each
Applicable Margin shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above until the first day of the
month immediately following the delivery of such financial statements,
certificates and/or other information.

 

1.7 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.

 

1.8 “Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title
11 of the United States Code, as the same now exists or may from time to time
hereafter be

 

amended, modified, recodified or supplemented, together with all official rules
and regulations thereunder or related thereto.

 

1.9 “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of Florida, West Palm Beach Division.

 

1.10 “Blocked Accounts” shall have the meaning set forth in Section 6.3 hereof.

 

1.11 “Borrowing Base” shall mean, at any time, the amount equal to:

 

(a) the lesser of:

 

3



--------------------------------------------------------------------------------

(i) the amount equal to: (A) eighty-five percent (85%) of the Net Amount of the
Eligible Accounts, plus (B) the lesser of (1) the Inventory Loan Limit or (2)
the lesser of (x) thirty-five percent (35%) multiplied by the Value of the
Eligible Inventory of Borrower consisting of raw materials or finished goods or
(y) eighty-five percent (85%) of the Net Recovery Percentage multiplied by the
Value of such Eligible Inventory, plus (C) the lesser of (1) the Equipment Loan
Limit or (2) up to fifty percent (50%) of the Net Liquidation Value of Eligible
Equipment, or

 

(ii) the Revolving Loan Limit;

 

minus

 

(b) Reserves.

 

For purposes only of applying the Inventory Loan Limit, Agent may treat the then
undrawn amounts of outstanding Letter of Credit Accommodations for the purpose
of purchasing Eligible Inventory as Revolving Loans to the extent Agent is in
effect basing the issuance of the Letter of Credit Accommodations on the Value
of the Eligible Inventory being purchased with such Letter of Credit
Accommodations. In determining the actual amounts of such Letter of Credit
Accommodations to be so treated for purposes of the sublimit, the outstanding
Revolving Loans and Reserves shall be attributed first to any components of the
lending formulas set forth above that are not subject to such sublimit, before
being attributed to the components of the lending formulas subject to such
sublimit.

 

1.12 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York, or the State of North Carolina, and a day on which
Agent is open for the transaction of business, except that if a determination of
a Business Day shall relate to any Eurodollar Rate Loans, the term Business Day
shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market.

 

1.13 “Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

 

1.14 “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

 

1.15 “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial

 

4



--------------------------------------------------------------------------------

institution that is a member of the Federal Reserve System having combined
capital and surplus and undivided profits of not less than $250,000,000; (c)
commercial paper (including variable rate demand notes) with a maturity of
ninety (90) days or less issued by a corporation (except an Affiliate of
Borrower) organized under the laws of any State of the United States of America
or the District of Columbia and rated at least A-1 by Standard & Poor’s Ratings
Service, a division of The McGraw-Hill Companies, Inc. or at least P-1 by
Moody’s Investors Service, Inc.; (d) repurchase obligations with a term of not
more than thirty (30) days for underlying securities of the types described in
clause (a) above entered into with any financial institution having combined
capital and surplus and undivided profits of not less than $250,000,000; (e)
repurchase agreements and reverse repurchase agreements relating to marketable
direct obligations issued or unconditionally guaranteed by the United States of
America or issued by any governmental agency thereof and backed by the full
faith and credit of the United States of America, in each case maturing within
ninety (90) days or less from the date of acquisition; provided, that, the terms
of such agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions with Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; and (f)
investments in money market funds and mutual funds which invest substantially
all of their assets in securities of the types described in clauses (a) through
(e) above.

 

1.16 “Change of Control” shall mean, from and after the effectiveness of the
Plan: (a) the transfer (in one transaction or a series of transactions) of all
or substantially all of the assets of Borrower or any Obligor to any Person or
group (as such term is used in Section 13(d)(3) of the Exchange Act); (b) the
liquidation or dissolution of Borrower or any Obligor or the adoption of a plan
by the stockholders of Borrower or any Obligor relating to the dissolution or
liquidation of Borrower or any Obligor; or (c) without the consent of Agent and
Required Lenders, the acquisition or ownership, directly or indirectly,
beneficially or of record, by any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), of a majority of the voting power of the
total outstanding Voting Stock of Borrower or any Obligor or the Board of
Directors of Borrower or any Obligor.

 

1.17 “Chapter 11 Case” shall mean the Chapter 11 Case of the Chapter 11 Company
under the Bankruptcy Code referred to as In re Reptron Electronics, Inc., Case
No. 03-35966-BKC-PGH, which is pending in the Bankruptcy Court.

 

1.18 “Chapter 11 Company” shall mean Reptron Electronics, Inc., as debtor and
debtor-in-possession, a Florida corporation (together with its successors and
assigns).

 

1.19 “Closing Cash Flow and Projections” shall mean the revised 13-week cash
flow and availability projections annexed hereto as Exhibit D.

 

1.20 “Closing Excess Availability” shall mean, the amount, as determined by
Agent, calculated at closing, equal to: (a) the lesser of: (i) the Borrowing
Base (for the purposes of calculating the Borrowing Base for determining Closing
Excess Availability, the Equipment Loan Limit shall be $0) and (ii) the
Revolving Loan Limit (in each case under (i) or (ii) after giving effect to any
Reserves other than any Reserves in respect of Letter of Credit Accommodations),
minus (b) the sum of: (i) the amount of all then outstanding and unpaid
Obligations (but not including for this purpose the then outstanding aggregate
principal amount

 

5



--------------------------------------------------------------------------------

of any outstanding Letter of Credit Accommodations), plus (ii) the amount of all
Reserves then established in respect of Letter of Credit Accommodations, plus
(iii) the aggregate amount of all payments to be made under the Plan on the
Effective Date not previously funded prior to the date hereof or included in the
Obligations at closing, plus (iv) the amount of all of Borrower’s book overdraft
and            ,without duplication, the amount of checks issued by the Borrower
but not yet sent.

 

1.21 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

 

1.22 “Collateral” shall have the meaning set forth in Section 5 hereof.

 

1.23 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Agent, from any lessor of premises to Borrower, or
any other person to whom any Collateral is consigned or who has custody, control
or possession of any such Collateral or is otherwise the owner or operator of
any premises on which any of such Collateral is located, pursuant to which such
lessor, consignee or other person, inter alia, acknowledges the first priority
security interest of Agent in such Collateral, agrees to waive any and all
claims such lessor, consignee or other person may, at any time, have against
such Collateral, whether for processing, storage or otherwise, and agrees to
permit Agent access to, and the right to remain on, the premises of such lessor,
consignee or other person so as to exercise Agent’s rights and remedies and
otherwise deal with such Collateral and in the case of any consignee or other
person who at any time has custody, control or possession of any Collateral,
acknowledges that it holds and will hold possession of the Collateral for the
benefit of Agent and Lenders and agrees to follow all instructions of Agent with
respect thereto.

 

1.24 “Commitment” shall mean, at any time, as to each Lender, the principal
amount set forth below such Lender’s signature on the signatures pages hereto
designated as the Commitment or on Schedule 1 to the Assignment and Acceptance
Agreement pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 13.7 hereof, as the same may be adjusted from
time to time in accordance with the terms hereof; sometimes being collectively
referred to herein as “Commitments”.

 

1.25 “Confirmation Order” shall mean the Order Confirming the Debtor’s Modified
Second Amended Plan of Reorganization under Chapter 11 of the Bankruptcy Code
entered on January 14, 2004 in the Chapter 11 Case.

 

1.26 “Congress” shall mean Congress Financial Corporation (Florida), a Florida
corporation, in its individual capacity, and its successors and assigns.

 

1.27 “Consolidated Net Income” shall mean, with respect to any Person for any
period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period (excluding to the extent
included therein any extraordinary or non-recurring gains and extraordinary
non-cash charges) and after deducting all charges which should be deducted
before arriving at the net income (loss) for such period and after deducting the
Provision for Taxes for such period, all as determined in accordance with GAAP;
provided, that, (a) the net income of any Person that is not a wholly-owned
Subsidiary or that is accounted for

 

6



--------------------------------------------------------------------------------

by the equity method of accounting shall be included only to the extent of the
amount of dividends or distributions paid or payable to such Person or a
wholly-owned Subsidiary of such Person; (b) except to the extent included
pursuant to the foregoing clause, the net income of any Person accrued prior to
the date it becomes a wholly-owned Subsidiary of such Person or is merged into
or consolidated with such Person or any of its wholly-owned Subsidiaries or that
Person’s assets are acquired by such Person or by any of its wholly-owned
Subsidiaries shall be excluded; and (c) the effect of any change in accounting
principles adopted by such Person or its Subsidiaries after the date hereof
shall be excluded. For the purposes of this definition, net income excludes any
gain and non-cash loss (but not any cash loss) together with any related
Provision for Taxes for such gain and non-cash loss (but not any cash loss)
realized upon the sale or other disposition of any assets that are not sold in
the ordinary course of business (including, without limitation, dispositions
pursuant to sale and leaseback transactions) or of any capital stock of such
Person or a Subsidiary of such Person and any net income realized as a result of
changes in accounting principles or the application thereof to such Person.

 

1.28 “Credit Facility” shall mean the Loans and Letter of Credit Accommodations
provided to or for the benefit of Borrower pursuant to Sections 2.1 and 2.2
hereof.

 

1.29 “Debt Service Coverage Ratio” shall mean, with respect to Borrower and its
Subsidiaries, on a consolidated basis, the ratio of (a) the amount equal to
EBITDA during the three (3) months immediately preceding the determination date
with respect to the calculation of the Fixed Charges to (b) Fixed Charges of
Borrower and its Subsidiaries for such three (3) month period.

 

1.30 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.

 

1.31 “Defaulting Lender” shall have the meaning set forth in Section 6.10
hereof.

 

1.32 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance satisfactory to Agent, by and among Agent, Borrower or the
Obligor with a deposit account at any bank and the bank at which such deposit
account is at any time maintained which provides that such bank will comply with
instructions originated by Agent directing disposition of the funds in the
deposit account without further consent by Borrower or such Obligor and such
other terms and conditions as Agent may require, including as to any such
agreement with respect to any Blocked Account, providing that all items received
or deposited in the Blocked Accounts are the property of Agent, that the bank
has no lien upon, or right to setoff against, the Blocked Accounts, the items
received for deposit therein, or the funds from time to time on deposit therein
and that the bank will wire, or otherwise transfer, in immediately available
funds, on a daily basis to the Agent Payment Account all funds received or
deposited into the Blocked Accounts.

 

1.33 “EBITDA” shall mean, as to any Person, with respect to any period, an
amount equal to: (a) the Consolidated Net Income of such Person for such period,
plus (b) depreciation and amortization for such period (to the extent deducted
in the computation of Consolidated Net Income of such Person), all in accordance
with GAAP, plus (c) Interest Expense for such period (to the extent deducted in
the computation of Consolidated Net Income of such Person), plus (d)

 

7



--------------------------------------------------------------------------------

the Provision of Taxes for such period (to the extent deducted in the
computation of Consolidated Net Income of such Person).

 

1.34 “Effective Date” shall mean the date after which the Confirmation Order
shall have become a Final Order and that all of the conditions precedent to the
effectiveness of the Plan shall have been satisfied.

 

1.35 “Eligible Accounts” shall mean Accounts created by Borrower which are and
continue to be acceptable to Agent based on the criteria set forth below. In
general, Accounts shall be Eligible Accounts if:

 

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by such Borrower or rendition of services by such Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;

 

(b) such Accounts are not unpaid more than the earlier of sixty (60) days after
the original due date for them or ninety (90) days after the date of the
original invoice date for them;

 

(c) such Accounts comply with the terms and conditions contained in Section
7.2(b) of this Agreement;

 

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

 

(e) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada (or in the case of
Bayer Corporation or any foreign subsidiary of Bayer Corporation, also located
in Ireland, the United Kingdom or Germany, or in the case of Diebold,
Incorporated or any foreign subsidiary of Diebold, Incorporated, also located in
France or any other foreign jurisdiction, provided, that, with respect to such
foreign jurisdiction, such Accounts have been guaranteed by Diebold,
Incorporated) (provided, that, at any time promptly upon Agent’s request,
Borrower shall execute and deliver, or cause to be executed and delivered, such
other agreements, documents and instruments as may be required by Agent to
perfect the security interests of Agent in those Accounts of an account debtor
with its chief executive office or principal place of business in Canada in
accordance with the applicable laws of the Province of Canada in which such
chief executive office or principal place of business is located and take or
cause to be taken such other and further actions as Agent may request to enable
Agent as secured party with respect thereto to collect such Accounts under the
applicable Federal or Provincial laws of Canada) or, at Agent’s option, if the
chief executive office and principal place of business of the account debtor
with respect to such Accounts is located other than in the United States of
America or Canada, other than as to Diebold, Incorporated and Bayer Corporation,
then if either: (i) the account debtor has delivered to such Borrower an
irrevocable letter of credit issued or confirmed by a bank satisfactory to Agent
and payable only in the United States of America and in U.S. dollars, sufficient
to cover such Account, in form and substance satisfactory to Agent and if
required

 

8



--------------------------------------------------------------------------------

by Agent, the original of such letter of credit has been delivered to Agent or
Agent’s agent and the issuer thereof, and such Borrower has complied with the
terms of Section 5.2(f) hereof with respect to the assignment of the proceeds of
such letter of credit to Agent or naming Agent as transferee beneficiary
thereunder, as Agent may specify, or (ii) such Account is subject to credit
insurance payable to Agent issued by an insurer and on terms and in an amount
acceptable to Agent, or (iii) such Account is otherwise acceptable in all
respects to Agent (subject to such lending formula with respect thereto as Agent
may determine);

 

(f) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Agent shall have received an agreement
in writing from the account debtor, in form and substance satisfactory to Agent,
confirming the unconditional obligation of the account debtor to take the goods
related thereto and pay such invoice;

 

(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to any right of setoff or recoupment against
such Accounts (but the portion of the Accounts of such account debtor in excess
of the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Accounts),

 

(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;

 

(i) such Accounts are subject to the first priority, valid and perfected
security interest of Agent and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement (but not including for purposes of this exception (i) any
purchase money security interests or liens that may be permitted under this
Agreement, or (ii) any other security interests or liens that may have priority
over the security interests of Agent or (iii) any security interests or liens
that are not subject to an intercreditor agreement in form and substance
satisfactory to Agent between the holder of such security interest or lien and
Agent);

 

(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of Borrower or any Obligor;

 

(k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Agent’s request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Agent;

 

9



--------------------------------------------------------------------------------

(l) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);

 

(m) such Accounts are not evidenced by or arising under any instrument or
chattel paper;

 

(n) the aggregate amount of such Accounts owing by a single account debtor do
not constitute more than fifteen percent (15%) of the aggregate amount of all
otherwise Eligible Accounts, provided that, in the case of Accounts owing by
Diebold, Incorporated, such Accounts do not constitute more than forty percent
(40%) of the aggregate amount of all otherwise Eligible Accounts or such lesser
percentage as Agent may deem appropriate in its judgment reasonably exercised,
provided, further, that, in the case of Bayer Corporation, Zoll Medical
Corporation and Datascope Corp., each such Account does not constitute more than
twenty-five percent (25%) of the aggregate amount of all otherwise Eligible
Accounts or such lesser percentage as Agent may deem appropriate in its judgment
reasonably exercised (but, in each case, with respect to all of the foregoing,
the portion of the Accounts not in excess of the applicable percentages set
forth above may be deemed Eligible Accounts);

 

(o) such Accounts are not owed by an account debtor who has Accounts unpaid more
than the earlier of sixty (60) days after the original due date for them or
ninety (90) days after the original invoice date for them which constitute more
than fifty percent (50%) of the total Accounts of such account debtor;

 

(p) the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to Borrower to
seek judicial enforcement in such State of payment of such Account, unless
Borrower has qualified to do business in such state or has filed a Notice of
Business Activities Report or equivalent report for the then current year or
such failure to file and inability to seek judicial enforcement is capable of
being remedied without any material delay or material cost; and

 

(q) such Accounts are owed by account debtors deemed creditworthy at all times
by Agent.

 

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from Borrower prior to the date hereof, in either case under clause (i) or (ii)
which adversely affects or could reasonably be expected to adversely affect the
Accounts in the good faith determination of Agent. Any Accounts which are not
Eligible Accounts shall nevertheless be part of the Collateral.

 

1.36 “Eligible Equipment” shall mean Equipment that meets all of the following
criteria:

 

10



--------------------------------------------------------------------------------

(a) Borrower shall have delivered or caused to be delivered to Agent, written
appraisals as to the Equipment, in form, scope and methodology acceptable to
Agent; except, that, if the most recent appraisal of the Equipment received and
accepted by Agent should become more than twelve (12) months old and Borrower
shall have not authorized an update of such appraisal, then no Equipment shall
be Eligible Equipment;

 

(b) the Equipment shall be described (by model, make, manufacturer, serial
number and/or such other identifying information as may be appropriate, as
determined by Agent) in a schedule to be submitted by Borrower to Agent;

 

(c) Agent shall have a perfected first priority lien on and security interest in
such Equipment;

 

(d) such Equipment shall be located at a premises owned or leased by Borrower
provided, that, (i) as to locations which are leased by Borrower, Agent shall
have received a Collateral Access Agreement from the owner and operator with
respect to such location, duly authorized, executed and delivered by such owner
and operator;

 

(e) such Equipment is acceptable to Agent in good faith as Collateral; and

 

(f) The criteria for Eligible Equipment shall be subject to Agent’s continuing
satisfaction and may be revised by Agent from time to time in the good faith
judgment of Agent. Any Equipment that is not Eligible Equipment shall
nevertheless be and remain at all times part of the Collateral.

 

1.37 “Eligible Inventory” shall mean, Inventory consisting of finished goods
held for resale in the ordinary course of the business of Borrower and raw
materials for such finished goods, in each case which are acceptable to Agent
based on the criteria set forth below. In general, Eligible Inventory shall not
include (a) work-in-process; (b) spare parts for equipment; (c) packaging and
shipping materials; (d) supplies used or consumed in Borrower’s business; (e)
Inventory at premises other than those owned or leased and controlled by
Borrower; provided, that, (i) as to locations which are leased by Borrower, if
Agent shall not have received a Collateral Access Agreement from the owner and
operator with respect to such location, duly authorized, executed and delivered
by such owner and operator (or Agent shall determine to accept a Collateral
Access Agreement that does not include all required provisions or provisions in
the form otherwise required by Agent), Agent may, at its option, establish such
Reserves in respect of amounts at any time due or to become due to the owner and
lessor thereof as Agent shall determine, and (ii) as to locations owned and
operated by a third person, if Agent shall not have received a Collateral Access
Agreement from the owner and operator with respect to such location, duly
authorized, executed and delivered by such owner and operator (or Agent shall
determine to accept a Collateral Access Agreement that does not include all
required provisions or provisions in the form otherwise required by Agent),
Agent may, at its option, establish such Reserves in respect of amounts at any
time due or to become due to the owner and operator thereof as Agent shall
determine, provided that, in addition, if required by Agent, in order for such
Inventory at locations owned and operated by a third person to be Eligible
Inventory, Agent shall have received: (A) UCC financing statements between the
owner and operator, as consignee or bailee and Borrower, as consignor or bailor,
in form and substance satisfactory to

 

11



--------------------------------------------------------------------------------

Agent, which are duly assigned to Agent and (B) a written notice to any lender
to the owner and operator of the first priority security interest in such
Inventory of Agent; (f) Inventory subject to a security interest or lien in
favor of any Person other than Agent except those permitted in this Agreement
(but not including for purposes of this exception (i) any purchase money
security interests or liens that may be permitted under this Agreement, or (ii)
any other security interests or liens that may have priority over the security
interests of Agent or (iii) any security interests or liens that are not subject
to an intercreditor agreement in form and substance satisfactory to Agent
between the holder of such security interest or lien and Agent); (g) bill and
hold goods; (h) obsolete or slow moving Inventory; (i) Inventory which is not
subject to the first priority, valid and perfected security interest of Agent;
(j) returned, damaged and/or defective Inventory; (k) Inventory purchased or
sold on consignment and (l) Inventory located outside the United States of
America. The criteria for Eligible Inventory set forth above may only be changed
and any new criteria for Eligible Inventory may only be established by Agent in
good faith based on either: (i) an event, condition or other circumstance
arising after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from Borrower prior to the date hereof, in either case under clause (i) or (ii)
which adversely affects or could reasonably be expected to adversely affect the
Inventory in the good faith determination of Agent. Any Inventory which is not
Eligible Inventory shall nevertheless be part of the Collateral.

 

1.38 “Eligible Transferee” shall mean (a) any Lender; (b) the parent company of
any Lender and/or any Affiliate of such Lender which is at least fifty percent
(50%) owned by such Lender or its parent company; (c) any person (whether a
corporation, partnership, trust or otherwise) that is engaged in the business of
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Lender or with respect to any Lender that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Agent; and (d) any other commercial
bank, financial institution or “accredited investor” (as defined in Regulation D
under the Securities Act of 1933) approved by Agent, provided, that, (i) neither
Borrower nor any Obligor or any Affiliate of Borrower or any Obligor shall
qualify as an Eligible Transferee and (ii) no Person to whom any Indebtedness
which is in any way subordinated in right of payment to any other Indebtedness
of Borrower or Obligor shall qualify as an Eligible Transferee, except as Agent
may otherwise specifically agree.

 

1.39 “Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between Borrower and any Governmental
Authority, (a) relating to pollution and the protection, preservation or
restoration of the environment (including air, water vapor, surface water,
ground water, drinking water, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource), or to human health
or safety, (b) relating to the exposure to, or the use, storage, recycling,
treatment, generation, manufacture, processing, distribution, transportation,
handling, labeling, production, release or disposal, or threatened release, of
Hazardous Materials, or (c) relating to all laws with regard to recordkeeping,
notification, disclosure and reporting requirements respecting Hazardous
Materials. The term

 

12



--------------------------------------------------------------------------------

“Environmental Laws” includes (i) the Federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Federal Superfund
Amendments and Reauthorization Act, the Federal Water Pollution Control Act of
1972, the Federal Clean Water Act, the Federal Clean Air Act, the Federal
Resource Conservation and Recovery Act of 1976 (including the Hazardous and
Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974, (ii)
applicable state counterparts to such laws and (iii) any common law or equitable
doctrine that may impose liability or obligations for injuries or damages due
to, or threatened as a result of, the presence of or exposure to any Hazardous
Materials.

 

1.40 “Equipment” shall mean all of Borrower’s now owned and hereafter acquired
equipment, wherever located, including machinery, data processing and computer
equipment (whether owned or licensed and including embedded software), vehicles,
tools, furniture, fixtures, all attachments, accessions and property now or
hereafter affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.

 

1.41 “Equipment Loan Limit” shall mean One Million Five Hundred Thousand
($1,500,000) Dollars; provided, that, commencing April 1, 2004 and on the first
(1st) day of each successive July, October, January and April thereafter, the
Equipment Loan Limit shall be reduced by One Hundred Twenty-Five Thousand
($125,000) Dollars.

 

1.42 “ERISA” shall mean the United States Employee Retirement Income Security
Act of 1974, together with all rules, regulations and interpretations thereunder
or related thereto.

 

1.43 “ ERISA Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) which Borrower or any Obligor sponsors, maintains, or to which it makes,
is making, or is obligated to make contributions, or in the case of a
Multiemployer Plan has made contributions at any time during the immediately
preceding six (6) plan years.

 

1.44 “ERISA Affiliate” shall mean any person required to be aggregated with
Borrower or any of its Subsidiaries under Sections 414(b), 414(c), 414(m) or
414(o) of the Code.

 

1.45 “ERISA Event” shall mean (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a ERISA
Plan; (b) the adoption of any amendment to a ERISA Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any ERISA Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (d) the filing pursuant to Section 412 of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any ERISA Plan; (e) the occurrence of a
“prohibited transaction” with respect to which Borrower or any Obligor, or any
of its or their respective Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which Borrower, any
Obligor or any of its or their respective Subsidiaries could otherwise be
liable; (f) a complete or partial withdrawal by Borrower, any Obligor or any
ERISA Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization; (g) the filing of a notice of intent to

 

13



--------------------------------------------------------------------------------

terminate, the treatment of a ERISA Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a ERISA Plan; (h) an event or
condition which might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any ERISA Plan; (i) the imposition of any liability under Title IV
of ERISA, other than the Pension Benefit Guaranty Corporation premiums due but
not delinquent under Section 4007 of ERISA, upon Borrower, any Obligor or any
ERISA Affiliate in excess of $25,000 and (j) any other event or condition with
respect to a ERISA Plan including any ERISA Plan subject to Title IV of ERISA
maintained, or contributed to, by any ERISA Affiliate that could reasonably be
expected to result in liability of Borrower in excess of $25,000.

 

1.46 “Eurodollar Rate” shall mean with respect to the Interest Period for a
Eurodollar Rate Loan, the interest rate per annum equal to the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the next one-sixteenth of one percent (.0625%)) at which Reference Bank is
offered deposits of United States dollars in the London interbank market (or
other Eurodollar Rate market selected by Borrower or and approved by Agent) on
or about 9:00 a.m. (New York time) two (2) Business Days prior to the
commencement of such Interest Period in amounts substantially equal to the
principal amount of the Eurodollar Rate Loans requested by and available to
Borrower in accordance with this Agreement, with a maturity of comparable
duration to the Interest Period selected by or on behalf of Borrower.

 

1.47 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.

 

1.48 “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

 

1.49 “Excess Availability” shall mean, the amount, as determined by Agent,
calculated at any date, equal to: (a) the lesser of: (i) the Borrowing Base and
(ii) the Revolving Loan Limit (in each case under (i) or (ii) after giving
effect to any Reserves other than any Reserves in respect of Letter of Credit
Accommodations), minus (b) the sum of: (i) the amount of all then outstanding
and unpaid Obligations (but not including for this purpose the then outstanding
aggregate principal amount of any outstanding Letter of Credit Accommodations),
plus (ii) the amount of all Reserves then established in respect of Letter of
Credit Accommodations, plus (iii) the aggregate amount of all then outstanding
and unpaid trade payables and other obligations of Borrower which are
outstanding more than sixty (60) days past due as of such time (other than trade
payables or other obligations being contested or disputed by Borrower in good
faith).

 

1.50 “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.

 

1.51 “Existing Lenders” shall mean the lenders to Borrower listed on Schedule
1.51 hereto (and including The CIT Group/Business Credit, Inc. in its capacity
as agent acting for such lenders) and their respective predecessors, successors
and assigns.

 

1.52 “Existing Letters of Credit” shall mean, collectively, the letters of
credit issued for the account of Borrower or any Obligor or for which Borrower
is otherwise liable listed on

 

14



--------------------------------------------------------------------------------

Schedule 1.52 hereto, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

1.53 “Final Order” shall mean a judgment, order, ruling or other decree issued
and entered by the Bankruptcy Court or by any state or other federal court or
other tribunal which judgment, order, ruling or other decree has not been
reversed, stayed, modified or amended and as to which (a) the time to appeal or
petition for review, rehearing or certiorari has expired and as to which no
appeal or petition for review, rehearing or certiorari is pending or (b) any
appeal or petition for review, rehearing or certiorari has been finally decided
and no further appeal or petition for review, review, rehearing or certiorari
can be taken or granted.

 

1.54 “Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreements, deposit account control agreements,
investment property control agreements, intercreditor agreements and all other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by Borrower or any Obligor in connection with this Agreement.

 

1.55 “Fixed Charges” for any period shall mean the sum of, without duplication,
(a) all Interest Expense, plus (b) all regularly scheduled (as determined at the
beginning of the respective period) principal payments of Indebtedness for
borrowed money and Indebtedness with respect to Capital Leases (and without
duplicating amounts in item (a) of this definition, the interest component with
respect to Indebtedness under Capital Leases), plus (c) the Capital Expenditures
for such period plus (d) cash taxes paid for such period. The foregoing shall
not be construed to include principal payments on Indebtedness arising pursuant
to revolving loans and advances.

 

1.56 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Section 9.17 hereof, GAAP shall be determined on the basis of such principles
in effect on the date hereof and consistent with those used in the preparation
of the most recent audited financial statements delivered to Agent prior to the
date hereof.

 

1.57 “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

1.58 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are

 

16



--------------------------------------------------------------------------------

or become regulated under any Environmental Law (including any that are or
become classified as hazardous or toxic under any Environmental Law).

 

1.59 “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) evidenced by bonds, notes, debentures or similar instruments;
(b) representing the balance deferred and unpaid of the purchase price of any
property or services (except any such balance that constitutes an account
payable to a trade creditor (whether or not an Affiliate) created, incurred,
assumed or guaranteed by such Person in the ordinary course of business of such
Person in connection with obtaining goods, materials or services that is not
overdue by more than ninety (90) days, unless the trade payable is being
contested in good faith); (c) all obligations as lessee under leases which have
been, or should be, in accordance with GAAP recorded as Capital Leases; (d) any
contractual obligation, contingent or otherwise, of such Person to pay or be
liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; and (i) all obligations owed by such Person under License Agreements
with respect to non-refundable, advance or minimum guarantee royalty payments.

 

1.60 “Information Certificate” shall mean the Information Certificates of
Borrower constituting Exhibit B hereto containing material information with
respect to Borrower, its businesses and assets provided by or on behalf of
Borrower to Agent in connection with the preparation of this Agreement and the
other Financing Agreements and the financing arrangements provided for herein.

 

1.61 “Intellectual Property” shall mean Borrower’s now owned and hereafter
arising or acquired: patents, patent rights, patent applications, copyrights,
works which are the subject matter of copyrights, copyright registrations,
trademarks, trade names, trade styles, trademark and service mark applications,
and licenses and rights to use any of the foregoing; all extensions, renewals,
reissues, divisions, continuations, and continuations-in-part of any of the
foregoing; all rights to sue for past, present and future infringement of any of
the foregoing; inventions, trade secrets, formulae, processes, compounds,
drawings, designs, blueprints, surveys, reports,

 

16



--------------------------------------------------------------------------------

manuals, and operating standards; goodwill (including any goodwill associated
with any trademark or the license of any trademark); customer and other lists in
whatever form maintained; trade secret rights, copyright rights, rights in works
of authorship, domain names and domain name registration; software and contract
rights relating to computer software programs, in whatever form created or
maintained.

 

1.62 “Intercreditor Agreement” shall mean that certain Intercreditor and
Subordination Agreement dated as of the date hereof, by and between Agent and
Senior Subordinated Indenture Trustee and acknowledged by Borrower.

 

1.63 “Interest Expense” shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the total interest expense of such Person,
whether paid or accrued during such period (including the interest component of
Capital Leases for such period), including, without limitation, discounts in
connection with the sale of any Accounts and bank fees, commissions, discounts
and other fees and charges owed with respect to letters of credit, banker’s
acceptances or similar instruments, but excluding interest paid in property
other than cash and any other interest expense not payable in cash.

 

1.64 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), or three (3) months duration as Borrower may
elect, the exact duration to be determined in accordance with the customary
practice in the applicable Eurodollar Rate market; provided, that, Borrower may
not elect an Interest Period which will end after the last day of the
then-current term of this Agreement.

 

1.65 “Interest Rate” shall mean,

 

(a) Commencing as of the date of this Agreement and subject to clauses (b) and
(c) of this definition below:

 

(i) as to Prime Rate Loans, a rate equal to one percent (1.0%) per annum in
excess of the Prime Rate,

 

(ii) as to Eurodollar Rate Loans, a rate equal to three percent (3.0%) per annum
in excess of the Adjusted Eurodollar Rate (in each case, based on the Eurodollar
Rate applicable for the Interest Period selected by Borrower, as in effect two
(2) Business Days prior to the commencement of such Interest Period, whether
such rate is higher or lower than any rate previously quoted to Borrower).

 

(b) Subject to clause (c) of this definition below, effective as of each
Interest Adjustment Date (commencing with the Interest Adjustment Date
immediately following August 1, 2004), the Interest Rate payable by Borrower
shall be increased or decreased, as the case may be, (i) as to Prime Rate Loans,
to the rate equal to the Applicable Margin on a per annum basis in excess of the
Prime Rate, and (ii) as to Eurodollar Rate Loans, to the rate equal to the
Applicable Margin on a per annum basis in excess of the Adjusted Eurodollar
Rate.

 

(c) Notwithstanding anything to the contrary contained in clauses (a) and (b) of
this definition, (i) from the date hereof up to the six (6) month anniversary of
the date hereof, the Applicable Margin used to calculate the Interest Rate for
Prime Rate Loans shall not be less

 

17



--------------------------------------------------------------------------------

than one percent (1.0%) and the Applicable Margin used to calculate the Interest
Rate for Eurodollar Rate Loans shall be not less than three percent (3.0%), and
(ii) the Applicable Margin otherwise used to calculate the Interest Rate for
Prime Rate Loans and Eurodollar Rate Loans shall be the highest percentage set
forth in the definition of the term Applicable Margin for each category of Loans
(without regard to the amount of Excess Availability or the Debt Service
Coverage Ratio) plus two percent (2.0%) per annum, at Lender’s option, (A) for
the period (1) from and after the effective date of termination or non-renewal
hereof until Lender has received full and final payment of all outstanding and
unpaid Obligations which are not contingent and cash collateral or letter of
credit, as Lender may specify, in the amounts and on the terms required under
Section 12.1 hereof for contingent Obligations (notwithstanding entry of a
judgment against Borrower or any Obligor) and (2) from and after the date of the
occurrence of an Event of Default and for so long as such Event of Default is
continuing, and (B) on Revolving Loans to Borrower at any time outstanding in
excess of the Borrowing Base or the Revolving Loan Limit (whether or not such
excess(es) arise or are made with or without the knowledge or consent of Lender
and whether made before or after an Event of Default).

 

1.66 “Inventory” shall mean all of Borrower’s now owned and hereafter existing
or acquired goods, wherever located, which (a) are leased by Borrower as lessor;
(b) are held by Borrower for sale or lease or to be furnished under a contract
of service; (c) are furnished by Borrower under a contract of service; or (d)
consist of raw materials, work in process, finished goods or materials used or
consumed in its business.

 

1.67 “Inventory Loan Limit” shall mean, the amount of Seven Million ($7,000,000)
Dollars.

 

1.68 “Investment Property Control Agreement” shall mean an agreement in writing,
in form and substance satisfactory to Agent, by and among Agent, Borrower or any
Obligor (as the case may be) and any securities intermediary, commodity
intermediary or other person who has custody, control or possession of any
investment property of Borrower or such obligor acknowledging that such
securities intermediary, commodity intermediary or other person has custody,
control or possession of such investment property on behalf of Agent, that it
will comply with entitlement orders originated by Agent with respect to such
investment property, or other instructions of Agent, or (as the case may be)
apply any value distributed on account of any commodity contract as directed by
Agent, in each case, without the further consent of Borrower or such obligor and
including such other terms and conditions as Agent may require.

 

1.69 “Lenders” shall mean the financial institutions who are signatories hereto
as Lenders and other persons made a party to this Agreement as a Lender in
accordance with Section 13.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.

 

1.70 “Letter of Credit Accommodations” shall mean, collectively, the letters of
credit, merchandise purchase or other guaranties which are from time to time
either (a) issued or opened by Agent or any Lender for the account of Borrower
or any Obligor or (b) with respect to which Agent or Lenders have agreed to
indemnify the issuer or guaranteed to the issuer the performance by Borrower or
any Obligor of its obligations to such issuer; sometimes being referred to
herein individually as “Letter of Credit Accommodation”.

 

18



--------------------------------------------------------------------------------

1.71 “License Agreements” shall have the meaning set forth in Section 8.11
hereof.

 

1.72 “Loans” shall mean the Revolving Loans.

 

1.73 “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Borrower, or (b) the
legality, validity or enforceability of this Agreement or any of the other
Financing Agreements; (c) the legality, validity, enforceability, perfection or
priority of the security interests and liens of Agent upon the Collateral; (d)
the Collateral or its value; (e) the ability of Borrower to repay the
Obligations or of Borrower to perform its obligations under this Agreement or
any of the other Financing Agreements as and when to be performed; or (f) the
ability of Agent or any Lender to enforce the Obligations or realize upon the
Collateral or otherwise with respect to the rights and remedies of Agent and
Lenders under this Agreement or any of the other Financing Agreements.

 

1.74 “Material Contract” shall mean (a) any contract or other agreement (other
than the Financing Agreements and assembly, distribution or supply agreements
entered in the ordinary course of business), written or oral, of Borrower
involving monetary liability of or to any Person in an amount in excess of
$1,000,000 in any fiscal year and (b) any other contract or other agreement
(other than the Financing Agreements), whether written or oral, to which
Borrower is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto would have a Material Adverse Effect.

 

1.75 “Maximum Credit” shall mean the amount of Twenty-Five Million ($25,000,000)
Dollars.

 

1.76 “Mortgages” shall mean, individually and collectively, each of the
following (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced): each of the Mortgages,
dated of even date herewith, by Borrower in favor of Agent with respect to the
Real Property and related assets of Borrower located in each of Gaylord,
Michigan, Hibbing, Minnesota, and Tampa, Florida.

 

1.77 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by Borrower or any
ERISA Affiliate.

 

1.78 “Net Amount of Eligible Accounts” shall mean, the gross amount of the
Eligible Accounts less (a) sales, excise or similar taxes included in the amount
thereof and (b) returns, discounts, claims, credits and allowances of any nature
at any time issued, owing, granted, outstanding, available or claimed with
respect thereto.

 

1.79 “Net Liquidation Value” shall mean with respect to Eligible Equipment the
amount equal to the amount of the recovery in respect of the Eligible Equipment
at such time on a “net forced liquidation value” basis as set forth in the most
recent acceptable appraisal of Equipment received by Agent in accordance with
Section 7.4, net of liquidation expenses and commissions. In the event Borrower
elects, in its discretion, not to deliver an acceptable appraisal of the
Equipment to Agent, the Net Liquidation Value of all Eligible Equipment shall be
$0.

 

19



--------------------------------------------------------------------------------

1.80 “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the amount of the
recovery in respect of the Inventory at such time a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Agent in accordance with Section 7.3, net of operating expenses,
liquidation expenses and commissions, and (b) the denominator of which is the
applicable original cost of the aggregate amount of the Inventory subject to
such appraisal.

 

1.81 “Net Sales Proceeds” shall mean, with respect to any sale, transfer or
other disposition of any asset, the aggregate amount of cash received from time
to time (whether as initial consideration or through payment or disposition of
deferred consideration) by or on behalf of such Person in connection with such
transaction after deducting therefrom only (without duplication) reasonable out
of pocket fees, costs and expenses, including, without limitation, reasonable
attorney’s fees and/or broker’s fees incurred in connection with the sale of
such asset, unpaid taxes attributable to the asset being sold, pro-rated through
the date of closing, in each case to the extent, but only to the extent, that
the amounts so deducted are actually paid to a Person that is not an Affiliate
of such Person or any Affiliate of Borrower and, in each case, are properly
attributable to such transaction or to the asset that is the subject thereof.

 

1.82 “Net Tampa Proceeds” shall mean the difference between the Net Sales
Proceeds received by Borrower in connection with the Sale-Leaseback Transaction
and the aggregate amount paid by Borrower to the first mortgage holder in
connection with the satisfaction of such first mortgage holder’s existing
mortgage on the Tampa Real Property.

 

1.83 “Obligations” shall mean any and all Loans, Letter of Credit Accommodations
and all other obligations, liabilities and indebtedness of every kind, nature
and description owing by Borrower to Agent or any Lender and/or any of their
Affiliates, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, arising under this Agreement or any of the other Financing
Agreements, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of this Agreement or after the
commencement of any case with respect to Borrower under the United States
Bankruptcy Code or any similar statute (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated, or
secured or unsecured.

 

1.84 “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations, other than Borrower.

 

1.85 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letter of
Credit Accommodations in conformity with the provisions of Section 13.7 of this
Agreement governing participations.

 

1.86 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited

 

20



--------------------------------------------------------------------------------

liability company, limited liability partnership, business trust, unincorporated
association, joint stock corporation, trust, joint venture or other entity or
any government or any agency or instrumentality or political subdivision
thereof.

 

1.87 “Plan” shall mean the Debtor’s Modified Second Amended Plan of
Reorganization under Chapter 11 of the Bankruptcy Code dated January 14, 2004,
as confirmed by order of the Bankruptcy Court on January 14, 2004 and any
amendments, supplements or modifications thereto.

 

1.88 “Prime Rate” shall mean the rate from time to time publicly announced by
Wachovia Bank, National Association, or its successors, as its prime rate,
whether or not such announced rate is the best rate available at such bank.

 

1.89 “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms
thereof.

 

1.90 “Pro Rata Share” shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof; provided, that, if the Commitments have been terminated,
the numerator shall be the unpaid amount of such Lender’s Loans and its interest
in the Letter of Credit Accommodations and the denominator shall be the
aggregate amount of all unpaid Loans and Letter of Credit Accommodations.

 

1.91 “Provision for Taxes” shall mean an amount equal to all taxes imposed on or
measured by net income, whether Federal, State, Provincial, county or local, and
whether foreign or domestic, that are paid or payable by any Person in respect
of any period in accordance with GAAP.

 

1.92 “Real Property” shall mean all now owned and hereafter acquired real
property of Borrower, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located, including the
real property and related assets more particularly described in the Mortgages.

 

1.93 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of Borrower: (a) all Accounts; (b) all interest,
fees, late charges, penalties, collection fees and other amounts due or to
become due or otherwise payable in connection with any Account; (c) all payment
intangibles of Borrower; (d) letters of credit, indemnities, guarantees,
security or other deposits and proceeds thereof issued payable to Borrower or
otherwise in favor of or delivered to Borrower in connection with any Account;
or (e) all other accounts, contract rights, chattel paper, instruments, notes,
general intangibles and other forms of obligations owing to Borrower, whether
from the sale and lease of goods or other property, licensing of any property
(including Intellectual Property or other general intangibles), rendition of
services or from loans or advances by Borrower or to or for the benefit of any
third person (including loans or advances to any Affiliates or Subsidiaries of
Borrower) or otherwise associated with any Accounts, Inventory or general
intangibles of Borrower (including, without

 

21



--------------------------------------------------------------------------------

limitation, choses in action, causes of action, tax refunds, tax refund claims,
any funds which may become payable to Borrower in connection with the
termination of any ERISA Plan or other employee benefit plan and any other
amounts payable to Borrower from any ERISA Plan or other employee benefit plan,
rights and claims against carriers and shippers, rights to indemnification,
business interruption insurance and proceeds thereof, casualty or any similar
types of insurance and any proceeds thereof and proceeds of insurance covering
the lives of employees on which Borrower is a beneficiary).

 

1.94 “Records” shall mean all of Borrower’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Borrower with respect to the
foregoing maintained with or by any other person).

 

1.95 “Reference Bank” shall mean Wachovia Bank, National Association, or such
other bank as Agent may from time to time designate.

 

1.96 “Register” shall have the meaning set forth in Section 13.7 hereof.

 

1.97 “Required Lenders” shall mean, at any time, those Lenders whose Pro Rata
Shares aggregate fifty-one percent (51%) or more of the aggregate of the
Commitments of all Lenders, or if the Commitments shall have been terminated,
Lenders to whom at least fifty-one percent (51%) of the then outstanding
Obligations are owing.

 

1.98 “Reserves” shall mean as of any date of determination, such amounts as
Agent may from time to time establish and revise in good faith reducing the
amount of Revolving Loans and Letter of Credit Accommodations which would
otherwise be available to Borrower under the lending formula(s) provided for
herein: (a) to reflect events, conditions, contingencies or risks which, as
determined by Agent in good faith, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral or any other
property which is security for the Obligations or its value or (ii) the assets
or business of Borrower or any Obligor or (iii)the security interests and other
rights of Agent or any Lender in the Collateral (including the enforceability,
perfection and priority thereof) or (b) to reflect Agent’s good faith belief
that any collateral report or financial information furnished by or on behalf of
Borrower or any Obligor to Agent is or may have been incomplete, inaccurate or
misleading in any material respect or (c) to reflect outstanding Letter of
Credit Accommodations as provided in Section 2.2 hereof or (d) in respect of any
state of facts which Agent determines in good faith constitutes a Default or an
Event of Default or (e) to reflect any increases from and after the date of this
Agreement in the percentage of Inventory on hand in excess of scheduled
production or with no demand or in the percentage of Inventory owned by Borrower
greater than 180 days from the date of purchase, in each case, as a percentage
of total Inventory against the respective percentages as set forth in the most
recent Inventory appraisal delivered to Agent or to reflect any increase from
and after the date of this Agreement in the obsolete and slow moving inventory
reserves as set forth on Borrower’s general ledger. Without limiting the
generality of the foregoing, Reserves may be established to reflect that
dilution with respect to the Accounts

 

22



--------------------------------------------------------------------------------

(based on the ratio of the aggregate amount of non-cash reductions in Accounts
for any period to the aggregate dollar amount of the sales of Borrower for such
period) as calculated by Agent for any period is or is reasonably anticipated to
be greater than five percent (5%). To the extent Agent may revise the lending
formulas used to determine the Borrowing Base or establish new criteria or
revise existing criteria for Eligible Accounts or Eligible Inventory so as to
address any circumstances, condition, event or contingency in a manner
satisfactory to Agent, Agent shall not establish a Reserve for the same purpose.
The amount of any Reserve established by Agent shall have a reasonable
relationship to the event, condition or other matter which is the basis for such
reserve as determined by Agent in good faith. Without limiting the generality of
the foregoing, upon completion of the Sale-Leaseback Transaction, Agent may, in
its sole discretion, establish the Supplemental Reserve.

 

1.99 “Revolving Loan Limit” shall mean, at any time, the amount equal to
Twenty-Five Million ($25,000,000) Dollars.

 

1.100 “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any Lender or by Agent for the account of any Lender on a revolving
basis pursuant to the Credit Facility (involving advances, repayments and
readvances) as set forth in Section 2.1 hereof.

 

1.101 “Sale-Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by Borrower of the Tampa Real Property, which property
is to be sold or transferred by Borrower to such Person in contemplation of such
leasing.

 

1.102 “Senior Subordinated Indenture” shall mean the Indenture dated as of
February 3, 2004 among Borrower and Senior Subordinated Indenture Trustee.

 

1.103 “Senior Subordinated Indenture Trustee” shall mean HSBC Bank USA, in its
capacity as trustee under the Senior Subordinated Indenture for the holders of
the Senior Subordinated Notes and any successor, replacement or additional
trustee under the Senior Subordinated Indenture, and their respective successors
and assigns.

 

1.104 “Senior Subordinated Notes” shall mean, collectively, the $30,000,000
Senior Secured Notes due 2009, pursuant to the Senior Subordinated Indenture, as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, which Senior Subordinated Notes shall
be in form and substance acceptable to Agent.

 

1.105 “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

 

23



--------------------------------------------------------------------------------

1.106 “Special Agent Advances” shall have the meaning set forth in Section 12.11
hereof.

 

1.107 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

 

1.108 “Supplemental Reserve” shall mean, a Reserve established by Agent, in
Agent’s sole discretion, upon completion of the Sale-Leaseback Transaction, in
an amount equal to the Net Tampa Proceeds.

 

1.109 “Tampa Real Property” shall mean the Borrower’s real property commonly
known as 13700 Reptron Boulevard, Tampa, Florida.

 

1.110 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
Florida, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of Florida on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Agent may otherwise determine).

 

1.111 “Value” shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of (a) cost computed on a first-in first-out basis in
accordance with GAAP or (b) market value, provided, that, for purposes of the
calculation of the Borrowing Base, (i) the Value of the Inventory shall not
include: (A) the portion of the value of Inventory equal to the profit earned by
any Affiliate on the sale thereof to Borrower or (B) write-ups or write-downs in
value with respect to currency exchange rates and (ii) notwithstanding anything
to the contrary contained herein, the cost of the Inventory shall be computed in
the same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Agent prior to the date hereof, if any.

 

1.112 “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

 

SECTION 2. CREDIT FACILITIES

 

2.1 Loans.

 

24



--------------------------------------------------------------------------------

(a) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to fund its Pro Rata Share of Revolving Loans
to Borrower from time to time in amounts requested by Borrower up to the amount
outstanding at any time equal to the lesser of: (i) the Borrowing Base at such
time or (ii) the Revolving Loan Limit.

 

(b) Agent may, in its discretion, from time to time, upon not less than five (5)
days prior notice to Borrower, reduce the lending formula(s) with respect to
Eligible Inventory or Eligible Equipment to the extent that Agent determines in
good faith that: (i) the number of days of the turnover of the Inventory for any
period has adversely changed or (ii) the liquidation value of the Eligible
Inventory, or any category thereof, has decreased, including any decrease
attributable to a change in the nature, quality or mix of the Inventory or (iii)
the Net Liquidation Value of the Eligible Equipment or any category thereof has
decreased. The amount of any decrease in the lending formulas shall have a
reasonable relationship to the event, condition or circumstance which is the
basis for such decrease as determined by Agent in good faith. In determining
whether to reduce the lending formula(s), Agent may consider events, conditions,
contingencies or risks which are also considered in determining Eligible
Accounts, Eligible Inventory, Eligible Equipment or in establishing Reserves.

 

(c) Except in Agent’s discretion, with the consent of all Lenders, or as
otherwise provided herein, (i) the aggregate amount of the Loans and the Letter
of Credit Accommodations outstanding at any time shall not exceed the Maximum
Credit, (ii) the aggregate principal amount of the Revolving Loans and Letter of
Credit Accommodations outstanding at any time to Borrower shall not exceed the
lesser of the Borrowing Base or the Revolving Loan Limit, (iii) the aggregate
principal amount of the Revolving Loans outstanding at any time to Borrower
based on the Eligible Inventory shall not exceed the Inventory Loan Limit and
(iv) the aggregate principal amount of the Revolving Loans outstanding at any
time to Borrower based on Eligible Equipment shall not exceed the Equipment Loan
Limit.

 

(d) In the event that the aggregate principal amount of the Revolving Loans and
Letter of Credit Accommodations outstanding to Borrower exceed the Borrowing
Base or the Revolving Loan Limit of Borrower, or the aggregate principal amount
of Revolving Loans and Letter of Credit Accommodations based on the Eligible
Inventory exceed the Inventory Loan Limit, or the aggregate amount of the
outstanding Letter of Credit Accommodations exceed the sublimit for Letter of
Credit Accommodations set forth in Section 2.2(e), or the aggregate amount of
the Loans and Letter of Credit Accommodations exceed the Maximum Credit, such
event shall not limit, waive or otherwise affect any rights of Agent or Lenders
in such circumstances or on any future occasions and Borrower shall, upon demand
by Agent, which may be made at any time or from time to time, immediately repay
to Agent the entire amount of any such excess(es) for which payment is demanded.

 

2.2 Letter of Credit Accommodations.

 

(a) Subject to and upon the terms and conditions contained herein, at the
request of Borrower, Agent agrees, for the ratable risk of each Lender according
to its Pro Rata Share, to provide or arrange for Letter of Credit Accommodations
for the account of Borrower containing terms and conditions acceptable to Agent
and the issuer thereof. Any payments made

 

25



--------------------------------------------------------------------------------

by or on behalf of Agent or any Lender to any issuer thereof and/or related
parties in connection with the Letter of Credit Accommodations provided to or
for the benefit of Borrower shall constitute additional Revolving Loans to
Borrower pursuant to this Section 2.

 

(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodations, Borrower shall pay to
Agent, for the benefit of Lenders, a letter of credit fee at a rate equal to two
percent (2.0%) per annum, on the daily outstanding balance of the Letter of
Credit Accommodations for the immediately preceding month (or part thereof),
payable in arrears as of the first day of each succeeding month, except that
Agent may, and upon the written direction of Required Lenders shall, require
Borrower to pay to Agent for the ratable benefit of Lenders such letter of
credit fee, at a rate equal to four percent (4.0%) per annum on such daily
outstanding balance for: (i) the period from and after the date of termination
hereof until Agent and Lenders have received full and final payment of all
Obligations (notwithstanding entry of a judgment against Borrower) and (ii) the
period from and after the date of the occurrence of an Event of Default for so
long as such Event of Default is continuing as determined by Agent. Such letter
of credit fee shall be calculated on the basis of a three hundred sixty (360)
day year and actual days elapsed and the obligation of Borrower to pay such fee
shall survive the termination of this Agreement.

 

(c) Borrower shall give Agent two (2) Business Days’ prior written notice of
Borrower’s request for the issuance of a Letter of Credit Accommodation. Such
notice shall be irrevocable and shall specify the original face amount of the
Letter of Credit Accommodation requested, the effective date (which date shall
be a Business Day) of issuance of such requested Letter of Credit Accommodation,
whether such Letter of Credit Accommodations may be drawn in a single or in
partial draws, the date on which such requested Letter of Credit Accommodation
is to expire (which date shall be a Business Day), the purpose for which such
Letter of Credit Accommodation is to be issued, and the beneficiary of the
requested Letter of Credit Accommodation. Borrower shall attach to such notice
the proposed terms of the Letter of Credit Accommodation.

 

(d) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit Accommodations shall be
available unless each of the following conditions precedent have been satisfied
in a manner satisfactory to Agent: (i) Borrower shall have delivered to the
proposed issuer of such Letter of Credit Accommodation at such times and in such
manner as such proposed issuer may require, an application, in form and
substance satisfactory to such proposed issuer and Agent, for the issuance of
the Letter of Credit Accommodation and such other documents as may be required
pursuant to the terms thereof, and the form and terms of the proposed Letter of
Credit Accommodation shall be satisfactory to Agent and such proposed issuer,
(ii) as of the date of issuance, no order of any court, arbitrator or other
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit Accommodation, and no law, rule or
regulation applicable to money center banks generally and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over money center banks generally shall prohibit, or
request that the proposed issuer of such Letter of Credit Accommodation refrain
from, the issuance of letters of credit generally or the issuance of such
Letters of Credit Accommodation;

 

26



--------------------------------------------------------------------------------

and (iii) the Excess Availability, prior to giving effect to any Reserves with
respect to such Letter of Credit Accommodations, on the date of the proposed
issuance of any Letter of Credit Accommodations, shall be equal to or greater
than: (A) if the proposed Letter of Credit Accommodation is for the purpose of
purchasing Eligible Inventory and the documents of title with respect thereto
are consigned to the issuer, the sum of (1) the percentage equal to one hundred
percent (100%) minus the then applicable percentage with respect to Eligible
Inventory set forth in the definition of the term Borrowing Base multiplied by
the Value of such Eligible Inventory, plus (2) freight, taxes, duty and other
amounts which Agent estimates must be paid in connection with such Inventory
upon arrival and for delivery to one of Borrower’s locations for Eligible
Inventory within the United States of America and (B) if the proposed Letter of
Credit Accommodation is for any other purpose or the documents of title are not
consigned to the issuer in connection with a Letter of Credit Accommodation for
the purpose of purchasing Inventory, an amount equal to one hundred percent
(100%) of the face amount thereof and all other commitments and obligations made
or incurred by Agent with respect thereto. Effective on the issuance of each
Letter of Credit Accommodation, a Reserve shall be established in the applicable
amount set forth in Section 2.2(d)(iii)(A) or Section 2.2(d)(iii)(B).

 

(e) Except in Agent’s discretion, with the consent of all Lenders, the amount of
all outstanding Letter of Credit Accommodations and all other commitments and
obligations made or incurred by Agent or any Lender in connection therewith
shall not at any time exceed Four Million ($4,000,000) Dollars.

 

(f) Borrower shall indemnify and hold Agent and Lenders harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses
which Agent or any Lender may suffer or incur in connection with any Letter of
Credit Accommodations and any documents, drafts or acceptances relating thereto,
including any losses, claims, damages, liabilities, costs and expenses due to
any action taken by any issuer or correspondent with respect to any Letter of
Credit Accommodation, except for such losses, claims, damages, liabilities,
costs or expenses that are a direct result of the gross negligence or wilful
misconduct of Agent or any Lender as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. Borrower assumes all
risks with respect to the acts or omissions of the drawer under or beneficiary
of any Letter of Credit Accommodation and for such purposes the drawer or
beneficiary shall be deemed such Borrower’s agent. Borrower assumes all risks
for, and agrees to pay, all foreign, Federal, State and local taxes, duties and
levies relating to any goods subject to any Letter of Credit Accommodations or
any documents, drafts or acceptances thereunder. Borrower hereby releases and
holds Agent and Lenders harmless from and against any acts, waivers, errors,
delays or omissions, whether caused by Borrower, by any issuer or correspondent
or otherwise with respect to or relating to any Letter of Credit Accommodation,
except for the gross negligence or wilful misconduct of Agent or any Lender as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. The provisions of this Section 2.2(f) shall survive the payment of
Obligations and the termination of this Agreement.

 

(g) In connection with Inventory purchased pursuant to Letter of Credit
Accommodations, Borrower shall, at Agent’s request, instruct all suppliers,
carriers, forwarders, customs brokers, warehouses or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver them to Agent and/or subject to

 

27



--------------------------------------------------------------------------------

Agent’s order, and if they shall come into Borrower’s possession, to deliver
them, upon Agent’s request, to Agent in their original form. Borrower shall
also, at Agent’s request, designate Agent as the consignee on all bills of
lading and other negotiable and non-negotiable documents.

 

(h) Borrower hereby irrevocably authorizes and directs any issuer of a Letter of
Credit Accommodation to name Borrower as the account party therein and to
deliver to Agent all instruments, documents and other writings and property
received by issuer pursuant to the Letter of Credit Accommodations and to accept
and rely upon Agent’s instructions and agreements with respect to all matters
arising in connection with the Letter of Credit Accommodations or the
applications therefor. Nothing contained herein shall be deemed or construed to
grant Borrower any right or authority to pledge the credit of Agent or any
Lender in any manner. Agent and Lenders shall have no liability of any kind with
respect to any Letter of Credit Accommodation provided by an issuer other than
Agent or any Lender unless Agent has duly executed and delivered to such issuer
the application or a guarantee or indemnification in writing with respect to
such Letter of Credit Accommodation. Borrower shall be bound by any reasonable
interpretation made in good faith by Agent, or any other issuer or correspondent
under or in connection with any Letter of Credit Accommodation or any documents,
drafts or acceptances thereunder, notwithstanding that such interpretation may
be inconsistent with any instructions Borrower. Agent shall have the sole and
exclusive right and authority to, and Borrower shall not: (i) at any time an
Event of Default exists or has occurred and is continuing, (A) approve or
resolve any questions of non-compliance of documents, (B) give any instructions
as to acceptance or rejection of any documents or goods or (C) execute any and
all applications for steamship or airway guaranties, indemnities or delivery
orders, and (ii) at all times (provided that if no Event of Default has
occurred, Agent shall not exercise any of the following unless agreed to by or
on behalf of Borrower), (A) grant any extensions of the maturity of, time of
payment for, or time of presentation of, any drafts, acceptances, or documents,
and (B) agree to any amendments, renewals, extensions, modifications, changes or
cancellations of any of the terms or conditions of any of the applications,
Letter of Credit Accommodations, or documents, drafts or acceptances thereunder
or any letters of credit included in the Collateral. Agent may take such actions
either in its own name or in Borrower’s name.

 

(i) Any rights, remedies, duties or obligations granted or undertaken by
Borrower to any issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken Borrower to Agent for the ratable benefit of
Lenders. Any duties or obligations undertaken by Agent to any issuer or
correspondent in any application for any Letter of Credit Accommodation, or any
other agreement by Agent in favor of any issuer or correspondent to the extent
relating to any Letter of Credit Accommodation, shall be deemed to have been
undertaken by Borrower to Agent for the ratable benefit of Lenders and to apply
in all respects to Borrower.

 

(j) Immediately upon the issuance or amendment of any Letter of Credit
Accommodation, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Pro Rata
Share of the liability with respect to such Letter of Credit Accommodation
(including, without limitation, all Obligations with respect thereto).

 

28



--------------------------------------------------------------------------------

(k) Borrower is irrevocably and unconditionally obligated, without presentment,
demand or protest, to pay to Agent any amounts paid by an issuer of a Letter of
Credit Accommodation with respect to such Letter of Credit Accommodation
(whether through the borrowing of Loans in accordance with Section 2.2(a) or
otherwise). In the event that Borrower fails to pay Agent on the date of any
payment under a Letter of Credit Accommodation in an amount equal to the amount
of such payment, Agent (to the extent it has actual notice thereof) shall
promptly notify each Lender of the unreimbursed amount of such payment and each
Lender agrees, upon one (1) Business Day’s notice, to fund to Agent the purchase
of its participation in such Letter of Credit Accommodation in an amount equal
to its Pro Rata Share of the unpaid amount. The obligation of each Lender to
deliver to Agent an amount equal to its respective participation pursuant to the
foregoing sentence is absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuance of any Event of Default, the
failure to satisfy any other condition set forth in Section 4 or any other event
or circumstance. If such amount is not made available by a Lender when due,
Agent shall be entitled to recover such amount on demand from such Lender with
interest thereon, for each day from the date such amount was due until the date
such amount is paid to Agent at the interest rate then payable by Borrower in
respect of Loans that are Prime Rate Loans as set forth in Section 3.1(a)
hereof.

 

2.3 Commitments. The aggregate amount of each Lender’s Pro Rata Share of the
Loans and Letter of Credit Accommodations shall not exceed the amount of such
Lender’s Commitment, as the same may from time to time be amended in accordance
with the provisions hereof.

 

SECTION 3. INTEREST AND FEES

 

3.1 Interest.

 

(a) Borrower shall pay to Agent, for the benefit of Lenders, interest on the
outstanding principal amount of the Loans at the Interest Rate. All interest
accruing hereunder on and after the date of any Event of Default or termination
hereof shall be payable on demand.

 

(b) Borrower may from time to time request Eurodollar Rate Loans or may request
that Prime Rate Loans be converted to Eurodollar Rate Loans or that any existing
Eurodollar Rate Loans continue for an additional Interest Period. Such request
from Borrower shall specify the amount of the Eurodollar Rate Loans or the
amount of the Prime Rate Loans to be converted to Eurodollar Rate Loans or the
amount of the Eurodollar Rate Loans to be continued (subject to the limits set
forth below) and the Interest Period to be applicable to such Eurodollar Rate
Loans. Subject to the terms and conditions contained herein, three (3) Business
Days after receipt by Agent of such a request from Borrower, such Eurodollar
Rate Loans shall be made or Prime Rate Loans shall be converted to Eurodollar
Rate Loans or such Eurodollar Rate Loans shall continue, as the case may be,
provided, that, (i) no Default or Event of Default shall exist or have occurred
and be continuing, (ii) no party hereto shall have sent any notice of
termination of this Agreement, (iii) Borrower shall have complied with such
customary procedures as are established by Agent and specified by Agent to
Borrower for Eurodollar Rate Loans, (iv) no more than four (4) Interest Periods
may be in effect at any one time, (v) the aggregate amount of the Eurodollar
Rate Loans must be in an amount not less than $2,000,000 or

 

29



--------------------------------------------------------------------------------

an integral multiple of $1,000,000 in excess thereof, and (vi)Agent and each
Lender shall have determined that the Interest Period or Adjusted Eurodollar
Rate is available to Agent and such Lender and can be readily determined as of
the date of the request for such Eurodollar Rate Loan by Borrower. Any request
by or on behalf of Borrower for Eurodollar Rate Loans or to convert Prime Rate
Loans to Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans
shall be irrevocable. Notwithstanding anything to the contrary contained herein,
Agent and Lenders shall not be required to purchase United States Dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market to fund any Eurodollar Rate Loans, but the provisions hereof shall be
deemed to apply as if Agent and Lenders had purchased such deposits to fund the
Eurodollar Rate Loans.

 

(c) Any Eurodollar Rate Loans shall automatically convert to Prime Rate Loans
upon the last day of the applicable Interest Period, unless Agent has received
and approved a request to continue such Eurodollar Rate Loan at least three (3)
Business Days prior to such last day in accordance with the terms hereof. Any
Eurodollar Rate Loans shall, at Agent’s option, upon notice by Agent to
Borrower, be subsequently converted to Prime Rate Loans in the event that this
Agreement shall terminate or not be renewed. Borrower shall pay to Agent, for
the benefit of Lenders, upon demand by Agent (or Agent may, at its option,
charge any loan account Borrower) any amounts required to compensate any Lender
or Participant for any loss (including loss of anticipated profits), cost or
expense incurred by such person, as a result of the conversion of Eurodollar
Rate Loans to Prime Rate Loans pursuant to any of the foregoing.

 

(d) Interest shall be payable by Borrower to Agent, for the account of Lenders,
monthly in arrears not later than the first day of each calendar month and shall
be calculated on the basis of a three hundred sixty (360) day year and actual
days elapsed. The interest rate on non-contingent Obligations (other than
Eurodollar Rate Loans) shall increase or decrease by an amount equal to each
increase or decrease in the Prime Rate effective on the first day of the month
after any change in such Prime Rate is announced based on the Prime Rate in
effect on the last day of the month in which any such change occurs. In no event
shall charges constituting interest payable by Borrower to Agent and Lenders
exceed the maximum amount or the rate permitted under any applicable law or
regulation, and if any such part or provision of this Agreement is in
contravention of any such law or regulation, such part or provision shall be
deemed amended to conform thereto.

 

3.2 Fees.

 

(a) Borrower shall pay to Agent, for its own account, monthly a servicing fee in
an amount equal to Two Thousand Five Hundred ($2,500) Dollars in respect of the
services of Agent for each month (or part thereof) while this Agreement remains
in effect and for so long thereafter as any Obligations are outstanding. Such
fee shall be fully earned as of and payable in advance on the date hereof and on
the first day of each month hereafter.

 

(b) Borrowers shall pay to Agent for the ratable benefit of Lenders monthly an
unused line fee at a rate equal to the percentage (on a per annum basis) set
forth below calculated upon the amount by which (i) from the date hereof up to
and including August, 2005, Twenty Million ($20,000,000) Dollars and from and
after September, 2005, Twenty Five Million

 

30



--------------------------------------------------------------------------------

($25,000,000) Dollars exceeds (ii) the average daily principal balance of the
outstanding Loans and Letter of Credit Accommodations during the immediately
preceding month (or part thereof) while this Agreement is in effect and for so
long thereafter as any Obligations are outstanding. Such fee shall be payable on
the first day of each month in arrears. The percentage used for determining the
unused line fee shall be three-eighths percent (.375%), provided, however, that,
commencing with the Borrower’s fiscal quarter ending June 30, 2004, if the Debt
Service Coverage Ratio, as reflected in the quarterly financial statements
required to be delivered pursuant to Section 9.6(a)(ii) (the “Quarterly
Financial Statement”), is greater than 1.2:1.0, the unused line fee shall be,
effective as of the first day of the month immediately following the receipt of
the applicable Quarterly Financial Statement (“Interest Adjustment Date”), the
unused line fee shall be as set forth below opposite the applicable Excess
Availability:

 

 

    Excess Availability  

Unused Line Fee

Percentage

--------------------------------------------------------------------------------

(a)   Greater than $12,000,000   .25%

--------------------------------------------------------------------------------

(b)   Greater than $8,000,000 and less than or equal to $12,000,000   .25%

--------------------------------------------------------------------------------

(c)   Greater than $5,000,000 and less than or equal to $8,000,000   .375%

--------------------------------------------------------------------------------

(d)   Less than or equal to $5,000,000   .375%

--------------------------------------------------------------------------------

 

provided, that, the unused line fee shall be the percentage set forth above
based upon the lowest Excess Availability which existed at any time during the
three (3) consecutive calendar month period immediately preceding the Interest
Adjustment Date and such the unused line fee shall continue until the next
Interest Adjustment Date; except that if Borrower shall fail to deliver the
financial statements, certificates and/or other information required under
Section 9.6(a)(ii) by the dates required pursuant to such section, the unused
line fee shall be conclusively presumed to equal the highest unused line fee
specified in the pricing table set forth above until the first day of the month
immediately following the delivery of such financial statements, certificates
and/or other information.

 

3.3 Changes in Laws and Increased Costs of Loans.

 

(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, without limitation, with
respect to reserve requirements, applicable to any Lender or any banking or
financial institution from whom any Lender borrows funds or obtains credit (a
“Funding Bank”), or (ii) a Funding Bank or any Lender complies with any future
guideline or request from any central bank or other Governmental Authority or
(iii) a Funding Bank or any Lender determines that the adoption of any
applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below, or a Funding Bank or any Lender complies with any request or directive
regarding capital adequacy (whether or not having the force of law) of any

 

31



--------------------------------------------------------------------------------

such authority, central bank or comparable agency, and in the case of any event
set forth in this clause (iii), such adoption, change or compliance has or would
have the direct or indirect effect of reducing the rate of return on any
Lender’s capital as a consequence of its obligations hereunder to a level below
that which such Lender could have achieved but for such adoption, change or
compliance (taking into consideration the Funding Bank’s or Lender’s policies
with respect to capital adequacy) by an amount deemed by such Lender to be
material, and the result of any of the foregoing events described in clauses
(i), (ii) or (iii) is or results in an increase in the cost to any Lender of
funding or maintaining the Loans, the Letter of Credit Accommodations or its
Commitment, then Borrower shall from time to time upon demand by Agent pay to
Agent additional amounts sufficient to indemnify Lenders against such increased
cost on an after-tax basis (after taking into account applicable deductions and
credits in respect of the amount indemnified). A certificate as to the amount of
such increased cost shall be submitted to Borrower by Agent and shall be
conclusive, absent manifest error.

 

(b) If prior to the first day of any Interest Period, (i) Agent shall have
determined in good faith (which determination shall be conclusive and binding
upon Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, (ii) Agent has received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Eurodollar Rate Loans during such Interest
Period, or (iii) Dollar deposits in the principal amounts of the Eurodollar Rate
Loans to which such Interest Period is to be applicable are not generally
available in the London interbank market, Agent shall give telecopy or
telephonic notice thereof to Borrower and Lenders as soon as practicable
thereafter, and will also give prompt written notice to Borrower when such
conditions no longer exist. If such notice is given (A) any Eurodollar Rate
Loans requested to be made on the first day of such Interest Period shall be
made as Prime Rate Loans, (B) any Loans that were to have been converted on the
first day of such Interest Period to or continued as Eurodollar Rate Loans shall
be converted to or continued as Prime Rate Loans and (C) each outstanding
Eurodollar Rate Loan shall be converted, on the last day of the then-current
Interest Period thereof, to Prime Rate Loans. Until such notice has been
withdrawn by Agent, no further Eurodollar Rate Loans shall be made or continued
as such, nor shall Borrower have the right to convert Prime Rate Loans to
Eurodollar Rate Loans.

 

(c) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the date hereof shall make
it unlawful for Agent or any Lender to make or maintain Eurodollar Rate Loans as
contemplated by this Agreement, (i) Agent or such Lender shall promptly give
written notice of such circumstances to Borrower and Agent (which notice shall
be withdrawn whenever such circumstances no longer exist), (ii) the commitment
of such Lender hereunder to make Eurodollar Rate Loans, continue Eurodollar Rate
Loans as such and convert Prime Rate Loans to Eurodollar Rate Loans shall
forthwith be canceled and, until such time as it shall no longer be unlawful for
such Lender to make or maintain Eurodollar Rate Loans, such Lender shall then
have a commitment only to make a Prime Rate Loan when a Eurodollar Rate Loan is
requested and (iii) such Lender’s Loans then outstanding as Eurodollar Rate
Loans, if any, shall be converted automatically to Prime Rate Loans on the
respective last

 

32



--------------------------------------------------------------------------------

days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law. If any such conversion of a Eurodollar
Rate Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 3.3(d) below.

 

(d) Borrower shall indemnify Agent and each Lender and hold Agent and each
Lender harmless from any loss or expense which Agent or such Lender may sustain
or incur as a consequence of (i) default by Borrower in making a borrowing of,
conversion into or extension of Eurodollar Rate Loans after Borrower has given a
notice requesting the same in accordance with the provisions of this Agreement,
(ii) default by Borrower in making any prepayment of a Eurodollar Rate Loan
after Borrower has given a notice thereof in accordance with the provisions of
this Loan Agreement, and (iii) the making of a prepayment of Eurodollar Rate
Loans on a day which is not the last day of an Interest Period with respect
thereto. With respect to Eurodollar Rate Loans, such indemnification may include
an amount equal to the excess, if any, of (A) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, converted or
extended, for the period from the date of such prepayment or of such failure to
borrow, convert or extend to the last day of the applicable Interest Period (or,
in the case of a failure to borrow, convert or extend, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Rate Loans provided for herein over (B) the
amount of interest (as determined by Agent or such Lender) which would have
accrued to Agent or such Lender on such amount by placing such amount on deposit
for a comparable period with leading banks in the interbank Eurodollar market.
This covenant shall survive the termination or non-renewal of this Agreement and
the payment of the Obligations.

 

SECTION 4. CONDITIONS PRECEDENT

 

4.1 Conditions Precedent to Initial Loans and Letter of Credit Accommodations.
Each of the following is a condition precedent to Agent and Lenders making the
initial Loans and providing the initial Letter of Credit Accommodations
hereunder:

 

(a) Agent shall have received a copy of the Confirmation Order as duly entered
by the Bankruptcy Court and entered on the docket of the Clerk of the Bankruptcy
Court in the Chapter 11 Case certified by the Clerk of the Bankruptcy Court,
following due notice to such creditors and other parties-in-interest as required
by the Bankruptcy Court, which order shall include such provisions with respect
to the Credit Facility as Agent may request and, providing, among other things,
that Borrower shall be authorized to (i) enter into this Agreement and the other
Financing Agreements, (ii) perform all of their respective obligations under
this Agreement and the other Financing Agreements, and (iii) execute and deliver
all documents, agreements and instruments necessary or appropriate to enter into
and perform all obligations under this Agreement and the other Financing
Agreements and to take all other actions and execute, deliver, record and file
all other such agreements, documents, instruments, financing statements,
releases, applications, registration statements, reports and any changes,
additions and modifications thereto in connection with the consummation of the
transactions contemplated by this Agreement and the other Financing Agreements,
including, without limitation, the making of such filings or the recording of
any security interests, as may be required by this Agreement and the other
Financing Agreements;

 

33



--------------------------------------------------------------------------------

(b) Agent shall have received evidence, in form and substance satisfactory to
Agent, that prior to the date hereof or concurrently herewith, (i) the Effective
Date shall have occurred, the Confirmation Order shall be valid, subsisting and
continuing and a Final Order and all conditions precedent to the effectiveness
of the Plan shall have been fulfilled, or validly waived, including, without
limitation, the execution, delivery and performance of all of the conditions
thereof other than conditions that have been validly waived (but not including
conditions consisting of the effectiveness of this Agreement), and (ii) no
motion, action or proceeding shall be pending or filed by any creditor or other
party-in-interest to the Chapter 11 Case which could adversely affect the Plan,
the consummation of the Plan, the business or operations of Borrower or the
transactions contemplated by the Financing Agreements, as determined by Agent in
good faith;

 

(c) Agent shall have received, in form and substance satisfactory to Agent, all
releases, terminations and such other documents as Agent may request to evidence
and effectuate the termination by the Existing Lenders of their respective
financing arrangements with Borrower and the termination and release by it or
them, as the case may be, of any interest in and to any assets and properties of
Borrower, duly authorized, executed and delivered by it or each of them,
including, but not limited to, (i) UCC termination statements for all UCC
financing statements previously filed by it or any of them or their
predecessors, as secured party and Borrower, as debtor; and (ii) satisfactions
and discharges of any mortgages, deeds of trust or deeds to secure debt by
Borrower in favor of it or any of them, in form acceptable for recording with
the appropriate Governmental Authority;

 

(d) all requisite corporate action and proceedings in connection with this
Agreement and the other Financing Agreements shall be satisfactory in form and
substance to Agent, and Agent shall have received all information and copies of
all documents, including records of requisite corporate action and proceedings
which Agent may have requested in connection therewith, such documents where
requested by Agent or its counsel to be certified by appropriate corporate
officers or Governmental Authority (and including a copy of the certificate of
incorporation of Borrower certified by the Secretary of State (or equivalent
Governmental Authority) which shall set forth the same complete corporate name
of Borrower as is set forth herein and such document as shall set forth the
organizational identification number of Borrower, if one is issued in its
jurisdiction of incorporation);

 

(e) no material adverse change shall have occurred in the assets, business or
prospects of Borrower since the date of Agent’s latest field examination (not
including for this purpose the field review referred to in clause (d) below) and
no change or event shall have occurred which would impair the ability of
Borrower or any Obligor to perform its obligations hereunder or under any of the
other Financing Agreements to which it is a party or of Agent or any Lender to
enforce the Obligations or realize upon the Collateral;

 

(f) Agent shall have completed a field review of the Records and such other
information with respect to the Collateral as Agent may require to determine the
amount of Loans available to Borrower (including, without limitation, current
perpetual inventory records and/or roll-forwards of Accounts and Inventory
through the date of closing and test counts of the Inventory in a manner
satisfactory to Agent, together with such supporting documentation as may be
necessary or appropriate, and other documents and information that will enable
Agent to

 

34



--------------------------------------------------------------------------------

accurately identify and verify the Collateral), the results of which in each
case shall be satisfactory to Agent, not more than three (3) Business Days prior
to the date hereof;

 

(g) Agent shall have received, in form and substance satisfactory to Agent, all
consents, waivers, acknowledgments and other agreements from third persons which
Agent may deem necessary or desirable in order to permit, protect and perfect
its security interests in and liens upon the Collateral or to effectuate the
provisions or purposes of this Agreement and the other Financing Agreements,
including, without limitation, Collateral Access Agreements by owners and
lessors of leased premises of Borrower and by processors and warehouses at which
Collateral is located;

 

(h) the Closing Excess Availability as determined by Agent, as of the date
hereof, shall be not less than Two Million Five Hundred Thousand ($2,500,000)
Dollars after giving effect to the initial Loans made or to be made and Letter
of Credit Accommodations issued or to be issued in connection with the initial
transactions hereunder;

 

(i) Agent shall have received, in form and substance satisfactory to Agent,
Deposit Account Control Agreements by and among Agent, Borrower, as the case and
each bank where Borrower has a deposit account, in each case, duly authorized,
executed and delivered by such bank and Borrower, as the case may be (or Agent
shall be the bank’s customer with respect to such deposit account as Agent may
specify);

 

(j) Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent has a valid perfected first priority security interest in all
of the Collateral;

 

(k) Agent shall have received and reviewed lien and judgment search results for
the jurisdiction of incorporation of Borrower, the jurisdiction of the chief
executive office of Borrower and all jurisdictions in which assets of Borrower
is located, which search results shall be in form and substance satisfactory to
Agent;

 

(l) Agent shall have received, in form and substance satisfactory to Agent, a
valid and effective title insurance policy issued by a company and agent
acceptable to Agent: (i) insuring the priority, amount and sufficiency of the
Mortgages, (ii) insuring against matters that would be disclosed by surveys and
(iii) containing any legally available endorsements, assurances or affirmative
coverage requested by Agent for protection of its interests;

 

(m) Agent shall have received evidence of insurance and loss payee endorsements
required hereunder and under the other Financing Agreements, in form and
substance satisfactory to Agent, and certificates of insurance policies and/or
endorsements naming Agent as loss payee;

 

(n) Agent shall have received, in form and substance satisfactory to Agent, the
Intercreditor Agreement and any other intercreditor and subordination agreements
with any subordinated creditors;

 

(o) Agent shall have received a written appraisal as to Inventory in form, scope
and methodology acceptable to Agent and by an appraiser acceptable to Agent;
provided, however, that, if such appraisal could not be completed prior to the
date hereof, Agent shall have

 

35



--------------------------------------------------------------------------------

received evidence, in form and substance satisfactory to Agent, that the
appraisal as to Inventory is in progress and could not be completed prior to the
date hereof;

 

(p) Agent shall have received, in form and substance satisfactory to Agent, such
opinion letters of counsel to Borrower with respect to the Confirmation Order,
the Financing Agreements and the security interests and liens of Agent with
respect to the Collateral and such other matters as Agent may reasonably
request; and

 

(q) the other Financing Agreements and all instruments and documents hereunder
and thereunder shall have been duly executed and delivered to Agent, in form and
substance satisfactory to Agent.

 

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations. Each
of the following is an additional condition precedent to the Loans and/or
providing Letter of Credit Accommodations to Borrower, including the initial
Loans and Letter of Credit Accommodations and any future Loans and Letter of
Credit Accommodations:

 

(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit Accommodation and after giving effect thereto, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date);

 

(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit Accommodations, or
(B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements or (ii) has or has a reasonable
likelihood of having a Material Adverse Effect; and

 

(c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit Accommodation and after giving effect thereto.

 

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

 

5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, Borrower hereby grants to Agent, for itself and the ratable benefit
of Lenders, a continuing security interest in, a lien upon, and a right of set
off against, and hereby assigns to Agent, for itself and the ratable benefit of
Lenders, as security, all personal and real property and fixtures, and interests
in property and fixtures, of Borrower, whether now owned or hereafter acquired
or existing, and wherever located (together with all other collateral security
for the Obligations at any time granted to or held or acquired by Agent or any
Lender, collectively, the “Collateral”):

 

(a) all Accounts;

 

36



--------------------------------------------------------------------------------

(b) all general intangibles, including, without limitation, all Intellectual
Property;

 

(c) all goods, including, without limitation, Inventory and Equipment;

 

(d) all Real Property and fixtures;

 

(e) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

 

(f) all instruments, including, without limitation, all promissory notes;

 

(g) all documents;

 

(h) all deposit accounts;

 

(i) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

 

(j) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

 

(k) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of Borrower now or hereafter held or received by or in transit to
Agent, any Lender or its Affiliates or at any other depository or other
institution from or for the account of Borrower, whether for safekeeping,
pledge, custody, transmission, collection or otherwise;

 

(l) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

 

(m) to the extent not otherwise described above, all Receivables;

 

(n) all Records; and

 

(o) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

 

5.2 Perfection of Security Interests.

 

37



--------------------------------------------------------------------------------

(a) Borrower irrevocably and unconditionally authorizes Agent (or its agent) to
file at any time and from time to time such financing statements with respect to
the Collateral naming Agent or its designee as the secured party and Borrower as
debtor, as Agent may require, and including any other information with respect
to Borrower or otherwise required by part 5 of Article 9 of the Uniform
Commercial Code of such jurisdiction as Agent may determine, together with any
amendment and continuations with respect thereto, which authorization shall
apply to all financing statements filed on, prior to or after the date hereof.
Borrower hereby ratifies and approves all financing statements naming Agent or
its designee as secured party and Borrower, as debtor with respect to the
Collateral (and any amendments with respect to such financing statements) filed
by or on behalf of Agent prior to the date hereof and ratifies and confirms the
authorization of Agent to file such financing statements (and amendments, if
any). Borrower hereby authorizes Agent to adopt on behalf of Borrower any symbol
required for authenticating any electronic filing. In the event that the
description of the collateral in any financing statement naming Agent or its
designee as the secured party and Borrower as debtor includes assets and
properties of Borrower that do not at any time constitute Collateral, whether
hereunder, under any of the other Financing Agreements or otherwise, the filing
of such financing statement shall nonetheless be deemed authorized by such
Borrower to the extent of the Collateral included in such description and it
shall not render the financing statement ineffective as to any of the Collateral
or otherwise affect the financing statement as it applies to any of the
Collateral. In no event shall Borrower at any time file, or permit or cause to
be filed, any correction statement or termination statement with respect to any
financing statement (or amendment or continuation with respect thereto) naming
Agent or its designee as secured party and Borrower as debtor.

 

(b) Borrower does not have any chattel paper (whether tangible or electronic) or
instruments as of the date hereof, except as set forth in the Information
Certificate. In the event that Borrower shall be entitled to or shall receive
any chattel paper or instrument after the date hereof, Borrower shall promptly
notify Agent thereof in writing. Promptly upon the receipt thereof by or on
behalf of Borrower (including by any agent or representative), Borrower shall
deliver, or cause to be delivered to Agent, all tangible chattel paper and
instruments that such Borrower has or may at any time acquire, accompanied by
such instruments of transfer or assignment duly executed in blank as Agent may
from time to time specify, in each case except as Agent may otherwise agree. At
Agent’s option, Borrower shall, or Agent may at any time on behalf of Borrower,
cause the original of any such instrument or chattel paper to be conspicuously
marked in a form and manner acceptable to Agent with the following legend
referring to chattel paper or instruments as applicable: “This [chattel
paper][instrument] is subject to the security interest of Congress Financial
Corporation and any sale, transfer, assignment or encumbrance of this [chattel
paper][instrument] violates the rights of such secured party.”

 

(c) In the event that Borrower shall at any time hold or acquire an interest in
any electronic chattel paper or any “transferable record” (as such term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), Borrower shall promptly notify
Agent thereof in writing. Promptly upon Agent’s request, Borrower shall take, or
cause to be taken, such actions as Agent may request to give Agent control of
such electronic chattel paper under Section 9-105 of the UCC and control of such
transferable record under

 

38



--------------------------------------------------------------------------------

Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as in effect in such jurisdiction.

 

(d) Borrower does not have any deposit accounts as of the date hereof, except as
set forth in the Information Certificate. Borrower shall not, directly or
indirectly, after the date hereof open, establish or maintain any deposit
account unless each of the following conditions is satisfied: (i) Agent shall
have received not less than five (5) Business Days prior written notice of the
intention of Borrower to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Agent the name of the
account, the owner of the account, the name and address of the bank at which
such account is to be opened or established, the individual at such bank with
whom Borrower is dealing and the purpose of the account, (ii) the bank where
such account is opened or maintained shall be acceptable to Agent, and (iii) on
or before the opening of such deposit account, Borrower or shall as Agent may
specify either (A) deliver to Agent a Deposit Account Control Agreement with
respect to such deposit account duly authorized, executed and delivered by
Borrower and the bank at which such deposit account is opened and maintained or
(B) arrange for Agent to become the customer of the bank with respect to the
deposit account on terms and conditions acceptable to Agent. The terms of this
subsection (d) shall not apply to deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of Borrower’s salaried employees.

 

(e) Borrower does not own or hold, directly or indirectly, beneficially or as
record owner or both, any investment property, as of the date hereof, or have
any investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.

 

(i) In the event that Borrower shall be entitled to or shall at any time after
the date hereof hold or acquire any certificated securities, Borrower shall
promptly endorse, assign and deliver the same to Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time specify. If any securities, now or hereafter acquired by Borrower
is uncertificated and are issued to Borrower or its nominee directly by the
issuer thereof, Borrower shall immediately notify Agent thereof and shall as
Agent may specify, either (A) cause the issuer to agree to comply with
instructions from Agent as to such securities, without further consent of
Borrower or such nominee, or (B) arrange for Agent to become the registered
owner of the securities.

 

(ii) Borrower shall not, directly or indirectly, after the date hereof open,
establish or maintain any investment account, securities account, commodity
account or any other similar account (other than a deposit account) with any
securities intermediary or commodity intermediary unless each of the following
conditions is satisfied: (A) Agent shall have received not less than five (5)
Business Days prior written notice of the intention of Borrower to open or
establish such account which notice shall specify in reasonable detail and
specificity acceptable to Agent the name of the account, the owner of the
account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom Borrower is dealing and

 

39



--------------------------------------------------------------------------------

the purpose of the account, (B) the securities intermediary or commodity
intermediary (as the case may be) where such account is opened or maintained
shall be acceptable to Agent, and (C) on or before the opening of such
investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, Borrower shall as Agent may
specify either (1) execute and deliver, and cause to be executed and delivered
to Agent, an Investment Property Control Agreement with respect thereto duly
authorized, executed and delivered by Borrower and such securities intermediary
or commodity intermediary or (2) arrange for Agent to become the entitlement
holder with respect to such investment property on terms and conditions
acceptable to Agent.

 

(f) Borrower is not the beneficiary or otherwise entitled to any right to
payment under any letter of credit, banker’s acceptance or similar instrument as
of the date hereof, except as set forth in the Information Certificate. In the
event that Borrower shall be entitled to or shall receive any right to payment
under any letter of credit, banker’s acceptance or any similar instrument,
whether as beneficiary thereof or otherwise after the date hereof, Borrower
shall promptly notify Agent thereof in writing. Borrower shall immediately, as
Agent may specify, either (i) deliver, or cause to be delivered to Agent, with
respect to any such letter of credit, banker’s acceptance or similar instrument,
the written agreement of the issuer and any other nominated person obligated to
make any payment in respect thereof (including any confirming or negotiating
bank), in form and substance satisfactory to Agent, consenting to the assignment
of the proceeds of the letter of credit to Agent by Borrower and agreeing to
make all payments thereon directly to Agent or as Agent may otherwise direct or
(ii) cause Agent to become, at Borrower’s expense, the transferee beneficiary of
the letter of credit, banker’s acceptance or similar instrument (as the case may
be).

 

(g) Borrower does not have any commercial tort claims as of the date hereof,
except as set forth in the Information Certificate. In the event that Borrower
shall at any time after the date hereof have any commercial tort claims,
Borrower shall promptly notify Agent thereof in writing, which notice shall (i)
set forth in reasonable detail the basis for and nature of such commercial tort
claim and (ii) include the express grant by Borrower to Agent of a security
interest in such commercial tort claim (and the proceeds thereof). In the event
that such notice does not include such grant of a security interest, the sending
thereof by Borrower to Agent shall be deemed to constitute such grant to Agent.
Upon the sending of such notice, any commercial tort claim described therein
shall constitute part of the Collateral and shall be deemed included therein.
Without limiting the authorization of Agent provided in Section 5.2(a) hereof or
otherwise arising by the execution by Borrower of this Agreement or any of the
other Financing Agreements, Agent is hereby irrevocably authorized from time to
time and at any time to file such financing statements naming Agent or its
designee as secured party and Borrower as debtor, or any amendments to any
financing statements, covering any such commercial tort claim as Collateral. In
addition, Borrower shall promptly upon Agent’s request, execute and deliver, or
cause to be executed and delivered, to Agent such other agreements, documents
and instruments as Agent may require in connection with such commercial tort
claim.

 

(h) Borrower does not have any goods, documents of title or other Collateral in
the custody, control or possession of a third party as of the date hereof,
except as set forth in the Information Certificate and except for goods located
in the United States in transit to a location of Borrower permitted herein in
the ordinary course of business of Borrower in the

 

40



--------------------------------------------------------------------------------

possession of the carrier transporting such goods. In the event that any goods,
documents of title or other Collateral are at any time after the date hereof in
the custody, control or possession of any other person not referred to in the
Information Certificate or such carriers, Borrower shall promptly notify Agent
thereof in writing. Promptly upon Agent’s request, Borrower shall deliver to
Agent a Collateral Access Agreement duly authorized, executed and delivered by
such person and Borrower.

 

(i) Borrower shall take any other actions reasonably requested by Agent from
time to time to cause the attachment, perfection and first priority of, and the
ability of Agent to enforce, the security interest of Agent in any and all of
the Collateral, including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the UCC or other applicable law, to the extent, if any, that Borrower’s
signature thereon is required therefor, (ii) causing Agent’s name to be noted as
secured party on any certificate of title for a titled good if such notation is
a condition to attachment, perfection or priority of, or ability of Agent to
enforce, the security interest of Agent in such Collateral, (iii) complying with
any provision of any statute, regulation or treaty of the United States as to
any Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iv) obtaining the consents and approvals of any
Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.

 

SECTION 6. COLLECTION AND ADMINISTRATION

 

6.1 Borrower Loan Account. Agent shall maintain one or more loan account(s) on
its books in which shall be recorded (a) all Loans, Letter of Credit
Accommodations and other Obligations and the Collateral, (b) all payments made
by or on behalf of Borrower and (c) all other appropriate debits and credits as
provided in this Agreement, including fees, charges, costs, expenses and
interest. All entries in the loan account(s) shall be made in accordance with
Agent’s customary practices as in effect from time to time.

 

6.2 Statements. Agent shall render to Borrower each month a statement setting
forth the balance in the Borrower’s loan account(s) maintained by Agent for
Borrower pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Agent but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrower and conclusively binding
upon Borrower as an account stated except to the extent that Agent receives a
written notice from Borrower of any specific exceptions of Borrower thereto
within thirty (30) days after the date such statement has been received by
Borrower. Until such time as Agent shall have rendered to Borrower a written
statement as provided above, the balance in Borrower’s loan account(s) shall be
presumptive evidence of the amounts due and owing to Agent and Lenders by
Borrower.

 

6.3 Collection of Accounts.

 

(a) Borrower shall establish and maintain, at their expense, blocked accounts or
lockboxes and related blocked accounts (in either case, “Blocked Accounts”), as
Agent may

 

41



--------------------------------------------------------------------------------

specify, with such banks as are acceptable to Agent into which Borrower shall
promptly deposit and direct their respective account debtors to directly remit
all payments on Receivables and all payments constituting proceeds of Inventory
or other Collateral in the identical form in which such payments are made,
whether by cash, check or other manner. Borrower shall deliver, or cause to be
delivered to Agent a Deposit Account Control Agreement duly authorized, executed
and delivered by each bank where a Blocked Account is maintained as provided in
Section 5.2 hereof or at any time and from time to time Agent may become the
bank’s customer with respect to any of the Blocked Accounts and promptly upon
Agent’s request, Borrower shall execute and deliver such agreements and
documents as Agent may require in connection therewith. Borrower agrees that all
payments made to such Blocked Accounts or other funds received and collected by
Agent or any Lender, whether in respect of the Receivables, as proceeds of
Inventory or other Collateral or otherwise shall be treated as payments to Agent
and Lenders in respect of the Obligations and therefore shall constitute the
property of Agent and Lenders to the extent of the then outstanding Obligations.

 

(b) For purposes of calculating the amount of the Loans available to Borrower,
such payments will be applied (conditional upon final collection) to the
Obligations on the Business Day of receipt by Agent of immediately available
funds in the Agent Payment Account provided such payments and notice thereof are
received in accordance with Agent’s usual and customary practices as in effect
from time to time and within sufficient time to credit Borrower’s loan account
on such day, and if not, then on the next Business Day. For the purposes of
calculating interest on the Obligations, such payments or other funds received
will be applied (conditional upon final collection) to the Obligations one (1)
Business Day following the date of receipt of immediately available funds by
Agent in the Agent Payment Account provided such payments or other funds and
notice thereof are received in accordance with Agent’s usual and customary
practices as in effect from time to time and within sufficient time to credit
Borrower’s loan account on such day, and if not, then on the next Business Day.

 

(c) Borrower and its shareholders, directors, employees, agents, Subsidiaries or
other Affiliates shall, acting as trustee for Agent, receive, as the property of
Agent, any monies, checks, notes, drafts or any other payment relating to and/or
proceeds of Accounts or other Collateral which come into their possession or
under their control and immediately upon receipt thereof, shall deposit or cause
the same to be deposited in the Blocked Accounts, or remit the same or cause the
same to be remitted, in kind, to Agent. In no event shall the same be commingled
with Borrower’s own funds. Borrower agrees to reimburse Agent on demand for any
amounts owed or paid to any bank at which a Blocked Account or any other deposit
account is established or any other bank or person involved in the transfer of
funds to or from the Blocked Accounts arising out of Agent’s payments to or
indemnification of such bank or person. The obligations of Borrower to reimburse
Agent for such amounts pursuant to this Section 6.3 shall survive the
termination of this Agreement.

 

6.4 Payments.

 

(a) All Obligations shall be payable to the Agent Payment Account as provided in
Section 6.3 or such other place as Agent may designate from time to time. Agent
shall apply payments received or collected from Borrower or any Obligor or for
the account of Borrower (including the monetary proceeds of collections or of
realization upon any Collateral)

 

42



--------------------------------------------------------------------------------

as follows: first, to pay any fees, indemnities or expense reimbursements then
due to Agent and Lenders from Borrower; second, to pay interest due in respect
of any Loans (and including any Special Agent Advances); third, to pay or prepay
principal in respect of Special Agent Advances; fourth, principal due in respect
of the Loans; fifth, to pay or prepay any other Obligations whether or not then
due, in such order and manner as Agent determines. Notwithstanding anything to
the contrary contained in this Agreement, (i) unless so directed by Borrower, or
unless a Default or an Event of Default shall exist or have occurred and be
continuing, Agent shall not apply any payments which it receives to any
Eurodollar Rate Loans, except (A) on the expiration date of the Interest Period
applicable to any such Eurodollar Rate Loans or (B) in the event that there are
no outstanding Prime Rate Loans and (ii) to the extent Borrower uses any
proceeds of the Loans or Letter of Credit Accommodations to acquire rights in or
the use of any Collateral or to repay any Indebtedness used to acquire rights in
or the use of any Collateral, payments in respect of the Obligations shall be
deemed applied first to the Obligations arising from Loans and Letter of Credit
Accommodations that were not used for such purposes and second to the
Obligations arising from Loans and Letter of Credit Accommodations the proceeds
of which were used to acquire rights in or the use of any Collateral in the
chronological order in which Borrower acquired such rights in or the use of such
Collateral.

 

(b) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of Borrower maintained by Agent.
Borrower shall make all payments to Agent and Lenders on the Obligations free
and clear of, and without deduction or withholding for or on account of, any
setoff, counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Agent or any Lender is required to surrender or return such payment
or proceeds to any Person for any reason, then the Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue and this
Agreement shall continue in full force and effect as if such payment or proceeds
had not been received by Agent or such Lender. Borrower shall be liable to pay
to Agent, and does hereby indemnify and hold Agent and Lenders harmless for the
amount of any payments or proceeds surrendered or returned. This Section 6.4(b)
shall remain effective notwithstanding any contrary action which may be taken by
Agent or any Lender in reliance upon such payment or proceeds. This Section 6.4
shall survive the payment of the Obligations and the termination of this
Agreement.

 

6.5 Authorization to Make Loans. Agent and Lenders are authorized to make the
Loans and provide the Letter of Credit Accommodations based upon telephonic or
other instructions received from anyone purporting to be an officer of Borrower
or other authorized person or, at the discretion of Agent, if such Loans are
necessary to satisfy any Obligations. All requests for Loans or Letter of Credit
Accommodations hereunder shall specify the date on which the requested advance
is to be made or Letter of Credit Accommodations established (which day shall be
a Business Day) and the amount of the requested Loan. Requests received after
11:00 a.m. Miami, Florida time on any day shall be deemed to have been made as
of the opening of business on the immediately following Business Day. All Loans
and Letter of Credit Accommodations under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of,
Borrower or when deposited to the credit of Borrower

 

43



--------------------------------------------------------------------------------

or otherwise disbursed or established in accordance with the instructions of
Borrower or in accordance with the terms and conditions of this Agreement.

 

6.6 Use of Proceeds. Borrower shall use the initial proceeds of the Loans
provided by Agent to Borrower hereunder only for: (a) payments to each of the
persons listed in the disbursement direction letter furnished by Borrower to
Agent on or about the date hereof and (b) costs, expenses and fees in connection
with the preparation, negotiation, execution and delivery of this Agreement and
the other Financing Agreements. All other Loans made or Letter of Credit
Accommodations provided to or for the benefit of Borrower pursuant to the
provisions hereof shall be used by Borrower only for general operating, working
capital and other proper corporate purposes of Borrower not otherwise prohibited
by the terms hereof and in satisfying obligations under the Plan and
Confirmation Order. None of the proceeds will be used, directly or indirectly,
for the purpose of purchasing or carrying any margin security or for the
purposes of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any margin security or for any other purpose which might
cause any of the Loans to be considered a “purpose credit” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as
amended.

 

6.7 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) the making and conversion of Loans shall be made among the
Lenders based on their respective Pro Rata Shares as to the Loans and (b) each
payment on account of any Obligations to or for the account of one or more of
Lenders in respect of any Obligations due on a particular day shall be allocated
among the Lenders entitled to such payments based on their respective Pro Rata
Shares and shall be distributed accordingly.

 

6.8 Sharing of Payments, Etc.

 

(a) Borrower agrees that, in addition to (and without limitation of) any right
of setoff, banker’s lien or counterclaim Agent or any Lender may otherwise have,
each Lender shall be entitled, at its option (but subject, as among Agent and
Lenders, to the provisions of Section 12.3(b) hereof), to offset balances held
by it for the account of Borrower at any of its offices, in dollars or in any
other currency, against any principal of or interest on any Loans owed to such
Lender or any other amount payable to such Lender hereunder, that is not paid
when due (regardless of whether such balances are then due to Borrower), in
which case it shall promptly notify Borrower and Agent thereof; provided, that,
such Lender’s failure to give such notice shall not affect the validity thereof.

 

(b) If any Lender (including Agent) shall obtain from Borrower payment of any
principal of or interest on any Loan owing to it or payment of any other amount
under this Agreement or any of the other Financing Agreements through the
exercise of any right of setoff, banker’s lien or counterclaim or similar right
or otherwise (other than from Agent as provided herein), and, as a result of
such payment, such Lender shall have received more than its Pro Rata Share of
the principal of the Loans or more than its share of such other amounts then due
hereunder or thereunder by Borrower to such Lender than the percentage thereof
received by any other Lender, it shall promptly pay to Agent, for the benefit of
Lenders, the amount of such excess and simultaneously purchase from such other
Lenders a participation in the Loans or such other amounts, respectively, owing
to such other Lenders (or such interest due thereon, as the

 

44



--------------------------------------------------------------------------------

case may be) in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all Lenders shall share the benefit of
such excess payment (net of any expenses that may be incurred by such Lender in
obtaining or preserving such excess payment) in accordance with their respective
Pro Rata Shares or as otherwise agreed by Lenders. To such end all Lenders shall
make appropriate adjustments among themselves (by the resale of participation
sold or otherwise) if such payment is rescinded or must otherwise be restored.

 

(c) Borrower agrees that any Lender purchasing a participation (or direct
interest) as provided in this Section may exercise, in a manner consistent with
this Section, all rights of setoff, banker’s lien, counterclaim or similar
rights with respect to such participation as fully as if such Lender were a
direct holder of Loans or other amounts (as the case may be) owing to such
Lender in the amount of such participation.

 

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of Borrower. If, under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section applies, such Lender
shall, to the extent practicable, assign such rights to Agent for the benefit of
Lenders and, in any event, exercise its rights in respect of such secured claim
in a manner consistent with the rights of Lenders entitled under this Section to
share in the benefits of any recovery on such secured claim.

 

6.9 Settlement Procedures.

 

(a) In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Agent and Lenders, Agent may, at its
option, subject to the terms of this Section, make available, on behalf of
Lenders, the full amount of the Loans requested or charged to Borrower’s loan
account(s) or otherwise to be advanced by Lenders pursuant to the terms hereof,
without requirement of prior notice to Lenders of the proposed Loans.

 

(b) With respect to all Loans made by Agent on behalf of Lenders as provided in
this Section, the amount of each Lender’s Pro Rata Share of the outstanding
Loans shall be computed weekly, and shall be adjusted upward or downward on the
basis of the amount of the outstanding Loans as of 5:00 p.m. Miami, Florida time
on the Business Day immediately preceding the date of each settlement
computation; provided, that, Agent retains the absolute right at any time or
from time to time to make the above described adjustments at intervals more
frequent than weekly, but in no event more than twice in any week. Agent shall
deliver to each of the Lenders after the end of each week, or at such lesser
period or periods as Agent shall determine, a summary statement of the amount of
outstanding Loans for such period (such week or lesser period or periods being
hereinafter referred to as a “Settlement Period”). If the summary statement is
sent by Agent and received by a Lender prior to 12:00 p.m. Miami, Florida time,
then such Lender shall make the settlement transfer described in this Section by
no later than 3:00 p.m. Miami, Florida time on the same Business Day and if
received by a Lender after 12:00 p.m. Miami, Florida time, then such Lender
shall make the settlement transfer by not later than 3:00 p.m. Miami, Florida
time on the next Business Day following the date of receipt. If, as

 

45



--------------------------------------------------------------------------------

of the end of any Settlement Period, the amount of a Lender’s Pro Rata Share of
the outstanding Loans is more than such Lender’s Pro Rata Share of the
outstanding Loans as of the end of the previous Settlement Period, then such
Lender shall forthwith (but in no event later than the time set forth in the
preceding sentence) transfer to Agent by wire transfer in immediately available
funds the amount of the increase. Alternatively, if the amount of a Lender’s Pro
Rata Share of the outstanding Loans in any Settlement Period is less than the
amount of such Lender’s Pro Rata Share of the outstanding Loans for the previous
Settlement Period, Agent shall forthwith transfer to such Lender by wire
transfer in immediately available funds the amount of the decrease. The
obligation of each of the Lenders to transfer such funds and effect such
settlement shall be irrevocable and unconditional and without recourse to or
warranty by Agent. Agent and each Lender agrees to mark its books and records at
the end of each Settlement Period to show at all times the dollar amount of its
Pro Rata Share of the outstanding Loans and Letter of Credit Accommodations.
Each Lender shall only be entitled to receive interest on its Pro Rata Share of
the Loans to the extent such Loans have been funded by such Lender. Because the
Agent on behalf of Lenders may be advancing and/or may be repaid Loans prior to
the time when Lenders will actually advance and/or be repaid such Loans,
interest with respect to Loans shall be allocated by Agent in accordance with
the amount of Loans actually advanced by and repaid to each Lender and the Agent
and shall accrue from and including the date such Loans are so advanced to but
excluding the date such Loans are either repaid by Borrower or actually settled
with the applicable Lender as described in this Section.

 

(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by Borrower, Agent may apply such amounts repaid directly to any amounts
made available by Agent pursuant to this Section. In lieu of weekly or more
frequent settlements, Agent may, at its option, at any time require each Lender
to provide Agent with immediately available funds representing its Pro Rata
Share of each Loan, prior to Agent’s disbursement of such Loan to Borrower. In
such event, all Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in the other Lender’s obligation
to make a Loan requested hereunder nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender’s obligation to make a Loan hereunder.

 

(d) If Agent is not funding a particular Loan to Borrower pursuant to this
Section on any day, Agent may assume that each Lender will make available to
Agent such Lender’s Pro Rata Share of the Loan requested or otherwise made on
such day and Agent may, in its discretion, but shall not be obligated to, cause
a corresponding amount to be made available to or for the benefit of Borrower on
such day. If Agent makes such corresponding amount available to Borrower and
such corresponding amount is not in fact made available to Agent by such Lender,
Agent shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon for each day from the date such payment
was due until the date such amount is paid to Agent at the Federal Funds Rate
for each day during such period (as published by the Federal Reserve Bank of New
York or at Agent’s option based on the arithmetic mean determined by Agent of
the rates for the last transaction in overnight Federal funds arranged prior to
9:00 a.m. (New York City time) on that day by each of the three leading brokers
of Federal funds transactions in New York City selected by Agent) and if such
amounts are not paid within three (3) days of Agent’s demand, at the highest
Interest Rate provided for in

 

46



--------------------------------------------------------------------------------

Section 3.1 hereof applicable to Prime Rate Loans. During the period in which
such Lender has not paid such corresponding amount to Agent, notwithstanding
anything to the contrary contained in this Agreement or any of the other
Financing Agreements, the amount so advanced by Agent to or for the benefit of
Borrower shall, for all purposes hereof, be a Loan made by Agent for its own
account. Upon any such failure by a Lender to pay Agent, Agent shall promptly
thereafter notify Borrower of such failure and Borrower shall pay such
corresponding amount to Agent for its own account within five (5) Business Days
of Borrower’s receipt of such notice. A Lender who fails to pay Agent its Pro
Rata Share of any Loans made available by the Agent on such Lender’s behalf, or
any Lender who fails to pay any other amount owing by it to Agent, is a
“Defaulting Lender”. Agent shall not be obligated to transfer to a Defaulting
Lender any payments received by Agent for the Defaulting Lender’s benefit, nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal, interest or fees). Amounts payable to a Defaulting
Lender shall instead be paid to or retained by Agent. Agent may hold and, in its
discretion, relend to Borrower the amount of all such payments received or
retained by it for the account of such Defaulting Lender. For purposes of voting
or consenting to matters with respect to this Agreement and the other Financing
Agreements and determining Pro Rata Shares, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
zero (0). This Section shall remain effective with respect to a Defaulting
Lender until such default is cured. The operation of this Section shall not be
construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by Borrower or any Obligor of their duties and
obligations hereunder.

 

(e) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by any Lender hereunder in fulfilling its
Commitment.

 

6.10 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or commitment of any other Lender hereunder. Nothing contained in
this Agreement or any of the other Financing Agreements and no action taken by
the Lenders pursuant hereto or thereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and subject to Section 12.3 hereof, each Lender
shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

 

SECTION 7. COLLATERAL REPORTING AND COVENANTS

 

7.1 Collateral Reporting.

 

(a) Borrower shall provide Agent with the following documents in a form
satisfactory to Agent:

 

(i) on a weekly basis (or more frequently as Agent may request), schedules of
sales made, credits issued and cash received;

 

 

47



--------------------------------------------------------------------------------

(ii) as soon as possible after the end of each month (but in any event within
ten (10) Business Days after the end thereof), on a monthly basis or more
frequently as Agent may request, (A) perpetual inventory reports, (B) inventory
reports by location and category (and including the amounts of Inventory and the
value thereof at any leased locations and at premises of warehouses, processors
or other third parties), (C) reports setting forth Inventory on hand in excess
of schedule production or with no demand and Inventory on hand greater than one
hundred eighty (180) days from the date of purchase; (D) agings of accounts
receivable (together with a reconciliation to the previous month’s aging and
general ledger) and (E) agings of accounts payable (and including information
indicating the amounts owing to owners and lessors of leased premises,
warehouses, processors and other third parties from time to time in possession
of any Collateral), provided, that, upon the occurrence of a Default or an Event
of Default or if at any time Excess Availability is less than Three Million
($3,000,000) Dollars, such inventory reporting shall be required on a weekly
basis (or more frequently as Agent may request);

 

(iii) upon Agent’s request, (A) copies of customer statements and credit memos,
remittance advices and reports, and copies of deposit slips and bank statements,
(B) copies of shipping and delivery documents, and (C) copies of purchase
orders, invoices and delivery documents for Inventory and Equipment acquired by
Borrower;

 

(iv) such other reports as to the Collateral as Agent shall request from time to
time.

 

(b) If Borrower’s records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent,
Borrower hereby irrevocably authorizes such service, contractor, shipper or
agent to deliver such records, reports, and related documents to Agent and to
follow Agent’s instructions with respect to further services at any time that an
Event of Default exists or has occurred and is continuing.

 

7.2 Accounts Covenants.

 

(a) Borrower shall notify Agent promptly of: (i) any material delay in
Borrower’s performance of any of its material obligations to any account debtor
or the assertion of any material claims, offsets, defenses or counterclaims by
any account debtor, or any material disputes with account debtors, or any
settlement, adjustment or compromise thereof, (ii) all material adverse
information known to Borrower relating to the financial condition of any account
debtor and (iii) any event or circumstance which, to the best of Borrower’s
knowledge, would cause Agent to consider any then existing Accounts as no longer
constituting Eligible Accounts. No credit, discount, allowance or extension or
agreement for any of the foregoing shall be granted to any account debtor
without Agent’s consent, except in the ordinary course of Borrower’s business in
accordance with practices and policies previously disclosed in writing to Agent
and except as set forth in the schedules delivered to Agent pursuant to Section
7.1(a) above. So long as no Event of Default exists or has occurred and is
continuing, Borrower shall, in the ordinary course of its business, settle,
adjust or compromise to settle, adjust or compromise any claim, offset,
counterclaim or dispute with any account debtor. At any time that an Event of
Default exists or has occurred and is continuing, Agent shall, at its option,
have the exclusive

 

48



--------------------------------------------------------------------------------

right to settle, adjust or compromise any claim, offset, counterclaim or dispute
with account debtors or grant any credits, discounts or allowances.

 

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Agent or schedule thereof delivered to Agent shall be true and complete, (ii)
no payments shall be made thereon except payments immediately delivered to Agent
pursuant to the terms of this Agreement, (iii) no credit, discount, allowance or
extension or agreement for any of the foregoing shall be granted to any account
debtor except as reported to Agent in accordance with this Agreement and except
for credits, discounts, allowances or extensions made or given in the ordinary
course of Borrower’s business in accordance with practices and policies
previously disclosed to Agent, (iv) there shall be no setoffs, deductions,
contras, defenses, counterclaims or disputes existing or asserted with respect
thereto except as reported to Agent in accordance with the terms of this
Agreement, (v) none of the transactions giving rise thereto will violate any
applicable foreign, Federal, State or local laws or regulations, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms.

 

(c) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Receivables or other Collateral, by mail, telephone, facsimile
transmission or otherwise.

 

7.3 Inventory Covenants. With respect to the Inventory: (a) Borrower shall at
all times maintain inventory records reasonably satisfactory to Agent, keeping
correct and accurate records itemizing and describing the kind, type, quality
and quantity of Inventory, Borrower’s cost therefor and daily withdrawals
therefrom and additions thereto; (b) Borrower shall conduct a physical count of
the Inventory either through periodic cycle counts or otherwise at least once
each year but at any time or times as Agent may request on or after an Event of
Default, and promptly following such physical inventory (whether pursuant to
periodic cycle counts or otherwise) shall supply Agent with a report in the form
and with such specificity as may be satisfactory to Agent concerning such
physical count; (c) Borrower shall not remove any Inventory from the locations
set forth or permitted herein, without the prior written consent of Agent,
except for sales of Inventory in the ordinary course of its business and except
to move Inventory directly from one location set forth or permitted herein to
another such location and except for Inventory shipped from the manufacturer
thereof to Borrower which is in transit to the locations set forth or permitted
herein; (d) upon Agent’s request, Borrower shall, at its expense, no more than
two (2) times in any twelve (12) month period, but at any time or times as Agent
may request on or after an Event of Default, or at any time, at Agent’s request
if Excess Availability is less than Three Million (3,000,000) Dollars, provided,
however, that Excess Availability will not be tested for this purpose prior to
the date which is six (6) months from the date hereof, deliver or cause to be
delivered to Agent written appraisals as to the Inventory in form, scope and
methodology acceptable to Agent and by an appraiser acceptable to Agent,
addressed to Agent and Lenders and upon which Agent and Lenders are expressly
permitted to rely; (e) Borrower shall produce, use, store and maintain the
Inventory with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with applicable laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (f) none of the Inventory or
other Collateral constitutes farm products or the proceeds thereof; (g) Borrower
assumes all

 

49



--------------------------------------------------------------------------------

responsibility and liability arising from or relating to the production, use,
sale or other disposition of the Inventory; (h) Borrower shall not sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return or may obligate Borrower to repurchase such Inventory; (i)
Borrower shall keep the Inventory in good and marketable condition; and (j)
Borrower shall not, without prior written notice to Agent or the specific
identification of such Inventory in a report with respect thereto provided by
Borrower to Agent pursuant to Section 7.1(a) hereof, acquire or accept any
Inventory on consignment or approval. In addition to the foregoing, in the event
that the Borrower, at any time, has Inventory on consignment having a value in
excess of One Million ($1,000,000) Dollars in the aggregate, Borrower, at the
request of Agent, shall obtain consignee waivers, which shall be in form and
substance satisfactory to Agent, from any consignee in possession or control of
Inventory having a value in excess of Three Hundred Thousand ($300,000) Dollars.

 

7.4 Equipment and Real Property Covenants. With respect to the Equipment and
Real Property: (a) at any time or times as Agent may request on or after an
Event of Default, deliver or cause to be delivered to Agent, at Borrower’s sole
cost and expense, written appraisals as to the Equipment and/or the Real
Property in form, scope and methodology acceptable to Agent and by an appraiser
acceptable to Agent, addressed to Agent and upon which Agent is expressly
permitted to rely; (b) Borrower shall keep the Equipment in good order, repair,
running and marketable condition (ordinary wear and tear excepted); (c) Borrower
shall use the Equipment and Real Property with all reasonable care and caution
and in accordance with applicable standards of any insurance and in conformity
with all applicable laws; (d) the Equipment is and shall be used in the business
of Borrower and not for personal, family, household or farming use; (e) Borrower
shall not remove any Equipment from the locations set forth or permitted herein,
except to the extent necessary to have any Equipment repaired or maintained in
the ordinary course of its business or to move Equipment directly from one
location set forth or permitted herein to another such location and except for
the movement of motor vehicles used by or for the benefit of Borrower in the
ordinary course of business; (f) the Equipment is now and shall remain personal
property and Borrower shall not permit any of the Equipment to be or become a
part of or affixed to real property; and (g) Borrower assumes all responsibility
and liability arising from the use of the Equipment and Real Property.

 

7.5 Power of Attorney. Borrower hereby irrevocably designates and appoints Agent
(and all persons designated by Agent) as Borrower’s true and lawful
attorney-in-fact, and authorizes Agent, in Borrower’s, or Agent’s name, to: (a)
at any time an Event of Default exists or has occurred and is continuing (i)
demand payment on Receivables or other Collateral, (ii) enforce payment of
Receivables by legal proceedings or otherwise, (iii) exercise all of Borrower’s
rights and remedies to collect any Receivable or other Collateral, (iv) sell or
assign any Receivable upon such terms, for such amount and at such time or times
as the Agent deems advisable, (v) settle, adjust, compromise, extend or renew an
Account, (vi) discharge and release any Receivable, (vii) prepare, file and sign
Borrower’s name on any proof of claim in bankruptcy or other similar document
against an account debtor or other obligor in respect of any Receivables or
other Collateral, (viii) notify the post office authorities to change the
address for delivery of remittances from account debtors or other obligors in
respect of Receivables or other proceeds of Collateral to an address designated
by Agent, and open and dispose of all mail addressed to Borrower and handle and
store all mail relating to the Collateral; and (ix) do all acts and things which
are necessary, in Agent’s determination, to fulfill Borrower’s obligations

 

50



--------------------------------------------------------------------------------

under this Agreement and the other Financing Agreements and (b) at any time to
(i) take control in any manner of any item of payment in respect of Receivables
or constituting Collateral or otherwise received in or for deposit in the
Blocked Accounts or otherwise received by Agent or any Lender, (ii) have access
to any lockbox or postal box into which remittances from account debtors or
other obligors in respect of Receivables or other proceeds of Collateral are
sent or received, (iii) endorse Borrower’s name upon any items of payment in
respect of Receivables or constituting Collateral or otherwise received by Agent
and any Lender and deposit the same in Agent’s account for application to the
Obligations, (iv) endorse Borrower’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Receivable
or any goods pertaining thereto or any other Collateral, including any warehouse
or other receipts, or bills of lading and other negotiable or non-negotiable
documents, (v) clear Inventory the purchase of which was financed with Letter of
Credit Accommodations through U.S. Customs or foreign export control authorities
in Borrower’s name, Agent’s name or the name of Agent’s designee, and to sign
and deliver to customs officials powers of attorney in Borrower’s o name for
such purpose, and to complete in Borrower’s or Agent’s name, any order, sale or
transaction, obtain the necessary documents in connection therewith and collect
the proceeds thereof, and (vi) sign such Borrower’s name on any verification of
Receivables and notices thereof to account debtors or any secondary obligors or
other obligors in respect thereof. Borrower hereby releases Agent and Lenders
and their respective officers, employees and designees from any liabilities
arising from any act or acts under this power of attorney and in furtherance
thereof, whether of omission or commission, except as a result of Agent’s or any
Lender’s own gross negligence or wilful misconduct as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.

 

7.6 Right to Cure. Agent may, at its option, upon notice to Borrower, (a) cure
any default by Borrower under any material agreement with a third party that
affects the Collateral, its value or the ability of Agent to collect, sell or
otherwise dispose of the Collateral or the rights and remedies of Agent or any
Lender therein or the ability of Borrower or any Obligor to perform its
obligations hereunder or under any of the other Financing Agreements, (b) pay or
bond on appeal any judgment entered against Borrower, (c) discharge taxes,
liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and (d) pay any amount, incur any
expense or perform any act which, in Agent’s judgment, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent and Lenders with respect thereto. Agent may add any amounts so
expended to the Obligations and charge Borrower’s account therefor, such amounts
to be repayable by Borrower on demand. Agent and Lenders shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability of Borrower or any
Obligor. Any payment made or other action taken by Agent or any Lender under
this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

 

7.7 Access to Premises. From time to time as requested by Agent, at the cost and
expense of Borrower, (a) Agent or its designee shall have complete access to all
of Borrower’s premises during normal business hours and after notice to, or at
any time and without notice to Borrower if an Event of Default exists or has
occurred and is continuing, for the purposes of inspecting, verifying and
auditing the Collateral and all of Borrower’s books and records, including the
Records, and (b) Borrower shall promptly furnish to Agent such copies of such

 

51



--------------------------------------------------------------------------------

books and records or extracts therefrom as Agent may request, and (c) Agent or
any Lender or Agent’s designee may use during normal business hours such of
Borrower’s personnel, equipment, supplies and premises as may be reasonably
necessary for the foregoing and if an Event of Default exists or has occurred
and is continuing for the collection of Receivables and realization of other
Collateral.

 

SECTION 8. REPRESENTATIONS AND WARRANTIES

 

Borrower hereby represents and warrants to Agent and Lenders the following
(which shall survive the execution and delivery of this Agreement), the truth
and accuracy of which are a continuing condition of the making of Loans and
providing Letter of Credit Accommodations to Borrower:

 

8.1 Corporate Existence, Power and Authority. Borrower is a corporation duly
organized and in good standing under the laws of its state of incorporation and
is duly qualified as a foreign corporation and in good standing in all states or
other jurisdictions where the nature and extent of the business transacted by it
or the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a material
adverse effect on Borrower’s financial condition, results of operation or
business or the rights of Agent in or to any of the Collateral. The execution,
delivery and performance of this Agreement, the other Financing Agreements and
the transactions contemplated hereunder and thereunder (a) are all within
Borrower’s corporate powers, (b) have been duly authorized, (c) are not in
contravention of law or the terms of Borrower’s certificate of incorporation,
by-laws, or other organizational documentation, or any indenture, agreement or
undertaking to which Borrower is a party or by which Borrower or its property
are bound and (d) will not result in the creation or imposition of, or require
or give rise to any obligation to grant, any lien, security interest, charge or
other encumbrance upon any property of Borrower. This Agreement and the other
Financing Agreements to which Borrower is a party constitute legal, valid and
binding obligations of Borrower enforceable in accordance with their respective
terms.

 

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

 

(a) The exact legal name of Borrower is as set forth on the signature page of
this Agreement and in the Information Certificate. Borrower has not, during the
past five years, been known by or used any other corporate or fictitious name or
been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any of its property or assets out
of the ordinary course of business, except as set forth in the Information
Certificate.

 

(b) Borrower is an organization of the type and organized in the jurisdiction
set forth in the Information Certificate. The Information Certificate accurately
sets forth the organizational identification number of Borrower or accurately
states that Borrower has none and accurately sets forth the federal employer
identification number of Borrower.

 

(c) The chief executive office and mailing address of Borrower and Borrower’s
Records concerning Accounts are located only at the address identified as such
in Schedule 8.2 to the Information Certificate and its only other places of
business and the only

 

52



--------------------------------------------------------------------------------

other locations of Collateral, if any, are the addresses set forth in Schedule
8.2 to the Information Certificate, subject to the rights of Borrower to
establish new locations in accordance with Section 9.2 below. The Information
Certificate correctly identifies any of such locations which are not owned by
Borrower and sets forth the owners and/or operators thereof.

 

8.3 Financial Statements; No Material Adverse Change. All financial statements
relating to Borrower which have been or may hereafter be delivered by Borrower
to Agent and Lenders have been prepared in accordance with GAAP (except as to
any interim financial statements, to the extent such statements are subject to
normal year-end adjustments and do not include any notes) and fairly present in
all material respects the financial condition and the results of operation of
Borrower as at the dates and for the periods set forth therein. Except as
disclosed in any interim financial statements furnished by Borrower to Agent
prior to the date of this Agreement, there has been no act, condition or event
which has had or is reasonably likely to have a Material Adverse Effect since
the date of the most recent audited financial statements of Borrower furnished
by Borrower to Agent prior to the date of this Agreement.

 

8.4 Priority of Liens; Title to Properties. The security interests and liens
granted to Agent under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the liens indicated on Schedule 8.4 to
the Information Certificate and the other liens permitted under Section 9.8
hereof. Borrower has good and marketable fee simple title to or valid leasehold
interests in all of its Real Property and good, valid and merchantable title to
all of its other properties and assets subject to no liens, mortgages, pledges,
security interests, encumbrances or charges of any kind, except those granted to
Agent and such others as are specifically listed on Schedule 8.4 to the
Information Certificate or permitted under Section 9.8 hereof.

 

8.5 Tax Returns. Borrower has filed, or caused to be filed, in a timely manner
all tax returns, reports and declarations which are required to be filed by it.
All information in such tax returns, reports and declarations is complete and
accurate in all material respects. Borrower has paid or caused to be paid all
taxes due and payable or claimed due and payable in any assessment received by
it, except taxes the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to Borrower and with
respect to which adequate reserves have been set aside on its books. Adequate
provision has been made for the payment of all accrued and unpaid Federal,
State, county, local, foreign and other taxes whether or not yet due and payable
and whether or not disputed.

 

8.6 Litigation. Except as set forth on Schedule 8.6 to the Information
Certificate, (a) there is no investigation by any Governmental Authority
pending, or to the best of Borrower’s knowledge threatened, against or affecting
Borrower, its or their assets or business and (b) there is no action, suit,
proceeding or claim by any Person pending, or to the best of Borrower’s
knowledge threatened, against Borrower or its or their assets or goodwill, or
against or affecting any transactions contemplated by this Agreement, in each
case, which if adversely determined against Borrower has or could reasonably be
expected to have a Material Adverse Effect.

 

8.7 Compliance with Other Agreements and Applicable Laws.

 

 

53



--------------------------------------------------------------------------------

(a) Borrower is not in default in any respect under, or in violation in any
respect of the terms of, any material agreement, contract, instrument, lease or
other commitment to which it is a party or by which it or any of its assets are
bound. Borrower is in compliance with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority relating to their
respective businesses, including, without limitation, those set forth in or
promulgated pursuant to the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, ERISA, the Code, as
amended, and the rules and regulations thereunder, and all Environmental Laws.

 

(b) Borrower has obtained all material permits, licenses, approvals, consents,
certificates, orders or authorizations of any Governmental Authority required
for the lawful conduct of its business (the “Permits”). All of the Permits are
valid and subsisting and in full force and effect. There are no actions, claims
or proceedings pending or to the best of Borrower’s knowledge, threatened that
seek the revocation, cancellation, suspension or modification of any of the
Permits.

 

8.8 Environmental Compliance.

 

(a) Except as set forth on Schedule 8.8 to the Information Certificate, Borrower
and any Subsidiary of Borrower have not generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off its premises (whether or not owned by it) in any manner
which at any time violates in any material respect any applicable Environmental
Law or Permit, and the operations of Borrower and any Subsidiary of Borrower
complies in all material respects with all Environmental Laws and all Permits.

 

(b) Except as set forth on Schedule 8.8 to the Information Certificate, to the
best of Borrower’s knowledge, there has been no investigation by any
Governmental Authority or any proceeding, complaint, order, directive, claim,
citation or notice by any Governmental Authority or any other person nor is any
pending or to the best of Borrower’s knowledge threatened, with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
Borrower and any Subsidiary of Borrower or the release, spill or discharge,
threatened or actual, of any Hazardous Material or the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials or any other environmental, health or safety matter, which
adversely affects or could reasonably be expected to adversely affect in any
material respect Borrower or its or their business, operations or assets or any
properties at which Borrower has transported, stored or disposed of any
Hazardous Materials.

 

(c) Except as set forth on Schedule 8.8 to the Information Certificate, Borrower
and its Subsidiaries have no material liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.

 

(d) Borrower and its Subsidiaries have all Permits required to be obtained or
filed in connection with the operations of Borrower under any Environmental Law
and all of

 

54



--------------------------------------------------------------------------------

such licenses, certificates, approvals or similar authorizations and other
Permits are valid and in full force and effect.

 

8.9 Employee Benefits.

 

(a) Each ERISA Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or State law. Each
ERISA Plan which is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service and
to the best of Borrower’s knowledge, nothing has occurred which would cause the
loss of such qualification. Borrower and its ERISA Affiliates have made all
required contributions to any ERISA Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any ERISA
Plan.

 

(b) There are no pending, or to the best of Borrower’s knowledge, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any ERISA Plan. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any ERISA Plan.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) the
current value of each ERISA Plan’s assets (determined in accordance with the
assumptions used for funding such ERISA Plan pursuant to Section 412 of the
Code) are not less than such ERISA Plan’s liabilities under Section 4001(a)(16)
of ERISA; (iii) Borrower and its ERISA Affiliates, have not incurred and do not
reasonably expect to incur, any liability under Title IV of ERISA with respect
to any ERISA Plan (other than premiums due and not delinquent under Section 4007
of ERISA); (iv) Borrower and its ERISA Affiliates, have not incurred and do not
reasonably expect to incur, any liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) Borrower and its ERISA Affiliates, have not engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA.

 

8.10 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by Borrower maintained at any bank or other
financial institution are set forth on Schedule 8.10 to the Information
Certificate, subject to the right of Borrower to establish new accounts in
accordance with Section 5.2 hereof.

 

8.11 Intellectual Property. Borrower owns or licenses or otherwise has the right
to use all Intellectual Property necessary for the operation of its business as
presently conducted or proposed to be conducted. As of the date hereof, Borrower
does not have any Intellectual Property registered, or subject to pending
applications, in the United States Patent and Trademark Office or any similar
office or agency in the United States, any State thereof, any political
subdivision thereof or in any other country, other than those described in
Schedule 8.11 to the Information Certificate and has not granted any licenses
with respect thereto other than as set forth in Schedule 8.11 to the Information
Certificate. Except as set forth on Schedule 8.11, no event has occurred which
permits or would permit after notice or passage of time or both, the revocation,
suspension or termination of such rights. To the best of Borrower’s knowledge,
no slogan or other advertising device, product, process, method, substance or
other Intellectual

 

55



--------------------------------------------------------------------------------

Property or goods bearing or using any Intellectual Property presently
contemplated to be sold by or employed by Borrower infringes any patent,
trademark, servicemark, tradename, copyright, license or other Intellectual
Property owned by any other Person presently and no claim or litigation is
pending or threatened against or affecting Borrower contesting its right to sell
or use any such Intellectual Property. Schedule 8.11 to the Information
Certificate sets forth all of the agreements or other arrangements of Borrower
pursuant to which Borrower has a license or other right to use any trademarks,
logos, designs, representations or other Intellectual Property owned by another
person as in effect on the date hereof and the dates of the expiration of such
agreements or other arrangements of Borrower as in effect on the date hereof
(collectively, together with such agreements or other arrangements as may be
entered into by Borrower after the date hereof, collectively, the “License
Agreements” and individually, a “License Agreement”). No trademark, servicemark,
copyright or other Intellectual Property at any time used by Borrower which is
owned by another person, or owned by Borrower subject to any security interest,
lien, collateral assignment, pledge or other encumbrance in favor of any person
other than Agent, is affixed to any Eligible Inventory, except (a) to the extent
permitted under the term of the license agreements listed on Schedule 8.11 to
the Information Certificate and (b) to the extent the sale of Inventory to which
such Intellectual Property is affixed is permitted to be sold by Borrower under
applicable law (including the United States Copyright Act of 1976).

 

8.12 Subsidiaries; Affiliates; Capitalization; Solvency.

 

(a) Borrower does not have any direct or indirect Subsidiaries or Affiliates and
is not engaged in any joint venture or partnership except as set forth in
Schedule 8.12 to the Information Certificate.

 

(b) Borrower is the record and beneficial owner of all of the issued and
outstanding shares of Capital Stock of each of the Subsidiaries listed on
Schedule 8.12 to the Information Certificate as being owned by Borrower and
there are no proxies, irrevocable or otherwise, with respect to such shares and
no equity securities of any of the Subsidiaries are or may become required to be
issued by reason of any options, warrants, rights to subscribe to, calls or
commitments of any kind or nature and there are no contracts, commitments,
understandings or arrangements by which any Subsidiary is or may become bound to
issue additional shares of it Capital Stock or securities convertible into or
exchangeable for such shares.

 

(c) All of the issued and outstanding shares of Capital Stock of Borrower have
been duly authorized and issued.

 

(d) Borrower is Solvent and will continue to be Solvent after the creation of
the Obligations, the security interests of Agent and the other transaction
contemplated hereunder.

 

8.13 Labor Disputes.

 

(a) Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to Borrower and any union, labor organization
or other bargaining agent in respect of the employees of Borrower on the date
hereof.

 

56



--------------------------------------------------------------------------------

(b) There is (i) no significant unfair labor practice complaint pending against
Borrower or, to the best of Borrower’s knowledge, threatened against it, before
the National Labor Relations Board, and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is pending on the date hereof against Borrower or, to best of
Borrower’s knowledge, threatened against it, and (ii) no significant strike,
labor dispute, slowdown or stoppage is pending against Borrower or, to the best
of Borrower’s knowledge, threatened against Borrower.

 

8.14 Restrictions on Subsidiaries. Except for restrictions contained in this
Agreement or any other agreement with respect to Indebtedness of Borrower
permitted hereunder as in effect on the date hereof, there are no contractual or
consensual restrictions on Borrower or any of its Subsidiaries which prohibit or
otherwise restrict (a) the transfer of cash or other assets (i) between Borrower
and any of its Subsidiaries or (ii) between any Subsidiaries of Borrower or (b)
the ability of Borrower or any of its Subsidiaries to incur Indebtedness or
grant security interests to Agent or any Lender in the Collateral.

 

8.15 Material Contracts. Schedule 8.15 to the Information Certificate sets forth
all Material Contracts to which Borrower is a party or is bound as of the date
hereof. Borrower has delivered true, correct and complete copies of such
Material Contracts to Agent on or before the date hereof. Borrower are not in
breach or in default in any material respect of or under any Material Contract
and have not received any notice of the intention of any other party thereto to
terminate any Material Contract.

 

8.16 Payable Practices. Borrower has not made any material change in the
historical accounts payable practices from those in effect immediately prior to
the date hereof.

 

8.17 Confirmation Order. Borrower has delivered to Agent a complete and correct
copy of the Plan and the Confirmation Order (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith). Borrower is not in
default in the performance of or compliance with any provisions of the Plan. The
Plan is in full force and effect as of the date hereof and has not been
terminated, rescinded or withdrawn. The Confirmation Order is a Final Order and
is in full force and effect, and has not been amended, modified or stayed and no
appeal therefrom or request for hearing with respect thereto is pending. All
conditions to confirmation and effectiveness of the Plan have been satisfied or
validly waived pursuant to the Plan (other than conditions consisting of the
effectiveness of this Agreement). Set forth on Schedule 8.17 hereto is a true
and correct list of all payments that are required or are anticipated to be made
by Borrower in respect of claims pursuant to the Plan, including those payments
to be made on or within ninety (90) days after the Effective Date and whether
such claims are or purport to be secured claims. Borrower covenants that it will
make all payments required to be made under the Plan when due. No court of
competent jurisdiction has issued any injunction, restraining order or other
order which prohibits consummation of the transactions described in the
Confirmation Order and no governmental or other action or proceeding has been
commenced, seeking any injunction, restraining order or other order which seeks
to void or otherwise modify the transactions described in the Confirmation
Order.

 

57



--------------------------------------------------------------------------------

8.18 Accuracy and Completeness of Information. All information furnished by or
on behalf of Borrower in writing to Agent or any Lender in connection with this
Agreement or any of the other Financing Agreements or any transaction
contemplated hereby or thereby, including all information on the Information
Certificate is true and correct in all material respects on the date as of which
such information is dated or certified and does not omit any material fact
necessary in order to make such information not misleading. No event or
circumstance has occurred which has had or could reasonably be expected to have
a Material Adverse Affect, which has not been fully and accurately disclosed to
Agent in writing prior to the date hereof.

 

8.19 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional borrowing or
other credit accommodation hereunder and shall be conclusively presumed to have
been relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender. The representations and warranties
set forth herein shall be cumulative and in addition to any other
representations or warranties which Borrower shall now or hereafter give, or
cause to be given, to Agent or any Lender.

 

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

 

9.1 Maintenance of Existence.

 

(a) Borrower shall at all times preserve, renew and keep in full force and
effect its corporate existence and rights and franchises with respect thereto
and maintain in full force and effect all licenses, trademarks, tradenames,
approvals, authorizations, leases, contracts and Permits necessary to carry on
the business as presently or proposed to be conducted.

 

(b) Borrower shall not change its name unless each of the following conditions
is satisfied: (i) Agent shall have received not less than thirty (30) days prior
written notice from Borrower of such proposed change in its corporate name,
which notice shall accurately set forth the new name; and (ii) Agent shall have
received a copy of the amendment to the Certificate of Incorporation of Borrower
providing for the name change certified by the Secretary of State of the
jurisdiction of incorporation or organization of Borrower as soon as it is
available.

 

(c) Borrower shall not change its chief executive office or its mailing address
or organizational identification number (or if it does not have one, shall not
acquire one) unless Agent shall have received not less than thirty (30) days’
prior written notice from Borrower of such proposed change, which notice shall
set forth such information with respect thereto as Agent may require and Agent
shall have received such agreements as Agent may reasonably require in
connection therewith. Borrower shall not change its type of organization,
jurisdiction of organization or other legal structure.

 

9.2 New Collateral Locations. Borrower may only open any new location within the
continental United States provided Borrower (a) gives Agent thirty (30) days
prior written notice of the intended opening of any such new location and (b)
executes and delivers, or causes to be

 

58



--------------------------------------------------------------------------------

executed and delivered, to Agent such agreements, documents, and instruments as
Agent may deem reasonably necessary or desirable to protect its interests in the
Collateral at such location.

 

9.3 Compliance with Laws, Regulations, Etc.

 

(a) Borrower shall, and shall cause any Subsidiary to, at all times, comply in
all material respects with all laws, rules, regulations, licenses, approvals,
orders and other Permits applicable to it and duly observe all requirements of
any foreign, Federal, State or local Governmental Authority, including ERISA,
the Code, the Occupational Safety and Health Act of 1970, as amended, the Fair
Labor Standards Act of 1938, as amended, and all statutes, rules, regulations,
orders, permits and stipulations relating to environmental pollution and
employee health and safety, including all of the Environmental Laws.

 

(b) Borrower shall give written notice to Agent immediately upon Borrower’s
receipt of any notice of, or Borrower’s otherwise obtaining knowledge of, (i)
the occurrence of any event involving the release, spill or discharge,
threatened or actual, of any Hazardous Material or (ii) any investigation,
proceeding, complaint, order, directive, claims, citation or notice with respect
to: (A) any non-compliance with or violation of any Environmental Law by
Borrower or (B) the release, spill or discharge, threatened or actual, of any
Hazardous Material other than in the ordinary course of business and other than
as permitted under any applicable Environmental Law. Copies of all environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations shall be promptly furnished, or caused to be furnished, by
Borrower to Agent. Borrower shall take prompt action to respond to any material
non-compliance with any of the Environmental Laws and shall regularly report to
Agent on such response.

 

(c) Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is non-compliance, or any condition which requires any
action by or on behalf of Borrower in order to avoid any non-compliance, with
any Environmental Law, Borrower shall, at Agent’s request and Borrower’s
expense: (i) cause an independent environmental engineer reasonably acceptable
to Agent to conduct such tests of the site where non-compliance or alleged
non-compliance with such Environmental Laws has occurred as to such
non-compliance and prepare and deliver to Agent a report as to such
non-compliance setting forth the results of such tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such non-compliance, or Borrower’s response
thereto or the estimated costs thereof, shall change in any material respect.

 

(d) Borrower shall indemnify and hold harmless Agent and Lenders and their
respective directors, officers, employees, agents, invitees, representatives,
successors and assigns, from and against any and all losses, claims, damages,
liabilities, costs, and expenses (including reasonable attorneys’ fees and
expenses) directly or indirectly arising out of or attributable to the use,
generation, manufacture, reproduction, storage, release, threatened release,
spill, discharge, disposal or presence of a Hazardous Material, including the
costs of any required or necessary repair, cleanup or other remedial work with
respect to any property of Borrower and the preparation and implementation of
any closure, remedial or other required

 

59



--------------------------------------------------------------------------------

plans. All representations, warranties, covenants and indemnifications in this
Section 9.3 shall survive the payment of the Obligations and the termination of
this Agreement.

 

9.4 Payment of Taxes and Claims. Borrower shall, and shall cause each Subsidiary
to, duly pay and discharge all taxes, assessments, contributions and
governmental charges upon or against it or its properties or assets, except for
taxes the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower or such Subsidiary, as
the case may be, and with respect to which adequate reserves have been set aside
on its books. Borrower shall be liable for any tax or penalties imposed on Agent
or any Lender as a result of the financing arrangements provided for herein and
Borrower agrees to indemnify and hold Agent harmless with respect to the
foregoing, and to repay to Agent, for the benefit of Lenders, on demand the
amount thereof, and until paid by Borrower such amount shall be added and deemed
part of the Loans, provided, that, nothing contained herein shall be construed
to require Borrower to pay any income or franchise taxes attributable to the
income of Lenders from any amounts charged or paid hereunder to Lenders. The
foregoing indemnity shall survive the payment of the Obligations and the
termination of this Agreement.

 

9.5 Insurance. Borrower shall, and shall cause each Subsidiary to, at all times,
maintain with financially sound and reputable insurers insurance with respect to
the Collateral against loss or damage and all other insurance of the kinds and
in the amounts customarily insured against or carried by corporations of
established reputation engaged in the same or similar businesses and similarly
situated. Said policies of insurance shall be reasonably satisfactory to Agent
as to form, amount and insurer. Borrower shall furnish certificates, policies or
endorsements to Agent as Agent shall reasonably require as proof of such
insurance, and, if Borrower fails to do so, Agent is authorized, but not
required, to obtain such insurance at the expense of Borrower. All policies
shall provide for at least thirty (30) days prior written notice to Agent of any
cancellation or reduction of coverage and that Agent may act as attorney for
Borrower in obtaining, and at any time an Event of Default exists or has
occurred and is continuing, adjusting, settling, amending and canceling such
insurance. Borrower shall cause Agent to be named as a loss payee and an
additional insured (but without any liability for any premiums) under such
insurance policies and Borrower shall obtain non-contributory lender’s loss
payable endorsements to all insurance policies in form and substance
satisfactory to Agent. Such lender’s loss payable endorsements shall specify
that the proceeds of such insurance shall be payable to Agent as its interests
may appear and further specify that Agent and Lenders shall be paid regardless
of any act or omission by Borrower or any of its or their Affiliates. Without
limiting any other rights of Agent or Lenders, any insurance proceeds received
by Agent at any time may be applied to payment of the Obligations, whether or
not then due, in any order and in such manner as Agent may determine. Upon
application of such proceeds to the Revolving Loans, Revolving Loans may be
available subject and pursuant to the terms hereof to be used for the costs of
repair or replacement of the Collateral lost or damages resulting in the payment
of such insurance proceeds.

 

9.6 Financial Statements and Other Information.

 

(a) Borrower shall, and shall cause each Subsidiary to, keep proper books and
records in which true and complete entries shall be made of all dealings or
transactions of or in relation to the Collateral and the business of Borrower
and its Subsidiaries in accordance with

 

60



--------------------------------------------------------------------------------

GAAP. Borrower shall promptly furnish to Agent and Lenders all such financial
and other information as Agent shall reasonably request relating to the
Collateral and the assets, business and operations of Borrower, and Borrower
shall notify the auditors and accountants of Borrower that Agent is authorized
to obtain such information directly from them. Without limiting the foregoing,
Borrower shall furnish or cause to be furnished to Agent, the following: (i)
within thirty (30) days after the end of each fiscal month, monthly unaudited
consolidated financial statements, and unaudited consolidating financial
statements (including in each case balance sheets, statements of income and
loss, statements of cash flow, and statements of shareholders’ equity), all in
reasonable detail, fairly presenting the financial position and the results of
the operations of Borrower and its Subsidiaries as of the end of and through
such fiscal month, certified to be correct by the chief financial officer of
Borrower, subject to normal year-end adjustments and no footnotes and
accompanied by a compliance certificate substantially in the form of Exhibit C
hereto, along with a schedule in a form satisfactory to Agent of the
calculations used in determining, as of the end of such month, whether Borrower
is in compliance with the covenants set forth in Section 9.17 of this Agreement
for such month; (ii) within forty (45) days after the end of each fiscal
quarter, quarterly unaudited consolidated financial statements, and unaudited
consolidating financial statements (including in each case balance sheets,
statements of income and loss, statements of cash flow, and statements of
shareholders’ equity), all in reasonable detail, fairly presenting the financial
position and the results of the operations of Borrower and its Subsidiaries as
of the end of and through such fiscal quarter, certified to be correct by the
chief financial officer of Borrower, subject to normal year-end adjustments and
no footnotes and accompanied by a compliance certificate substantially in the
form of Exhibit C hereto, along with a schedule in a form satisfactory to Agent
of the calculations used in determining, as of the end of such month, whether
Borrower is in compliance with the covenants set forth in Section 9.17 of this
Agreement for such quarter; and (iii) within ninety (90) days after the end of
each fiscal year, audited consolidated financial statements and unaudited
consolidating financial statements of Borrower and its Subsidiaries (including
in each case balance sheets, statements of income and loss, statements of cash
flow, and statements of shareholders’ equity), and the accompanying notes
thereto, all in reasonable detail, fairly presenting the financial position and
the results of the operations of Borrower and its Subsidiaries as of the end of
and for such fiscal year, together with the unqualified opinion of independent
certified public accountants with respect to the audited consolidated financial
statements, which accountants shall be an independent accounting firm selected
by Borrower and acceptable to Agent, that such audited consolidated financial
statements have been prepared in accordance with GAAP, and present fairly the
results of operations and financial condition of Borrower and its Subsidiaries
as of the end of and for the fiscal year then ended.

 

(b) Borrower shall promptly notify Agent in writing of the details of (i) any
loss, damage, investigation, action, suit, proceeding or claim relating to
Collateral having a value of more than $250,000 or which if adversely determined
would result in any material adverse change in Borrower’s business, properties,
assets, goodwill or condition, financial or otherwise, (ii) any Material
Contract being terminated or amended or any new Material Contract entered into
(in which event Borrower shall provide Agent with a copy of such Material
Contract), (iii) any order, judgment or decree in excess of $250,000 shall have
been entered against Borrower any of its properties or assets, (iv) any
notification of a material violation of laws or regulations received by
Borrower, (v) any ERISA Event, and (vi) the occurrence of any Default or Event
of Default.

 

61



--------------------------------------------------------------------------------

(c) Borrower shall promptly after the sending or filing thereof furnish or cause
to be furnished to Agent copies of all reports which Borrower sends to its
stockholders generally and copies of all reports and registration statements
which Borrower files with the Securities and Exchange Commission, any national
securities exchange or the National Association of Securities Dealers, Inc.

 

(d) Borrower shall furnish or cause to be furnished to Agent such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Borrower, as Agent may, from time to time, reasonably request. Agent
is hereby authorized to deliver a copy of any financial statement or any other
information relating to the business of Borrower to any court or other
Governmental Authority, or to any Lender or Participant or prospective Lender or
Participant, or any Affiliate of any Lender or Participant. Borrower hereby
irrevocably authorizes and directs all accountants or auditors to deliver to
Agent, at Borrower’s expense, copies of the financial statements of Borrower and
any reports or management letters prepared by such accountants or auditors on
behalf of Borrower and to disclose to Agent and Lenders such information as they
may have regarding the business of Borrower. Any documents, schedules, invoices
or other papers delivered to Agent or any Lender may be destroyed or otherwise
disposed of by Agent or such Lender one (1) year after the same are delivered to
Agent or such Lender, except as otherwise designated by Borrower to Agent or
such Lender in writing.

 

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Borrower shall not,
and shall not permit any Subsidiary to, directly or indirectly,

 

(a) merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it;

 

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Capital Stock or Indebtedness to any other Person or any of its assets to
any other Person, except for

 

(i) sales of Inventory in the ordinary course of business;

 

(ii) the sale or other disposition of Equipment (including worn-out or obsolete
Equipment or Equipment no longer used or useful in the business of Borrower) so
long as such sales or other dispositions do not involve Equipment having an
aggregate fair market value in excess of $500,000 for all such Equipment
disposed of in any fiscal year of Borrower or as Agent may otherwise agree;

 

(iii) the issuance and sale by Borrower of Capital Stock of Borrower after the
date hereof; provided, that, (A) Agent shall have received not less than ten
(10) Business Days’ prior written notice of such issuance and sale by Borrower,
which notice shall specify the parties, if then identifiable, to whom such
shares are to be sold, the terms of such sale, the total amount which it is
anticipated will be realized from the issuance and sale of such stock and the
net cash proceeds which it is anticipated will be received by Borrower from such
sale, (B) Borrower shall not be required to pay any cash dividends or repurchase
or redeem such Capital Stock or make any other payments in respect thereof,
except as otherwise permitted in

 

62



--------------------------------------------------------------------------------

Section 9.11 hereof, (C) the terms of such Capital Stock, and the terms and
conditions of the purchase and sale thereof, shall not include any terms that
include any limitation on the right of Borrower to request or receive Loans or
Letter of Credit Accommodations or the right of Borrower to amend or modify any
of the terms and conditions of this Agreement or any of the other Financing
Agreements or otherwise in any way relate to or affect the arrangements of
Borrower with Agent and Lenders or are more restrictive or burdensome to
Borrower than the terms of any Capital Stock in effect on the date hereof, (D)
except as Agent may otherwise agree in writing, and to the extent the proceeds
of such sale are cash, or Cash Equivalents, all of the cash proceeds of the sale
and issuance of such Capital Stock shall be paid to Agent for application to the
Obligations in such order and manner as Agent may determine and may be
reborrowed subject to the provisions of Section 2.1, and (E) as of the date of
such issuance and sale and after giving effect thereto, no Default or Event of
Default shall exist or have occurred;

 

(iv) the issuance of Capital Stock of Borrower consisting of common stock
pursuant to an employee stock option or grant or similar equity plan or 401(k)
plans of Borrower for the benefit of its employees, directors and consultants,
provided, that, in no event shall Borrower be required to issue, or shall
Borrower issue, Capital Stock pursuant to such stock plans or 401(k) plans which
would result in a change of Control or other Event of Default; and

 

(v) a Sale-Leaseback Transaction, provided, that, (A) Agent shall have received
not less than ten (10) Business Days prior written notice of any such proposed
transaction which notice shall set forth, in reasonable detail, the terms of the
Sale-Leaseback Transaction, (B) the sale is a single, bona fide arms length
transaction to a Person that is not an Affiliate of Borrower, (C) Agent shall
have received such information with respect thereto as Agent may request, (D)
Agent shall have received true, correct and complete copies of all agreements,
documents and instruments relating to the Sale-Leaseback Transaction, (E) the
aggregate purchase price for the Tampa Real Property is at least $8,000,000, (F)
the net cash proceeds from such sale, after payment of any Indebtedness
outstanding as of the date thereof which is secured by the Tampa Real Property,
(other than Indebtedness owed by Borrower to the Agent, and owed by the Borrower
under the Senior Subordinated Notes) shall be immediately remitted to Agent for
application against the Obligations in such order and manner as Agent shall
elect and may be re-borrowed subject to the provisions of Section 2, (G) Agent
may establish the Supplemental Reserve, (H) if applicable, Borrower pledges and
assigns to Agent, for the ratable benefit of Lenders, as additional security for
the Obligations, any documents, notes or instruments evidencing the deferred
portion of the purchase price, (I) no Default or Event of Default exists,
immediately prior to and after giving effect to the Sale-Leaseback Transaction,
and (J) the purchaser of the Tampa Real Property shall deliver to Agent a
Collateral Access Agreement, which shall be in form and substance satisfactory
to Agent. Provided all of the above conditions are satisfied, Agent shall
provide and deliver at the closing of the Sale-Leaseback Transaction, under such
escrow instructions as the Agent deems appropriate, in recordable form a
discharge and satisfaction of the Mortgage of the Real Property then of record
having theretofore been granted by Borrower to Agent;

 

(c) wind up, liquidate or dissolve;

 

(d) agree to do any of the foregoing.

 

63



--------------------------------------------------------------------------------

9.8 Encumbrances. Borrower shall not, and shall not permit any Subsidiary to,
create, incur, assume or suffer to exist any security interest, mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever on any of its
assets or properties, including the Collateral, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any security interest or lien with respect to any such assets or properties,
except:

 

(a) the security interests and liens of Agent for itself and the benefit of
Lenders;

 

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower or Subsidiary, as the case may be and with respect to
which adequate reserves have been set aside on its books;

 

(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of Borrower ‘s or such Subsidiary’s
business to the extent: (i) such liens secure Indebtedness which is not overdue
or (ii) such liens secure Indebtedness relating to claims or liabilities which
are fully insured and being defended at the sole cost and expense and at the
sole risk of the insurer or being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower or such Subsidiary, in
each case prior to the commencement of foreclosure or other similar proceedings
and with respect to which adequate reserves have been set aside on its books;

 

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of Borrower or such Subsidiary as presently conducted thereon or materially
impair the value of the Real Property which may be subject thereto;

 

(e) purchase money security interests in Equipment (including Capital Leases)
and purchase money mortgages on Real Property to secure Indebtedness permitted
under Section 9.9(b) hereof;

 

(f) pledges and deposits of cash by Borrower after the date hereof in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security benefits consistent
with the current practices of Borrower as of the date hereof;

 

(g) pledges and deposits of cash by Borrower after the date hereof to secure the
performance of tenders, bids, leases, trade contracts (other than for the
repayment of Indebtedness), statutory obligations and other similar obligations
in each case in the ordinary course of business consistent with the current
practices of Borrower as of the date hereof; provided, that, in connection with
any performance bonds issued by a surety or other person, the issuer of such
bond shall have waived in writing any rights in or to, or other interest in, any
of the Collateral in an agreement, in form and substance satisfactory to Agent;

 

(h) liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other materials which
are not

 

64



--------------------------------------------------------------------------------

owned by Borrower located on the premises of Borrower (but not in connection
with, or as part of, the financing thereof) from time to time in the ordinary
course of business and consistent with current practices of Borrower and the
precautionary UCC financing statement filings in respect thereof;

 

        (i) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish a
Reserve with respect thereto;

 

        (j) the security interest and mortgages granted to the Senior
Subordinated Indenture Trustee, which security interest is junior and
subordinated to the security interest of Agent and Lenders pursuant to the
Intercreditor Agreement; and

 

        (k) the security interests and liens set forth on Schedule 8.4 to the
Information Certificate.

 

9.9 Indebtedness. Borrower shall not, and shall not permit any Subsidiary to,
incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any Indebtedness, or guarantee, assume, endorse, or otherwise
become responsible for (directly or indirectly), the Indebtedness, performance,
obligations or dividends of any other Person, except:

 

        (a) the Obligations;

 

        (b) purchase money Indebtedness (including Capital Leases) arising after
the date hereof to the extent secured by purchase money security interests in
Equipment (including Capital Leases) and purchase money mortgages on Real
Property not to exceed, in any calendar year, $2,000,000 in the aggregate at any
time outstanding so long as such security interests and mortgages do not apply
to any property of Borrower or any Subsidiary other than the Equipment or Real
Property so acquired, and the Indebtedness secured thereby does not exceed the
cost of the Equipment or Real Property so acquired, as the case may be;

 

        (c) the Indebtedness set forth on Schedule 9.9 to the Information
Certificate; provided, that, (i) Borrower may only make regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, (ii) Borrower shall not, directly
or indirectly, (A) amend, modify, alter or change the terms of such Indebtedness
or any agreement, document or instrument related thereto as in effect on the
date hereof except, that, Borrower may, after prior written notice to Agent,
amend, modify, alter or change the terms thereof so as to extend the maturity
thereof, or defer the timing of any payments in respect thereof, or to forgive
or cancel any portion of such Indebtedness (other than pursuant to payments
thereof), or to reduce the interest rate or any fees in connection therewith, or
(B) redeem, retire, defease, purchase or otherwise acquire such Indebtedness, or
set aside or otherwise deposit or invest any sums for such purpose, and (iii)
Borrower shall furnish to Agent all notices or demands in connection with such
Indebtedness either received by Borrower or on

 

65



--------------------------------------------------------------------------------

its behalf, promptly after the receipt thereof, or sent by Borrower or on its
behalf, concurrently with the sending thereof, as the case may be;

 

        (d) Indebtedness of Borrower evidenced by or arising under the Senior
Subordinated Notes as in effect on the date hereof, provided, that:

 

                (i) the aggregate principal amount of such Indebtedness is as
provided for under the Plan, not to exceed $30,000,000, less the aggregate
amount of all repayments, repurchases or redemptions, whether optional or
mandatory, in respect thereof, made from and after the date of this Agreement,
plus interest thereon at the rate provided for in the Senior Subordinated Notes
as in effect on the date hereof,

 

                (ii) Borrower and any Obligor shall not, directly or indirectly,
make any payments in respect of such Indebtedness; except that, Borrower may
make payments of interest in respect of the Senior Subordinated Notes in
accordance with the terms of the Senior Subordinated Note and/or Senior
Subordinated Indenture as permitted pursuant to the Intercreditor Agreement, as
in effect on the date hereof, provided that, after giving effect to each such
payment, no Event of Default exists and is continuing or would exist after
giving effect to each such payment;

 

                (iii) Borrower shall not, directly or indirectly, (A) amend,
modify, alter or change in any material respect any terms of such Indebtedness
or any of the Senior Subordinated Notes, the Senior Subordinated Indenture or
any related agreements, documents or instruments, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, except for a non-cash
or non-Cash Equivalent exchange of Borrower’s Common Stock, or set aside or
otherwise deposit or invest any sums for such purpose, and

 

                (iv) Borrower shall furnish to Agent all notices or demands in
connection with such Indebtedness received by Borrower or on its behalf,
promptly after receipt thereof or sent by Borrower or on its behalf concurrently
with the sending thereof.

 

9.10 Loans, Investments, Etc. Borrower shall not, and shall not permit any
Subsidiary to, directly or indirectly, make any loans or advance money or
property to any person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the Capital Stock or Indebtedness for cash
or Cash Equivalents or all or a substantial part of the assets or property of
any person, or form or acquire any Subsidiaries, or agree to do any of the
foregoing, except:

 

        (a) the endorsement of instruments for collection or deposit in the
ordinary course of business;

 

        (b) investments in cash or Cash Equivalents, provided, that, (i) no
Loans are then outstanding and (ii) the terms and conditions of Section 5.2
hereof shall have been satisfied with respect to the deposit account, investment
account or other account in which such cash or Cash Equivalents are held;

 

        (c) the existing equity investments of Borrower as of the date hereof in
its Subsidiaries, provided, that, Borrower shall not have any further
obligations or liabilities to make

 

66



--------------------------------------------------------------------------------

any capital contributions or other additional investments or other payments to
or in or for the benefit of any of such Subsidiaries;

 

        (d) loans and advances by Borrower to employees of Borrower not to
exceed the principal amount of $100,000 in the aggregate at any time outstanding
for: (i) reasonable and necessary work-related travel or other ordinary business
expenses to be incurred by such employee in connection with their work for
Borrower and (ii) reasonable and necessary relocation expenses of such employees
(including home mortgage financing for relocated employees);

 

        (e) stock or obligations issued to Borrower by any Person (or the
representative of such Person) in respect of Indebtedness of such Person owing
to Borrower in connection with the insolvency, bankruptcy, receivership or
reorganization of such Person or a composition or readjustment of the debts of
such Person; provided, that, the original of any such stock or instrument
evidencing such obligations shall be promptly delivered to Agent, upon Agent’s
request, together with such stock power, assignment or endorsement by Borrower
as Agent may request;

 

        (f) obligations of account debtors to Borrower arising from Accounts
which are past due evidenced by a promissory note made by such account debtor
payable to Borrower; provided, that, promptly upon the receipt of the original
of any such promissory note by Borrower, such promissory note shall be endorsed
to the order of Agent by Borrower and promptly delivered to Agent as so
endorsed;

 

        (g) the loans and advances set forth on Schedule 9.10 to the Information
Certificate; provided, that, as to such loans and advances, (i) Borrower shall
not, directly or indirectly, amend, modify, alter or change the terms of such
loans and advances or any agreement, document or instrument related thereto and
(ii) Borrower shall furnish to Agent all notices or demands in connection with
such loans and advances either received by Borrower or on its behalf, promptly
after the receipt thereof, or sent by Borrower or on its behalf, concurrently
with the sending thereof, as the case may be.

 

9.11 Dividends and Redemptions. Borrower shall not, directly or indirectly,
declare or pay any dividends on account of any shares of class of any Capital
Stock of Borrower now or hereafter outstanding, or set aside or otherwise
deposit or invest any sums for such purpose, or redeem, retire, defease,
purchase or otherwise acquire any shares of any class of Capital Stock (or set
aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other distribution (by
reduction of capital or otherwise) in respect of any such shares or agree to do
any of the foregoing, except that:

 

        (a) Borrower may declare and pay such dividends or redeem, retire,
defease, purchase or otherwise acquire any shares of any class of Capital Stock
for consideration in the form of shares of common stock (so long as after giving
effect thereto no Change of Control or other Default or Event of Default shall
exist or occur);

 

        (b) Borrower may pay dividends to the extent permitted in Section 9.12
below;

 

67



--------------------------------------------------------------------------------

        (c) Borrower may repurchase Capital Stock consisting of common stock
held by employees pursuant to any employee stock ownership plan thereof upon the
termination, retirement or death of any such employee in accordance with the
provisions of such plan, provided, that, as to any such repurchase, each of the
following conditions is satisfied: (i) as of the date of the payment for such
repurchase and after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, (ii) such repurchase shall be paid
with funds legally available therefor, (iii) such repurchase shall not violate
any law or regulation or the terms of any indenture, agreement or undertaking to
which Borrower is a party or by which Borrower or its or their property are
bound, and (iv) the aggregate amount of all payments for such repurchases in any
calendar year shall not exceed $100,000.

 

9.12 Transactions with Affiliates. Borrower shall not, directly or indirectly:

 

        (a) purchase, acquire or lease any property from, or sell, transfer or
lease any property to, any officer, director or other Affiliate of Borrower,
except in the ordinary course of and pursuant to the reasonable requirements of
Borrower’s business (as the case may be) and upon fair and reasonable terms no
less favorable to Borrower than Borrower would obtain in a comparable arm’s
length transaction with an unaffiliated person; or

 

        (b) make any payments (whether by dividend, loan or otherwise) of
management, consulting or other fees for management or similar services, or of
any Indebtedness owing to any officer, employee, shareholder, director or any
other Affiliate of Borrower, except reasonable compensation to officers,
employees and directors for services rendered to Borrower in the ordinary course
of business.

 

9.13 Compliance with ERISA. Borrower shall, and shall cause each of its ERISA
Affiliates, to: (a) maintain each ERISA Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal and
State law; (b) cause each ERISA Plan which is qualified under Section 401(a) of
the Code to maintain such qualification; (c) not terminate any of such ERISA
Plans so as to incur any material liability to the Pension Benefit Guaranty
Corporation; (d) not allow or suffer to exist any prohibited transaction
involving any of such ERISA Plans or any trust created thereunder which would
subject Borrower or such ERISA Affiliate to a material tax or penalty or other
liability on prohibited transactions imposed under Section 4975 of the Code or
ERISA; (e) make all required contributions to any ERISA Plan which it is
obligated to pay under Section 302 of ERISA, Section 412 of the Code or the
terms of such ERISA Plan; (f) not allow or suffer to exist any accumulated
funding deficiency, whether or not waived, with respect to any such ERISA Plan;
or (g) allow or suffer to exist any occurrence of a reportable event or any
other event or condition which presents a material risk of termination by the
Pension Benefit Guaranty Corporation of any such ERISA Plan that is a single
employer plan, which termination could result in any material liability to the
Pension Benefit Guaranty Corporation.

 

9.14 End of Fiscal Years; Fiscal Quarters. Borrower shall, for financial
reporting purposes, cause its, and each of its Subsidiaries’ (a) fiscal years to
end on December 31 of each year and (b) fiscal quarters to end on March 31, June
30, September 30 and December 31 of each year.

 

68



--------------------------------------------------------------------------------

9.15 Change in Business. Borrower shall not engage in any business other than
the business of Borrower on the date hereof and any business reasonably related,
ancillary or complimentary to the business in which Borrower is engaged on the
date hereof.

 

9.16 Limitation of Restrictions Affecting Subsidiaries. Borrower shall not,
directly, or indirectly, create or otherwise cause or suffer to exist any
encumbrance or restriction which prohibits or limits the ability of any
Subsidiary of Borrower to (a) pay dividends or make other distributions or pay
any Indebtedness owed to Borrower or any Subsidiary of Borrower; (b) make loans
or advances to Borrower or any Subsidiary of Borrower, (c) transfer any of its
properties or assets to Borrower or any Subsidiary of Borrower; or (d) create,
incur, assume or suffer to exist any lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under (i) applicable law, (ii) this Agreement, (iii)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of Borrower or any Subsidiary of Borrower, (iv) customary
restrictions on dispositions of real property interests found in reciprocal
easement agreements of Borrower or any Subsidiary of Borrower, (v) any agreement
relating to permitted Indebtedness incurred by a Subsidiary of Borrower prior to
the date on which such Subsidiary was acquired by Borrower and outstanding on
such acquisition date, and (vi) the extension or continuation of contractual
obligations in existence on the date hereof; provided, that, any such
encumbrances or restrictions contained in such extension or continuation are no
less favorable to Agent and Lenders than those encumbrances and restrictions
under or pursuant to the contractual obligations so extended or continued.

 

9.17 Debt Service Coverage Ratio. The Debt Service Coverage Ratio for Borrower
for the fiscal quarters ending on the dates set forth below shall not be less
than the corresponding minimum Debt Service Coverage Ratio amount set forth
below:

 

Period

 

  

Debt Service

Coverage

Ratio

         

January 1, 2004 to March 31, 2004

   0.9:1.0          

April 1, 2004 to June 30, 2004

   1.2:1.0          

For the fiscal quarter ending September 30, 2004,

and as at the end of each fiscal quarter thereafter

   1.2:1.0          

 

Provided, that, Debt Service Coverage Ratio will only be tested if (i) Excess
Availability falls below Three Million ($3,000,000) Dollars at any time, or (ii)
an Event of Default has occurred and is continuing.

 

9.18 License Agreements.

 

(a) Borrower shall (i) promptly and faithfully observe and perform all of the
material terms, covenants, conditions and provisions of the material License
Agreements to which it is a party to be observed and performed by it, at the
times set forth therein, if any, (ii) not do, permit, suffer or refrain from
doing anything that could reasonably be expected to result in a default under or
breach of any of the terms of any material License Agreement, (iii) not

 

69



--------------------------------------------------------------------------------

cancel, surrender, modify, amend, waive or release any material License
Agreement in any material respect or any term, provision or right of the
licensee thereunder in any material respect, or consent to or permit to occur
any of the foregoing; except, that, subject to Section 9.18(b) below, Borrower
may cancel, surrender or release any material License Agreement in the ordinary
course of the business of Borrower; provided, that, Borrower (as the case may
be) shall give Agent not less than thirty (30) days prior written notice of its
intention to so cancel, surrender and release any such material License
Agreement, (iv) give Agent prompt written notice of any material License
Agreement entered into by Borrower after the date hereof, together with a true,
correct and complete copy thereof and such other information with respect
thereto as Agent may request, (v )give Agent prompt written notice of any
material breach of any obligation, or any default, by any party under any
material License Agreement, and deliver to Agent (promptly upon the receipt
thereof by Borrower in the case of a notice to Borrower and concurrently with
the sending thereof in the case of a notice from Borrower ) a copy of each
notice of default and every other notice and other communication received or
delivered by Borrower in connection with any material License Agreement which
relates to the right of Borrower to continue to use the property subject to such
License Agreement, and (vi) furnish to Agent, promptly upon the request of
Agent, such information and evidence as Agent may reasonably require from time
to time concerning the observance, performance and compliance by Borrower or the
other party or parties thereto with the material terms, covenants or provisions
of any material License Agreement.

 

        (b) Borrower will either exercise any option to renew or extend the term
of each material License Agreement to which it is a party in such manner as will
cause the term of such material License Agreement to be effectively renewed or
extended for the period provided by such option and give prompt written notice
thereof to Agent or give Agent prior written notice that Borrower does not
intend to renew or extend the term of any such material License Agreement or
that the term thereof shall otherwise be expiring, not less than sixty (60) days
prior to the date of any such non-renewal or expiration. In the event of the
failure of Borrower to extend or renew any material License Agreement to which
it is a party, Agent shall have, and is hereby granted, the irrevocable right
and authority, at its option, to renew or extend the term of such material
License Agreement, whether in its own name and behalf, or in the name and behalf
of a designee or nominee of Agent or in the name and behalf of Borrower, as
Agent shall determine at any time that an Event of Default shall exist or have
occurred and be continuing. Agent may, but shall not be required to, perform any
or all of such obligations of Borrower under any of the License Agreements,
including, but not limited to, the payment of any or all sums due from Borrower
thereunder. Any sums so paid by Agent shall constitute part of the Obligations.

 

9.19 After Acquired Real Property. If Borrower hereafter acquires any Real
Property, fixtures or any other property that is of the kind or nature described
in the Mortgages and such Real Property, fixtures or other property is adjacent
to, contiguous with or necessary or related to or used in connection with any
Real Property then subject to a Mortgage, or if such Real Property is not
adjacent to, contiguous with or related to or used in connection with such Real
Property, then if such Real Property, fixtures or other property at any location
(or series of adjacent, contiguous or related locations, and regardless of the
number of parcels) has a fair market value in an amount equal to or greater than
$500,000 (or if a Default or Event of Default exists, then regardless of the
fair market value of such assets), without limiting any other rights of Agent or
any Lender, or duties or obligations of Borrower, promptly upon Agent’s request,

 

70



--------------------------------------------------------------------------------

Borrower shall execute and deliver to Agent a mortgage, deed of trust or deed to
secure debt, as Agent may determine, in form and substance substantially similar
to the Mortgages and as to any provisions relating to specific state laws
satisfactory to Agent and in form appropriate for recording in the real estate
records of the jurisdiction in which such Real Property or other property is
located granting to Agent a first and only lien and mortgage on and security
interest in such Real Property, fixtures or other property (except as Borrower
would otherwise be permitted to incur hereunder or under the Mortgages or as
otherwise consented to in writing by Agent) and such other agreements, documents
and instruments as Agent may require in connection therewith.

 

9.20 Costs and Expenses. Borrower shall pay to Agent on demand all costs,
expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Agent’s
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording (including Uniform Commercial Code financing
statement filing taxes and fees, documentary taxes, intangibles taxes and
mortgage recording taxes and fees, if applicable); (b) costs and expenses and
fees for insurance premiums, appraisal fees and search fees, costs and expenses
of remitting loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the Blocked Accounts, together with Agent’s
customary charges and fees with respect thereto; (c) charges, fees or expenses
charged by any bank or issuer in connection with the Letter of Credit
Accommodations; (d) costs and expenses of preserving and protecting the
Collateral; (e) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of Agent,
selling or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Financing Agreements or defending any
claims made or threatened against Agent or any Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) from and after the date hereof,
all out-of-pocket expenses and costs heretofore and from time to time hereafter
incurred by Agent during the course of periodic field examinations of the
Collateral and Borrower ‘s operations, plus a per diem charge at the then
standard rate for Agent’s field examiners in the field and office (which rate as
of the date hereof is of eight hundred ($800) dollars person per day, plus
travel, hotel and all other out-of-pocket expenses) provided, that, field
examinations will be limited to four (4) per year if no Event of Default exists,
and will be further limited to three (3) per year, if at all times Excess
Availability exceeds Three Million ($3,000,000) Dollars and no Default exists,
provided, further, that, field examination charges for Agent’s field examiners
in the field and office incurred after the date hereof will be limited to Fifty
Thousand ($50,000) Dollars per year plus out-of-pocket expenses and costs,
provided no Event of Default occurs during such year; and (g) the fees and
disbursements of counsel (including legal assistants) to Agent in connection
with any of the foregoing.

 

9.21 Further Assurances. At the request of Agent at any time and from time to
time, Borrower shall, at its expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be necessary or proper to
evidence, perfect, maintain and enforce the security

 

71



--------------------------------------------------------------------------------

interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements. Agent may at any time and from time to time request a certificate
from an officer of Borrower representing that all conditions precedent to the
making of Loans and providing Letter of Credit Accommodations contained herein
are satisfied. In the event of such request by Agent, Agent and Lenders may, at
Agent’s option, cease to make any further Loans or provide any further Letter of
Credit Accommodations until Agent has received such certificate and, in
addition, Agent has determined that such conditions are satisfied.

 

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

 

10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

 

        (a) (i) Borrower fails to pay any of the Obligations when due or (ii)
Borrower fails to perform any of the covenants contained in Sections 9.4, 9.14,
9.15, and 9.16 of this Agreement and such failure shall continue for ten (10)
days; provided, that, such ten (10) day period shall not apply in the case of:
(A) any failure to observe any such covenant which is not capable of being cured
at all or within such ten (10) day period or which has been the subject of a
prior failure within a six (6) month period or (B) an intentional breach by
Borrower of any such covenant or (iii) Borrower fails to perform any of the
covenants contained in Section 9.3 of this Agreement and such failure shall
continue for forty-five (45) days, after giving effect to any extensions of time
allowed by any Governmental Authority; provided, that, such forty-five (45) day
period shall not apply in the case of: (A) any failure to observe any such
covenant which is not capable of being cured at all or within such forty-five
(45) day period or which has been the subject of a prior failure within a six
(6) month period or (B) an intentional breach by Borrower of any such covenant
or (iv) Borrower fails to perform any of the covenants contained in Section 9.13
of this Agreement and such failure shall continue for sixty (60) days; provided,
that, such sixty (60) day period shall not apply in the case of: (A) any failure
to observe any such covenant which is not capable of being cured at all or
within such sixty (60) day period or which has been the subject of a prior
failure within a six (6) month period or (B) an intentional breach by Borrower
of any such covenant, or (v) Borrower fails to perform any of the terms,
covenants, conditions or provisions contained in this Agreement or any of the
other Financing Agreements other than those described in Sections
10.1(a)(i),(ii), (iii) and (iv) above;

 

        (b) any representation, warranty or statement of fact made by Borrower
to Agent in this Agreement, the other Financing Agreements or any other written
agreement, schedule, confirmatory assignment or otherwise shall when made or
deemed made be false or misleading in any material respect;

 

        (c) any Obligor revokes or terminates, or purports to revoke or
terminate, or fails to perform any of the terms, covenants, conditions or
provisions of any guarantee, endorsement or other agreement of such party in
favor of Agent or any Lender;

 

        (d) any judgment for the payment of money is rendered against Borrower
or any Obligor in excess of One Hundred Thousand ($100,000) Dollars in any one
case or in excess

 

72



--------------------------------------------------------------------------------

of Five Hundred Thousand ($500,000) Dollars in the aggregate (to the extent not
covered by insurance where the insurer has assumed responsibility in writing for
such judgment) and shall remain undischarged or unvacated for a period in excess
of thirty (30) days or execution shall at any time not be effectively stayed, or
any judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against Borrower or any Obligor or any of
the Collateral having a value in excess of One Hundred Thousand ($100,000)
Dollars;

 

        (e) any Obligor (being a natural person or a general partner of an
Obligor which is a partnership) dies or Borrower or any Obligor, which is a
partnership, limited liability company, limited liability partnership or a
corporation, dissolves or suspends or discontinues doing business;

 

        (f) Borrower or any Obligor makes an assignment for the benefit of
creditors, makes or sends notice of a bulk transfer or calls a meeting of its
creditors or principal creditors in connection with a moratorium or adjustment
of the Indebtedness due to them;

 

        (g) a case or proceeding under the bankruptcy laws of the United States
of America now or hereafter in effect, other than the Chapter 11 Case, or under
any insolvency, reorganization, receivership, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at law or in equity) is filed against Borrower or any Obligor or all or
any part of its properties and such petition or application is not dismissed
within thirty (30) days after the date of its filing or Borrower or any Obligor
shall file any answer admitting or not contesting such petition or application
or indicates its consent to, acquiescence in or approval of, any such action or
proceeding or the relief requested is granted sooner;

 

        (h) a case or proceeding under the bankruptcy laws of the United States
of America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by Borrower or any Obligor or for all or any part of its property;

 

        (i) any default under the Senior Subordinated Indenture or any default
in respect of any Indebtedness of Borrower or any Obligor (other than
Indebtedness owing to Agent and Lenders hereunder), in any case in an amount in
excess of Five Hundred Thousand ($500,000) Dollars, which default continues for
more than the applicable cure period, if any, with respect thereto and/or is not
waived in writing by the other parties thereto, or any default by Borrower or
any Obligor under any Material Contract, which default continues for more than
the applicable cure period, if any, with respect thereto and/or is not waived in
writing by the other parties thereto;

 

        (j) any material provision hereof or of any of the other Financing
Agreements shall for any reason cease to be valid, binding and enforceable with
respect to any party hereto or thereto (other than Agent) in accordance with its
terms, or any such party shall challenge the enforceability hereof or thereof,
or shall assert in writing, or take any action or fail to take any action based
on the assertion that any provision hereof or of any of the other Financing
Agreements has ceased to be or is otherwise not valid, binding or enforceable in
accordance with its terms, or any security interest provided for herein or in
any of the other Financing

 

73



--------------------------------------------------------------------------------

Agreements shall cease to be a valid and perfected first priority security
interest in any of the Collateral purported to be subject thereto (except as
otherwise permitted herein or therein);

 

        (k) an ERISA Event shall occur which results in or could reasonably be
expected to result in liability of Borrower in an aggregate amount in excess of
Five Hundred Thousand ($500,000) Dollars;

 

        (l) any default by Borrower under the Plan, the Confirmation Order, or
other material obligation to any person other than Agent and Lenders, which
default continues for more than the applicable cure period, if any, with respect
thereto;

 

        (m) any Change of Control;

 

        (n) the indictment by any Governmental Authority, or as Agent may
reasonably and in good faith determine, the threatened indictment by any
Governmental Authority of Borrower or any Obligor of which Borrower, such
Obligor or Agent receives notice, in either case, as to which there is a
reasonable possibility of an adverse determination, in the good faith
determination of Agent, under any criminal statute, or commencement or
threatened commencement of criminal or civil proceedings against Borrower or any
Obligor, pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture of (i) any of the Collateral having a
value in excess of One Hundred Thousand ($100,000) Dollars, or (ii) any other
property of Borrower which is necessary or material to the conduct of its
business;

 

        (o) there shall be a material adverse change in the business, assets or
prospects of Borrower or any Obligor after the date hereof; or

 

        (p) there shall be an event of default under any of the other Financing
Agreements.

 

10.2 Remedies.

 

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by Borrower or
any Obligor, except as such notice or consent is expressly provided for
hereunder or required by applicable law. All rights, remedies and powers granted
to Agent and Lenders hereunder, under any of the other Financing Agreements, the
UCC or other applicable law, are cumulative, not exclusive and enforceable, in
Agent’s discretion, alternatively, successively, or concurrently on any one or
more occasions, and shall include, without limitation, the right to apply to a
court of equity for an injunction to restrain a breach or threatened breach by
Borrower or any Obligor of this Agreement or any of the other Financing
Agreements. Subject to Section 12 hereof, Agent may, and at the direction of the
Required Lenders shall, at any time or times, proceed directly against Borrower
or any Obligor to collect the Obligations without prior recourse to the
Collateral.

 

(b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, in its discretion, and upon the
direction of the

 

74



--------------------------------------------------------------------------------

Required Lenders, shall (i) accelerate the payment of all Obligations and demand
immediate payment thereof to Agent for itself and the ratable benefit of Lenders
(provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h), all Obligations shall automatically become
immediately due and payable), (ii) with or without judicial process or the aid
or assistance of others, enter upon any premises on or in which any of the
Collateral may be located and take possession of the Collateral or complete
processing, manufacturing and repair of all or any portion of the Collateral,
(iii) require Borrower or any Obligor, at Borrower’s expense, to assemble and
make available to Agent any part or all of the Collateral at any place and time
designated by Agent, (iv) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral, (v) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (vi) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker’s board, at any office of Agent
or elsewhere) at such prices or terms as Agent may deem reasonable, for cash,
upon credit or for future delivery, with the Agent having the right to purchase
the whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of Borrower or any
Obligor, which right or equity of redemption is hereby expressly waived and
released by Borrower and Obligors and/or (vii) terminate this Agreement. If any
of the Collateral is sold or leased by Agent upon credit terms or for future
delivery, the Obligations shall not be reduced as a result thereof until payment
therefor is finally collected by Agent. If notice of disposition of Collateral
is required by law, ten (10) days prior notice by Agent to Borrower designating
the time and place of any public sale or the time after which any private sale
or other intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and Borrower waives any other notice. In the event
Agent institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, Borrower waives the posting of any bond
which might otherwise be required. At any time an Event of Default exists or has
occurred and is continuing, upon Agent’s request, Borrower will either, as Agent
shall specify, furnish cash collateral to the issuer to be used to secure and
fund Agent’s reimbursement obligations to the issuer in connection with any
Letter of Credit Accommodations or furnish cash collateral to Agent for the
Letter of Credit Accommodations. Such cash collateral shall be in the amount
equal to one hundred ten percent (110%) of the amount of the Letter of Credit
Accommodations plus the amount of any fees and expenses payable in connection
therewith through the end of the latest expiration date of such Letter of Credit
Accommodations.

 

(c) At any time or times that an Event of Default exists or has occurred and is
continuing, Agent may, in its discretion, and upon the direction of the Required
Lenders, Agent shall, enforce the rights of Borrower or any Obligor against any
account debtor, secondary obligor or other obligor in respect of any of the
Accounts or other Receivables. Without limiting the generality of the foregoing,
Agent may, in its discretion, and upon the direction of the Required Lenders,
Agent shall, at such time or times (i) notify any or all account debtors,
secondary obligors or other obligors in respect thereof that the Receivables
have been assigned to Agent and that Agent has a security interest therein and
Agent may direct any or all account debtors, secondary obligors and other
obligors to make payment of Receivables directly to Agent, (ii) extend the time
of payment of, compromise, settle or adjust for cash, credit, return of
merchandise or otherwise, and upon any terms or conditions, any and all
Receivables or other

 

75



--------------------------------------------------------------------------------

obligations included in the Collateral and thereby discharge or release the
account debtor or any secondary obligors or other obligors in respect thereof
without affecting any of the Obligations, (iii) demand, collect or enforce
payment of any Receivables or such other obligations, but without any duty to do
so, and Agent and Lenders shall not be liable for any failure to collect or
enforce the payment thereof nor for the negligence of its agents or attorneys
with respect thereto and (iv) take whatever other action Agent may deem
necessary or desirable for the protection of its interests and the interests of
Lenders. At any time that an Event of Default exists or has occurred and is
continuing, at Agent’s request, all invoices and statements sent to any account
debtor shall state that the Accounts and such other obligations have been
assigned to Agent and are payable directly and only to Agent and Borrower shall
deliver to Agent such originals of documents evidencing the sale and delivery of
goods or the performance of services giving rise to any Accounts as Agent may
require. In the event any account debtor returns Inventory when an Event of
Default exists or has occurred and is continuing, Borrower shall, upon Agent’s
request, hold the returned Inventory in trust for Agent, segregate all returned
Inventory from all of its other property, dispose of the returned Inventory
solely according to Agent’s instructions, and not issue any credits, discounts
or allowances with respect thereto without Agent’s prior written consent.

 

(d) To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), Borrower acknowledges and agrees that it is not
commercially unreasonable for Agent or any Lender (i) to fail to incur expenses
reasonably deemed significant by Agent or any Lender to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Agent or Lenders a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any of the
Collateral. Borrower acknowledges that the purpose of this Section is to provide
non-exhaustive indications of what actions or omissions by Agent or any Lender
would not be commercially unreasonable in the exercise by Agent or any Lender of
remedies against the Collateral and that other actions or omissions by Agent or

 

76



--------------------------------------------------------------------------------

any Lender shall not be deemed commercially unreasonable solely on account of
not being indicated in this Section. Without limitation of the foregoing,
nothing contained in this Section shall be construed to grant any rights to
Borrower or to impose any duties on Agent or Lenders that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section.

 

(e) For the purpose of enabling Agent to exercise the rights and remedies
hereunder, Borrower hereby grants to Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable at any time an Event of Default
shall exist or have occurred and for so long as the same is continuing) without
payment of royalty or other compensation to Borrower, to use, assign, license or
sublicense any of the trademarks, service-marks, trade names, business names,
trade styles, designs, logos and other source of business identifiers and other
Intellectual Property and general intangibles now owned or hereafter acquired by
Borrower, wherever the same maybe located, including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof.

 

(f) Agent may apply the cash proceeds of Collateral actually received by Agent
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations, in whole or in part and in such order as Agent may
elect, whether or not then due. Borrower and Obligors shall remain liable to
Agent and Lenders for the payment of any deficiency with interest at the highest
rate provided for herein and all costs and expenses of collection or
enforcement, including attorneys’ fees and expenses.

 

(g) Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default, (i) Agent and Lenders may, at Agent’s option, and upon the
occurrence of an Event of Default, at the direction of the Required Lenders,
Agent and Lenders shall, without notice, (A) cease making Loans or arranging for
Letter of Credit Accommodations or reduce the lending formulas or amounts of
Loans and Letter of Credit Accommodations available to Borrower and/or (B)
terminate any provision of this Agreement providing for any future Loans or
Letter of Credit Accommodations to be made by Agent and Lenders to Borrower, and
(ii) Agent may, at its option, establish such Reserves as Agent determines
without limitation or restriction, notwithstanding anything to the contrary
provided herein.

 

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

 

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements (other than the Mortgages to the extent provided therein)
and any dispute arising out of the relationship between the parties hereto,
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of Florida but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of Florida.

 

 

77



--------------------------------------------------------------------------------

(b) Borrower, Agent and Lenders irrevocably consent and submit to the
non-exclusive jurisdiction of the Circuit Court of Dade County, Florida and the
United States District Court for the Southern District of Florida, whichever
Agent may elect, and waive any objection based on venue or forum non conveniens
with respect to any action instituted therein arising under this Agreement or
any of the other Financing Agreements or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
any of the other Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agree that any dispute with respect to
any such matters shall be heard only in the courts described above (except that
Agent and Lenders shall have the right to bring any action or proceeding against
Borrower or any Obligor or its or their property in the courts of any other
jurisdiction which Agent deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against Borrower or any
Obligor or its or their property).

 

(c) Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth herein and service so made
shall be deemed to be completed five (5) days after the same shall have been so
deposited in the U.S. mails, or, at Agent’s option, by service upon Borrower in
any other manner provided under the rules of any such courts. Within thirty (30)
days after such service, Borrower shall appear in answer to such process,
failing which Borrower shall be deemed in default and judgment may be entered by
Agent against Borrower for the amount of the claim and other relief requested.

 

(d) BORROWER, AGENT AND LENDERS EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER, AGENT AND LENDERS EACH
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT BORROWER, AGENT
OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

(e) Agent and Lenders shall not have any liability to Borrower or any Obligor
(whether in tort, contract, equity or otherwise) for losses suffered by Borrower
in connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Agreement, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on Agent and such Lender, that
the losses were the result of acts or omissions constituting gross negligence or
willful misconduct. In any such litigation, Agent and Lenders shall be entitled
to the benefit of the rebuttable presumption that it acted in good faith and
with the exercise of ordinary care in the performance by it of the terms of this
Agreement. Borrower: (i) certifies that neither Agent, any

 

78



--------------------------------------------------------------------------------

Lender nor any representative, agent or attorney acting for or on behalf of
Agent or any Lender has represented, expressly or otherwise, that Agent and
Lenders would not, in the event of litigation, seek to enforce any of the
waivers provided for in this Agreement or any of the other Financing Agreements
and (ii) acknowledges that in entering into this Agreement and the other
Financing Agreements, Agent and Lenders are relying upon, among other things,
the waivers and certifications set forth in this Section 11.1 and elsewhere
herein and therein.

 

11.2 Waiver of Notices. Borrower hereby expressly waives demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and chattel paper, included in or evidencing any of the Obligations
or the Collateral, and any and all other demands and notices of any kind or
nature whatsoever with respect to the Obligations, the Collateral and this
Agreement, except such as are expressly provided for herein. No notice to or
demand on Borrower which Agent or any Lender may elect to give shall entitle
Borrower to any other or further notice or demand in the same, similar or other
circumstances.

 

11.3 Amendments and Waivers.

 

(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by Agent and
the Required Lenders or at Agent’s option, by Agent with the authorization of
the Required Lenders, and as to amendments to any of the Financing Agreements
(other than with respect to any provision of Section 12 hereof), by Borrower;
except, that, no such amendment, waiver, discharge or termination shall:

 

(i) reduce the interest rate or any fees or extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan or
Letter of Credit Accommodations, in each case without the consent of each Lender
directly affected thereby,

 

(ii) increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby,

 

(iii) release any Collateral (except as expressly required hereunder or under
any of the other Financing Agreements or applicable law and except as permitted
under Section 12.11(b) hereof), or modify the provisions of Sections 12.8(a) or
12.11(a)(ii) without the consent of Agent and all of Lenders,

 

(iv) reduce any percentage specified in the definition of Required Lenders,
without the consent of Agent and all of Lenders,

 

(v) consent to the assignment or transfer by Borrower or any Obligor of any of
their rights and obligations under this Agreement, without the consent of Agent
and all of Lenders,

 

(vi) amend, modify or waive any terms of this Section 11.3 hereof, without the
consent of Agent and all of Lenders, or

 

 

79



--------------------------------------------------------------------------------

(vii) increase the advance rates constituting part of the Borrowing Base,
without the consent of Agent and all of Lenders.

 

(b) Agent and Lenders shall not, by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its or their rights, powers
and/or remedies unless such waiver shall be in writing and signed as provided
herein. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by Agent or any Lender of any right, power and/or remedy
on any one occasion shall not be construed as a bar to or waiver of any such
right, power and/or remedy which Agent or any Lender would otherwise have on any
future occasion, whether similar in kind or otherwise.

 

(c) Notwithstanding anything to the contrary contained in Section 11.3(a) above,
in connection with any amendment, waiver, discharge or termination, in the event
that any Lender whose consent thereto is required shall fail to consent or fail
to consent in a timely manner (such Lender being referred to herein as a
“Non-Consenting Lender”), but the consent of any other Lenders to such
amendment, waiver, discharge or termination that is required are obtained, if
any, then Congress shall have the right, but not the obligation, at any time
thereafter, and upon the exercise by Congress of such right, such Non-Consenting
Lender shall have the obligation, to sell, assign and transfer to Congress or
such Eligible Transferee as Congress may specify, the Commitment of such
Non-Consenting Lender and all rights and interests of such Non-Consenting Lender
pursuant thereto. Congress shall provide the Non-Consenting Lender with prior
written notice of its intent to exercise its right under this Section, which
notice shall specify on date on which such purchase and sale shall occur. Such
purchase and sale shall be pursuant to the terms of an Assignment and Acceptance
(whether or not executed by the Non-Consenting Lender), except that on the date
of such purchase and sale, Congress, or such Eligible Transferee specified by
Congress, shall pay to the Non-Consenting Lender the amount equal to: (i) the
principal balance of the Loans held by the Non-Consenting Lender outstanding as
of the close of business on the business day immediately preceding the effective
date of such purchase and sale, plus (ii) amounts accrued and unpaid in respect
of interest and fees payable to the Non-Consenting Lender to the effective date
of the purchase (but in no event shall the Non-Consenting Lender be deemed
entitled to any early termination fee), minus (iii) the amount of the closing
fee received by the Non-Consenting Lender pursuant to the terms hereof or of any
of the other Financing Agreements multiplied by the fraction, the numerator of
which is the number of months remaining in the then current term of the Credit
Facility and the denominator of which is the number of months in the then
current term thereof. Such purchase and sale shall be effective on the date of
the payment of such amount to the Non-Consenting Lender and the Commitment of
the Non-Consenting Lender shall terminate on such date.

 

(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 11.3.

 

11.4 Waiver of Counterclaims. Borrower waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other then
compulsory counterclaims) in any

 

80



--------------------------------------------------------------------------------

action or proceeding with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating hereto or thereto.

 

11.5 Indemnification. Borrower shall indemnify and hold Agent and each Lender,
and its officers, directors, agents, employees, advisors and counsel and their
respective Affiliates (each such person being an “Indemnitee”), harmless from
and against any and all losses, claims, damages, liabilities, costs or expenses
(including attorneys’ fees and expenses) imposed on, incurred by or asserted
against any of them in connection with any litigation, investigation, claim or
proceeding commenced or threatened related to the negotiation, preparation,
execution, delivery, enforcement, performance or administration of this
Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the fees and expenses of counsel except that
Borrower shall not have any obligation under this Section 11.5 to indemnify an
Indemnitee with respect to a matter covered hereby resulting from the gross
negligence or wilful misconduct of such Indemnitee as determined pursuant to a
final, non-appealable order of a court of competent jurisdiction (but without
limiting the obligations of Borrower as to any other Indemnitee). To the extent
that the undertaking to indemnify, pay and hold harmless set forth in this
Section may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion which it is permitted to pay under
applicable law to Agent and Lenders in satisfaction of indemnified matters under
this Section. To the extent permitted by applicable law, Borrower shall not
assert, and Borrower hereby waives any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any of the other Financing Agreements or any
undertaking or transaction contemplated hereby. All amounts due under this
Section shall be payable upon demand. The foregoing indemnity shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.

 

SECTION 12. THE AGENT

 

12.1 Appointment, Powers and Immunities. Each Lender irrevocably designates,
appoints and authorizes Congress to act as Agent hereunder and under the other
Financing Agreements with such powers as are specifically delegated to Agent by
the terms of this Agreement and of the other Financing Agreements, together with
such other powers as are reasonably incidental thereto. Agent (a) shall have no
duties or responsibilities except those expressly set forth in this Agreement
and in the other Financing Agreements, and shall not by reason of this Agreement
or any other Financing Agreement be a trustee or fiduciary for any Lender; (b)
shall not be responsible to Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any of the other
Financing Agreements, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Financing Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by Borrower or any Obligor or any other Person to perform any of its
obligations hereunder or thereunder; and (c) shall not be responsible to Lenders
for any action taken or omitted to be taken by it hereunder or under any other
Financing Agreement or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith,

 

81



--------------------------------------------------------------------------------

except for its own gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction. Agent may
employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. Agent may deem and treat the payee of any note as the holder
thereof for all purposes hereof unless and until the assignment thereof pursuant
to an agreement (if and to the extent permitted herein) in form and substance
satisfactory to Agent shall have been delivered to and acknowledged by Agent.

 

12.2 Reliance by Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Agent. As to any matters not expressly provided for by this
Agreement or any other Financing Agreement, Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Lenders or all of Lenders as
is required in such circumstance, and such instructions of such Agents and any
action taken or failure to act pursuant thereto shall be binding on all Lenders.

 

12.3 Events of Default.

 

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or an Event of Default or other failure of a condition precedent to the
Loans and Letter of Credit Accommodations hereunder, unless and until Agent has
received written notice from a Lender, or a Borrower specifying such Event of
Default or any unfulfilled condition precedent, and stating that such notice is
a “Notice of Default or Failure of Condition”. In the event that Agent receives
such a Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders. Agent shall (subject to Section 12.7) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders; provided, that, unless and until
Agent shall have received such directions, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to or by
reason of such Event of Default or failure of condition precedent, as it shall
deem advisable in the best interest of Lenders.

 

(b) Except with the prior written consent of Agent, no Lender may assert or
exercise any enforcement right or remedy in respect of the Loans, Letter of
Credit Accommodations or other Obligations, as against Borrower or any Obligor
or any of the Collateral or other property of Borrower or any Obligor.

 

12.4 Congress in its Individual Capacity. With respect to its Commitment and the
Loans made and Letter of Credit Accommodations issued or caused to be issued by
it (and any successor acting as Agent), so long as Congress shall be a Lender
hereunder, it shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include Congress in its individual capacity as Lender hereunder. Congress (and
any successor acting as Agent) and its Affiliates may (without having to account
therefor to any Lender) lend money to, make investments in and generally engage
in any kind of business with

 

82



--------------------------------------------------------------------------------

Borrower (and any of its Subsidiaries or Affiliates) as if it were not acting as
Agent, and Congress and its Affiliates may accept fees and other consideration
from Borrower or any Obligor and any of its Subsidiaries and Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

 

12.5 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrower hereunder and without limiting any obligations of
Borrower hereunder) ratably, in accordance with their Pro Rata Shares, for any
and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

12.6 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on Agent or other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of Borrower and Obligors and has made its own decision to enter into
this Agreement and that it will, independently and without reliance upon Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Financing
Agreements. Agent shall not be required to keep itself informed as to the
performance or observance by Borrower or Obligor of any term or provision of
this Agreement or any of the other Financing Agreements or any other document
referred to or provided for herein or therein or to inspect the properties or
books of Borrower or any Obligor. Agent will use reasonable efforts to provide
Lenders with any information received by Agent from Borrower or any Obligor
which is required to be provided to Lenders hereunder and with a copy of any
Notice of Default or Failure of Condition received by Agent from Borrower or any
Lender; provided, that, Agent shall not be liable to any Lender for any failure
to do so, except to the extent that such failure is attributable to Agent’s own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Except for notices, reports and
other documents expressly required to be furnished to Lenders by Agent
hereunder, Agent shall not have any duty or responsibility to provide any Lender
with any other credit or other information concerning the affairs, financial
condition or business of Borrower or any Obligor that may come into the
possession of Agent.

 

12.7 Failure to Act. Except for action expressly required of Agent hereunder and
under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

 

 

3



--------------------------------------------------------------------------------

12.8 Additional Loans. Agent shall not make any Revolving Loans or provide any
Letter of Credit Accommodations to Borrower on behalf of Lenders intentionally
and with actual knowledge that such Revolving Loans or Letter of Credit
Accommodations would cause the aggregate amount of the total outstanding
Revolving Loans and Letter of Credit Accommodations to Borrower to exceed the
Borrowing Base, without the prior consent of all Lenders, except, that, Agent
may make such additional Revolving Loans or provide such additional Letter of
Credit Accommodations on behalf of Lenders, intentionally and with actual
knowledge that such Revolving Loans or Letter of Credit Accommodations will
cause the total outstanding Revolving Loans and Letter of Credit Accommodations
to Borrower to exceed the Borrowing Base, as Agent may deem necessary or
advisable in its discretion, provided, that: (a) the total principal amount of
the additional Revolving Loans or additional Letter of Credit Accommodations to
Borrower which Agent may make or provide after obtaining such actual knowledge
that the aggregate principal amount of the Revolving Loans equal or exceed the
Borrowing Base, plus the Special Agent Advances pursuant to Section 12.11(a)(ii)
then outstanding, shall not cause the total of all outstanding Loans and Letter
of Credit Accommodations to exceed the amount of the Revolving Loans and Letter
of Credit Accommodations available to Borrower hereunder by more than five
percent (5%) of such amount and shall not cause the total principal amount of
the Revolving Loans and Letter of Credit Accommodations to exceed the Maximum
Credit and (b) no such additional Revolving Loans or Letter of Credit
Accommodations shall be outstanding more than sixty (60) days after the date
such additional Revolving Loan or Letter of Credit Accommodation is made or
issued (as the case may be), except as the Required Lenders may otherwise agree.
Each Lender shall be obligated to pay Agent the amount of its Pro Rata Share of
any such additional Revolving Loans or Letter of Credit Accommodations.

 

12.9 Concerning the Collateral and the Related Financing Agreements. Each Lender
authorizes and directs Agent to enter into this Agreement and the other
Financing Agreements. Each Lender agrees that any action taken by Agent or
Required Lenders in accordance with the terms of this Agreement or the other
Financing Agreements and the exercise by Agent or Required Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

 

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:

 

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report and a
weekly report with respect to the Borrowing Base prepared by Agent (each field
audit or examination report and monthly report with respect to the Borrowing
Base being referred to herein as a “Report” and collectively, “Reports”);

 

(b) expressly agrees and acknowledges that Agent (A) does not make any
representation or warranty as to the accuracy of any Report, or (B) shall not be
liable for any information contained in any Report;

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or

 

84



--------------------------------------------------------------------------------

examination will inspect only specific information regarding Borrower and any
Obligor and will rely significantly upon Borrower’s and Obligors’ books and
records, as well as on representations of Borrower’ and Obligors’ personnel; and

 

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 13.5 hereof, and not to distribute or use
any Report in any other manner.

 

12.11 Collateral Matters.

 

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letter of Credit
Accommodations hereunder, make such disbursements and advances (“Special Agent
Advances”) which Agent, in its sole discretion, deems necessary or desirable
either (i) to preserve or protect the Collateral or any portion thereof or (ii)
to enhance the likelihood or maximize the amount of repayment by Borrower of the
Loans and other Obligations, provided, that, the aggregate principal amount of
the Special Agent Advances pursuant to this clause (ii), plus the then
outstanding principal amount of the additional Loans and Letter of Credit
Accommodations which Agent may make or provide as set forth in Section 12.8
hereof, shall not cause the total of all outstanding Loans and Letter of Credit
Accommodations to exceed the amount of the Revolving Loans and Letter of Credit
Accommodations available to Borrower hereunder by more than five percent (5%) of
such amount or (iii) to pay any other amount chargeable to Borrower or Obligor
pursuant to the terms of this Agreement or any of the other Financing Agreements
consisting of costs, fees and expenses and payments to any issuer of Letter of
Credit Accommodations. Special Agent Advances shall be repayable on demand and
be secured by the Collateral. Special Agent Advances shall not constitute Loans
but shall otherwise constitute Obligations hereunder. Agent shall notify each
Lender and Borrower in writing of each such Special Agent Advance, which notice
shall include a description of the purpose of such Special Agent Advance.
Without limitation of its obligations pursuant to Section 6.10, each Lender
agrees that it shall make available to Agent, upon Agent’s demand, in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
each such Special Agent Advance. If such funds are not made available to Agent
by such Lender, then such Lender shall be deemed a Defaulting Lender and Agent
shall be entitled to recover such funds, on demand from such Lender together
with interest thereon for each day from the date such payment was due until the
date such amount is paid to Agent at the Federal Funds Rate for each day during
such period (as published by the Federal Reserve Bank of New York or at Agent’s
option based on the arithmetic mean determined by Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent’s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Prime Rate Loans.

 

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (ii) constituting

 

85



--------------------------------------------------------------------------------

property being sold or disposed of if Borrower certifies to Agent that the sale
or disposition is made in compliance with Section 9.7 hereof (and Agent may rely
conclusively on any such certificate, without further inquiry), or (iii)
constituting property in which Borrower or any Obligor did not own an interest
at the time the security interest, mortgage or lien was granted or at any time
thereafter, or (iv) having a value in the aggregate in any twelve (12) month
period of less than Five Million ($5,000,000) Dollars, or (v) if required under
the terms of any of the other Financing Agreements, including any intercreditor
agreement, or (vi) if approved, authorized or ratified in writing by all of
Lenders. Except as provided above, Agent will not release any security interest
in, mortgage or lien upon, any of the Collateral without the prior written
authorization of all of Lenders. Upon request by Agent at any time, Lenders will
promptly confirm in writing Agent’s authority to release particular types or
items of Collateral pursuant to this Section.

 

(c) Without in any manner limiting Agent’s authority to act without any specific
or further authorization or consent by the Required Lenders, each Lender agrees
to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section. Agent shall (and is hereby
irrevocably authorized by Lenders to) execute such documents as may be necessary
to evidence the release of the security interest, mortgage or liens granted to
Agent upon any Collateral to the extent set forth above; provided, that, (i)
Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligations or
entail any consequence other than the release of such security interest,
mortgage or liens without recourse or warranty and (ii) such release shall not
in any manner discharge, affect or impair the Obligations or any security
interest, mortgage or lien upon (or obligations of Borrower or any Obligor in
respect of) the Collateral retained by Borrower or such Obligor.

 

(d) Agent shall have no obligation whatsoever to any Lender or any other Person
to investigate, confirm or assure that the Collateral exists or is owned by
Borrower or any Obligor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letter of Credit Accommodations
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, Agent
may act in any manner it may deem appropriate, in its discretion, given Agent’s
own interest in the Collateral as a Lender and that Agent shall have no duty or
liability whatsoever to any other Lender, except as otherwise expressly set
forth in this Agreement.

 

12.12 Agency for Perfection. Each Lender hereby appoints Agent and each other
Lender as agent and bailee for the purpose of perfecting the security interests
in and liens upon the Collateral of Agent in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession (or where the security
interest of a secured party with possession has priority over the security
interest of another secured party) and Agent and each Lender hereby

 

86



--------------------------------------------------------------------------------

acknowledges that it holds possession of any such Collateral for the benefit of
Agent as secured party. Should any Lender obtain possession of any such
Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor shall deliver such Collateral to Agent or in accordance with
Agent’s instructions.

 

12.13 Successor Agent. Agent may resign as Agent upon thirty (30) days’ notice
to Lenders and Borrower. If Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for Lenders. If
no successor agent is appointed prior to the effective date of the resignation
of Agent, Agent may appoint, after consulting with Lenders and Borrower, a
successor agent from among Lenders. Upon the acceptance by the Lender so
selected of its appointment as successor agent hereunder, such successor agent
shall succeed to all of the rights, powers and duties of the retiring Agent and
the term “Agent” as used herein and in the other Financing Agreements shall mean
such successor agent and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 12 shall inure to its benefit as to any
actions taken or omitted by it while it was Agent under this Agreement. If no
successor agent has accepted appointment as Agent by the date which is thirty
(30) days after the date of a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nonetheless thereupon become effective and
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.

 

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

 

13.1 Term.

 

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the date three (3) years from the date hereof
(the “Renewal Date”), unless sooner terminated pursuant to the terms hereof;
provided that Borrower agrees that Agent may, at its option, extend the Renewal
Date to four (4) years from the date hereof by giving to Borrower notice at
least sixty (60) days prior to the date of the third (3rd) anniversary of this
Agreement (the “Renewal Notice”). Upon Borrower’s receipt of the Renewal Notice,
the Renewal Date shall automatically be extended unless, within ten (10)
Business Days of Borrower’s receipt of the Renewal Notice, Borrower provides to
Agent with written notice of Borrower’s intention not to extend the Renewal
Date, in which case the stated term of this Agreement shall terminate on the
original Renewal Date. In addition, Borrower may terminate this Agreement at any
time upon sixty (60) days prior written notice to Agent (which notice shall be
irrevocable) and Agent may, at its option, and shall at the direction of
Required Lenders, terminate this Agreement at any time on or after an Event of
Default. Upon the effective date of termination of the Financing Agreements,
Borrower shall pay to Agent all outstanding and unpaid Obligations and shall
furnish cash collateral to Agent (or at Agent’s option, a letter of credit
issued for the account of Borrower and at Borrower’s expense, in form and
substance satisfactory to Agent, by an issuer acceptable to Agent and payable to
Agent as beneficiary) in such amounts as Agent determines are reasonably
necessary to secure Agent and Lenders from loss, cost, damage or expense,
including attorneys’ fees and expenses, in connection with any contingent
Obligations, including issued and outstanding Letter of Credit Accommodations
and

 

87



--------------------------------------------------------------------------------

checks or other payments provisionally credited to the Obligations and/or as to
which Agent or any Lender has not yet received final and indefeasible payment.
The amount of such cash collateral (or letter of credit, as Agent may determine)
as to any Letter of Credit Accommodations shall be in the amount equal to one
hundred ten percent (110%) of the amount of the Letter of Credit Accommodations
plus the amount of any fees and expenses payable in connection therewith through
the end of the latest expiration date of such Letter of Credit Accommodations.
Such payments in respect of the Obligations and cash collateral shall be
remitted by wire transfer in Federal funds to the Agent Payment Account or such
other bank account of Agent, as Agent may, in its discretion, designate in
writing to Borrower for such purpose. Interest shall be due until and including
the next Business Day, if the amounts so paid by Borrower to the Agent Payment
Account or other bank account designated by Agent are received in such bank
account later than 12:00 noon, Miami, Florida time.

 

(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge Borrower or any Obligor of its respective duties,
obligations and covenants under this Agreement or the other Financing Agreements
until all Obligations have been fully and finally discharged and paid, and
Agent’s continuing security interest in the Collateral and the rights and
remedies of Agent and Lenders hereunder, under the other Financing Agreements
and applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid. Accordingly, Borrower waives any rights
it may have under the UCC to demand the filing of termination statements with
respect to the Collateral and Agent shall not be required to send such
termination statements to Borrower, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations paid and satisfied in full in immediately
available funds.

 

(c) If for any reason this Agreement is terminated, in view of the
impracticality and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of Agent’s and
each Lender’s lost profits as a result thereof, Borrower agrees to pay to Agent
for itself and the ratable benefit of Lenders, upon the effective date of such
termination, an early termination fee in the amount equal to

 

     Amount    Period

(i)

   2.0% of Maximum Credit    From the date hereof through and including the
first (1st) anniversary of the date hereof.

(ii)

   0.5% of the Maximum Credit    From the first (1st) day following the first
(1st) anniversary of the date hereof to but not including the third (3rd)
anniversary of the date hereof or at any time prior to the end of the then
current term.

 

Such early termination fee shall be presumed to be the amount of damages
sustained by Agent and Lenders as a result of such early termination and
Borrower agrees that it is reasonable under

 

88



--------------------------------------------------------------------------------

the circumstances currently existing. In addition, Agent and Lenders shall be
entitled to such early termination fee upon the occurrence of any Event of
Default described in Sections 10.1(g) and 10.1(h) hereof, even if Agent and
Lenders do not exercise the right to terminate this Agreement, but elect, at
their option, to provide financing to Borrower permit the use of cash collateral
under the United States Bankruptcy Code. The early termination fee provided for
in this Section 13.1 shall be deemed included in the Obligations.

 

(d) Notwithstanding anything to the contrary contained in Section 13.1(c), in
the event of the termination of this Agreement by Borrower after the first (1st)
anniversary of the date hereof and prior to the end of the then current term and
the full and final repayment of all of the Obligations and the receipt by Agent
of cash collateral all as provided in Section 13.1(a), Borrower shall not be
required to pay the early termination fee provided for above if each of the
following conditions is satisfied: (i) no Event of Default or act, condition or
event which with notice or passage of time or both would constitute an Event of
Default shall exist or have occurred and be continuing, (ii) Agent shall have
received not less than thirty (30) days prior written notice of the intention of
Borrower to so terminate this Agreement, and (iii) the final payment in full of
all of the Obligations is received simultaneously with the refinancing of the
Credit Facility with proceeds of loans made by Wachovia Bank, National
Association, or its affiliates to Borrower;

 

13.2 Interpretative Provisions.

 

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

 

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

 

(c) All references to Borrower, any Obligor, Agent and Lenders pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.

 

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

(e) The word “including” when used in this Agreement shall mean “including,
without limitation”.

 

(f) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Agent, if such Event of Default is capable of being cured
as determined by Agent.

 

(g) All references to the term “good faith” used herein when applicable to Agent
or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned.
Borrower shall have the

 

89



--------------------------------------------------------------------------------

burden of proving any lack of good faith on the part of Agent or any Lender
alleged by Borrower at any time.

 

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Borrower most recently received by
Agent prior to the date hereof.

 

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

 

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

 

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

 

13.3 Notices. All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one (1)
Business Day after sending; and if by certified mail, return receipt requested,
five (5) days after mailing. All notices, requests and demands upon the parties
are to be given to the following addresses (or to such other address as any
party may designate by notice in accordance with this Section):

 

90



--------------------------------------------------------------------------------

If to Borrower:

  

REPTRON ELECTRONICS, INC.

13700 Reptron Boulevard

Tampa, Florida 33626-3021

Attention: Mr. Paul J. Plante

Telephone No.: 813 854-2000

Telecopy No.: 813 891-4007

If to Agent:

  

CONGRESS FINANCIAL CORPORATION (FLORIDA)

777 Brickell Avenue

Miami, Florida 33131

Attention: Ms. Kerry Maxwell

Telephone No.: 305 371-6674

Telecopy No.: 305 371-9456

 

13.3 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

 

13.4 Confidentiality.

 

(a) Agent and each Lender shall use all reasonable efforts to keep confidential,
in accordance with its customary procedures for handling confidential
information and safe and sound lending practices, any non-public information
supplied to it by Borrower pursuant to this Agreement which is clearly and
conspicuously marked as confidential at the time such information is furnished
by Borrower to Agent or such Lender, provided, that, nothing contained herein
shall limit the disclosure of any such information: (i) to the extent required
by statute, rule, regulation, subpoena or court order, (ii) to bank examiners
and other regulators, auditors and/or accountants, in connection with any
litigation to which Agent or such Lender is a party, (iii) to any Lender or
Participant (or prospective Lender or Participant) or to any Affiliate of any
Lender so long as such Lender or Participant (or prospective Lender or
Participant) or Affiliate shall have been instructed to treat such information
as confidential in accordance with this Section 13.5, or (iv) to counsel for
Agent or any Lender or Participant (or prospective Lender or Participant).

 

(b) In the event that Agent or any Lender receives a request or demand to
disclose any confidential information pursuant to any subpoena or court order,
Agent or such Lender, as the case may be, agrees (i) to the extent permitted by
applicable law or if permitted by applicable law, to the extent Agent or such
Lender determines in good faith that it will not create any risk of liability to
Agent or such Lender, Agent or such Lender will promptly notify Borrower of such
request so that Borrower may seek a protective order or other appropriate relief
or remedy and (ii) if disclosure of such information is required, disclose such
information and, subject to reimbursement by Borrower of Agent’s or such
Lender’s expenses, cooperate with Borrower in the reasonable efforts to obtain
an order or other reliable assurance that confidential treatment will be
accorded to such portion of the disclosed information which Borrower so

 

91



--------------------------------------------------------------------------------

designates, to the extent permitted by applicable law or if permitted by
applicable law, to the extent Agent or such Lender determines in good faith that
it will not create any risk of liability to Agent or such Lender.

 

(c) In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by Borrower, any Obligor or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Agent or any Lender (or any Affiliate of any Lender)
on a non-confidential basis from a person other than Borrower, (iii) to require
Agent or any Lender to return any materials furnished by Borrower to Agent or a
Lender or prevent Agent or a Lender from responding to routine informational
requests in accordance with the Code of Ethics for the Exchange of Credit
Information promulgated by The Robert Morris Associates or other applicable
industry standards relating to the exchange of credit information. The
obligations of Agent and Lenders under this Section 13.5 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality letter
signed prior to the date hereof.

 

13.5 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Lenders, Borrower, and their respective
successors and assigns, except that Borrower may not assign its rights under
this Agreement, the other Financing Agreements and any other document referred
to herein or therein without the prior written consent of Agent and Lenders. Any
such purported assignment without such express prior written consent shall be
void. No Lender may assign its rights and obligations under this Agreement
without the prior written consent of Agent, except as provided in Section 13.7
below. The terms and provisions of this Agreement and the other Financing
Agreements are for the purpose of defining the relative rights and obligations
of Borrower, Agent and Lenders with respect to the transactions contemplated
hereby and there shall be no third party beneficiaries of any of the terms and
provisions of this Agreement or any of the other Financing Agreements.

 

13.6 Assignments; Participations.

 

(a) Each Lender may, with the prior written consent of Agent, assign all or, if
less than all, a portion equal to at least $5,000,000 in the aggregate for the
assigning Lender, of such rights and obligations under this Agreement to one or
more Eligible Transferees (but not including for this purpose any assignments in
the form of a participation), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Acceptance;
provided, that, such transfer or assignment will not be effective until: (i) it
is recorded by Agent on the Register and (ii) Agent shall have received for its
sole account payment of a processing fee from the assigning Lender or the
assignee in the amount of $5,000.

 

(b) Agent shall maintain a register of the names and addresses of Lenders, their
Commitments and the principal amount of their Loans (the “Register”). Agent
shall also maintain a copy of each Assignment and Acceptance delivered to and
accepted by it and shall modify the Register to give effect to each Assignment
and Acceptance. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and Borrower,

 

92



--------------------------------------------------------------------------------

Obligors, Agent and Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.

 

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Accommodations) of a Lender hereunder and thereunder and (ii) the
assigning Lender shall, to the extent that rights and obligations hereunder have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Agreement.

 

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower, any Obligor or any of their Subsidiaries or the performance or
observance by Borrower or any Obligor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (v) such assignee appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Financing Agreements are required to be performed by it as a Lender. Agent
and Lenders may furnish any information concerning Borrower or any Obligor in
the possession of Agent or any Lender from time to time to assignees and
Participants.

 

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Accommodations, without the consent of Agent or the other Lenders);
provided, that, (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) and the other Financing Agreements

 

93



--------------------------------------------------------------------------------

shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and Borrower, the
other Lenders and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Financing Agreements, (iii) the Participant shall not
have any rights under this Agreement or any of the other Financing Agreements
(the Participant’s rights against such Lender in respect of such participation
to be those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by Borrower or any Obligor
hereunder shall be determined as if such Lender had not sold such participation.

 

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank,

 

(g) Borrower shall assist Agent or any Lender permitted to sell assignments or
participations under this Section 13.7 in whatever manner reasonably necessary
in order to enable or effect any such assignment or participation, including
(but not limited to) the execution and delivery of any and all agreements, notes
and other documents and instruments as shall be requested and the delivery of
informational materials, appraisals or other documents for, and the
participation of relevant management in meetings and conference calls with,
potential Lenders or Participants. Borrower shall certify the correctness,
completeness and accuracy, in all material respects, of all descriptions of
Borrower and its affairs provided, prepared or reviewed by Borrower that are
contained in any selling materials and all other information provided by it and
included in such materials.

 

13.7 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

 

13.8 Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile shall have the same force and effect
as the delivery of an original executed counterpart of this Agreement or any of
such other Financing Agreements. Any party delivering an executed counterpart of
any such agreement by telefacsimile shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders and Borrower has caused these presents to be
duly executed as of the day and year first above written.

 

AGENT

 

CONGRESS FINANCIAL CORPORATION

(FLORIDA), as Agent

     

BORROWER

 

REPTRON ELECTRONICS, INC.

By:           By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:           Title:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

LENDER

 

CONGRESS FINANCIAL CORPORATION

(FLORIDA), as Lender

        By:                    

--------------------------------------------------------------------------------

            Title:                    

--------------------------------------------------------------------------------

           

 

Commitment: $25,000,000

 

95



--------------------------------------------------------------------------------

EXHIBIT A

to

LOAN AND SECURITY AGREEMENT

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of             , 2004 is made between              (the “Assignor”) and
                         (the “Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Congress Financial Corporation (Florida), in its capacity as agent
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the financial institutions which are parties thereto as lenders (in such
capacity, “Agent”), and the financial institutions which are parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively, “Lenders”)
have entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to Reptron Electronics, Inc. (“Borrower”) as set forth in the
Loan and Security Agreement, dated February     , 2004, by and among Borrower,
Agent and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”);

 

WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrower in an aggregate amount not to exceed
$             (the “Commitment”);

 

WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $             (the “Assigned Commitment Amount”) on the terms
and subject to the conditions set forth herein and Assignee wishes to accept
assignment of such rights and to assume such obligations from Assignor on such
terms and subject to such conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1. Assignment and Acceptance.

 

 

96



--------------------------------------------------------------------------------

(a) Subject to the terms and conditions of this Assignment and Acceptance,
Assignor hereby sells, transfers and assigns to Assignee, and Assignee hereby
purchases, assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (i) the Commitment and each of the Committed Loans of
Assignor and (ii) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Loan Agreement and
the other Financing Agreements, so that after giving effect thereto, the
Commitment of Assignee shall be as set forth below and the Pro Rata Share of
Assignee shall be              percent (            %).

 

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount. Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender. It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish its rights under Sections 2.1,
6.4, 6.8 and 6.9 of the Loan Agreement to the extent such rights relate to the
time prior to the Effective Date.

 

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee’s Commitment will be $            .

 

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor’s Commitment will be $             (as such amount
may be further reduced by any other assignment by Assignor on or after the date
hereof).

 

2. Payments.

 

(a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, Assignee shall pay to Assignor on the Effective Date in
immediately available funds an amount equal to $            , representing
Assignee’s Pro Rata Share of the principal amount of all Committed Loans.

 

(b) Assignee shall pay to Agent the processing fee in the amount specified in
Section 13.7(a) of the Loan Agreement.

 

3. Reallocation of Payments. Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letter of Credit Accommodations shall be for the account of
Assignor. Any interest, fees and other payments accrued on and after the
Effective Date with respect to the Assigned Commitment Amount shall be for the
account of Assignee. Each of Assignor and Assignee agrees that it will hold in
trust for the other party any interest, fees and other amounts which it may
receive to

 

97



--------------------------------------------------------------------------------

which the other party is entitled pursuant to the preceding sentence and pay to
the other party any such amounts which it may receive promptly upon receipt.

 

4. Independent Credit Decision. Assignee acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of              and its
Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance and agrees that it will, independently and
without reliance upon Assignor, Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit and legal decisions in taking or not taking action under the Loan
Agreement.

 

5. Effective Date; Notices.

 

(a) As between Assignor and Assignee, the effective date for this Assignment and
Acceptance shall be             , 200_ (the “Effective Date”); provided, that,
the following conditions precedent have been satisfied on or before the
Effective Date:

 

(i) this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;

 

(ii) the consent of Agent as required for an effective assignment of the
Assigned Commitment Amount by Assignor to Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;

 

(iii) written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Borrower and Agent;

 

(iv) Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance; and

 

(v) the processing fee referred to in Section 2(b) hereof shall have been paid
to Agent.

 

(b) Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Borrower and Agent for acknowledgment by Agent, a Notice of
Assignment in the form attached hereto as Schedule 1.

 

[6. Agent. [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]

 

(a) Assignee hereby appoints and authorizes Assignor in its capacity as Agent to
take such action as agent on its behalf to exercise such powers under the Loan
Agreement as are delegated to Agent by Lenders pursuant to the terms of the Loan
Agreement.

 

(b) Assignee shall assume no duties or obligations held by Assignor in its
capacity as Agent under the Loan Agreement.]

 

98



--------------------------------------------------------------------------------

7. Withholding Tax. Assignee (a) represents and warrants to Assignor, Agent and
Borrower that under applicable law and treaties no tax will be required to be
withheld by Assignee, Agent or Borrower with respect to any payments to be made
to Assignee hereunder or under any of the Financing Agreements, (b) agrees to
furnish (if it is organized under the laws of any jurisdiction other than the
United States or any State thereof) to Agent and Borrower prior to the time that
Agent or Borrower are required to make any payment of principal, interest or
fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form 4224 or U.S. Internal Revenue Service Form 1001 (wherein Assignee
claims entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder)
and agrees to provide new Forms 4224 or 1001 upon the expiration of any
previously delivered form or comparable statements in accordance with applicable
U.S. law and regulations and amendments thereto, duly executed and completed by
Assignee, and (c) agrees to comply with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.

 

8. Representations and Warranties.

 

(a) Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 

(b) Assignor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or any of the other Financing Agreements or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement or any other instrument or document furnished
pursuant thereto. Assignor makes no representation or warranty in connection
with, and assumes no responsibility with respect to, the solvency, financial
condition or statements of Borrower, or the performance or observance by
Borrower or any other Person, of any of its respective obligations under the
Loan Agreement or any other instrument or document furnished in connection
therewith.

 

(c) Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be

 

99



--------------------------------------------------------------------------------

executed or delivered by it in connection with this Assignment and Acceptance,
and to fulfill its obligations hereunder, (ii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance; and (iii) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignee, enforceable against Assignee in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights to general equitable principles.

 

9. Further Assurances. Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrower or Agent, which may be required in
connection with the assignment and assumption contemplated hereby.

 

10. Miscellaneous

 

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other for further breach thereof.

 

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

 

(c) Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.

 

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF FLORIDA. Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in Dade County, Florida over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such Florida State or Federal court. Each party to this Assignment
and Acceptance hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.

 

 

100



--------------------------------------------------------------------------------

(f) ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT
AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY
RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR
STATEMENTS (WHETHER ORAL OR WRITTEN).

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

[ASSIGNOR]

 

By:                                      
                                        
                                                           

 

Title:                                    
                                        
                                                         

 

[ASSIGNEE]

 

By:                                      
                                        
                                                           

 

Title:                                     
                                        
                                                       

 

 

101



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE OF ASSIGNMENT AND ACCEPTANCE

 

                        , 2004

 

Attn.:

 

  Re: Reptron Electronics, Inc.

 

Ladies and Gentlemen:

 

Congress Financial Corporation (Florida), in its capacity as agent pursuant to
the Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Agent”), and the financial institutions which are parties to the Loan Agreement
as lenders (individually, each a “Lender” and collectively, “Lenders”) have
entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to Reptron Electronics, Inc. (“Borrower”) as set forth in the
Loan and Security Agreement, dated February     , 2004, by and among Borrower,
Agent and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”). Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.

 

1. We hereby give you notice of, and request your consent to, the assignment by
             (the “Assignor”) to              (the “Assignee”) such that after
giving effect to the assignment Assignee shall have an interest equal to
             percent (            %) of the total Commitments pursuant to the
Assignment and Acceptance Agreement attached hereto (the “Assignment and
Acceptance”). We understand that the Assignor’s Commitment shall be reduced by
$            , as the same may be further reduced by other assignments on or
after the date hereof.

 

2. Assignee agrees that, upon receiving the consent of Agent to such assignment,
Assignee will be bound by the terms of the Loan Agreement as fully and to the
same extent as if the Assignee were the Lender originally holding such interest
under the Loan Agreement.

 

102



--------------------------------------------------------------------------------

3. The following administrative details apply to Assignee:

 

  (A) Notice address:

 

Assignee name:

Address:

 

Attention:

Telephone:

Telecopier:

 

  (B) Payment instructions:

 

Assignee name:

Address:

 

Attention:

Telephone:

Telecopier:

 

4. You are entitled to rely upon the representations, warranties and covenants
of each of Assignor and Assignee contained in the Assignment and Acceptance.

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

Very truly yours,

 

[NAME OF ASSIGNOR]

 

By:                                      
                                        
                                                           

 

Title:                                    
                                        
                                                         

 

[NAME OF ASSIGNEE]

 

By:                                      
                                        
                                                           

 

Title:                                    
                                        
                                                         

 

ACKNOWLEDGED AND ASSIGNMENT

CONSENTED TO:

 

103



--------------------------------------------------------------------------------

CONGRESS FINANCIAL CORPORATION

(FLORIDA), as Agent

 

By:                                      
                                                           

 

Title:                                    
                                                         

 

 

104



--------------------------------------------------------------------------------

EXHIBIT C

TO

LOAN AND SECURITY AGREEMENT

 

Compliance Certificate

 

To: Congress Financial Corporation

(Florida), as Agent

777 Brickell Avenue

Miami, Florida 33131

 

Ladies and Gentlemen:

 

I hereby certify to you pursuant to Section 9.6 of the Loan Agreement (as
defined below) as follows:

 

1. I am the duly elected Chief Financial Officer of Reptron Electronics, Inc., a
Florida corporation (“Borrower”). Capitalized terms used herein without
definition shall have the meanings given to such terms in the Loan and Security
Agreement, dated February     , 2004, by and among Congress Financial
Corporation (Florida) as agent for the financial institutions party thereto as
lenders (in such capacity, “Agent”) and the financial institutions party thereto
as lenders (collectively, “Lenders”) and Borrower (as such Loan and Security
Agreement is amended, modified or supplemented, from time to time, the “Loan
Agreement”).

 

2. I have reviewed the terms of the Loan Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrower and each of its
Subsidiaries, during the immediately preceding fiscal month.

 

3. The review described in Section 2 above did not disclose the existence during
or at the end of such fiscal month, and I have no knowledge of the existence and
continuance on the date hereof, of any condition or event which constitutes a
Default or an Event of Default, except as set forth on Schedule I attached
hereto. Described on Schedule I attached hereto are the exceptions, if any, to
this Section 3 listing, in detail, the nature of the condition or event, the
period during which it has existed and the action which Borrower or any Obligor
has taken, is taking, or proposes to take with respect to such condition or
event.

 

4. I further certify that, based on the review described in Section 2 above,
Borrower and Obligors have not at any time during or at the end of such fiscal
month, except as specifically described on Schedule II attached hereto or as
permitted by the Loan Agreement, done any of the following:

 

(a) Changed its respective corporate name, or transacted business under any
trade name, style, or fictitious name, other than those previously described to
you and set forth in the Financing Agreements.

 

105



--------------------------------------------------------------------------------

(b) Changed the location of its chief executive office, changed its jurisdiction
of incorporation, changed its type of organization or changed the location of or
disposed of any of its properties or assets (other than pursuant to the sale of
Inventory in the ordinary course of its business or as otherwise permitted by
Section 9.7 of the Loan Agreement), or established any new asset locations.

 

(c) Materially changed the terms upon which it sells goods (including sales on
consignment) or provides services, nor has any vendor or trade supplier to
Borrower or any Obligor during or at the end of such period materially adversely
changed the terms upon which it supplies goods to Borrower or such Obligor.

 

(d) Permitted or suffered to exist any security interest in or liens on any of
its properties, whether real or personal, other than as specifically permitted
in the Financing Agreements.

 

(e) Received any notice of, or obtained knowledge of any of the following not
previously disclosed to Agent: (i) the occurrence of any event involving the
release, spill or discharge of any Hazardous Material in violation of applicable
Environmental Law in a material respect or (ii) any investigation, proceeding,
complaint, order, directive, claims, citation or notice with respect to: (A) any
non-compliance with or violation of any applicable Environmental Law by Borrower
or any Obligor in any material respect or (B) the release, spill or discharge of
any Hazardous Material in violation of applicable Environmental Law in a
material respect or (C) the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials in
violation of applicable Environmental Laws in a material respect or (D) any
other environmental, health or safety matter, which has a material adverse
effect on Borrower or any Obligor or its business, operations or assets or any
properties at which Borrower or such Obligor transported, stored or disposed of
any Hazardous Materials.

 

(f) Become aware of, obtained knowledge of, or received notification of, any
breach or violation of any material covenant contained in any instrument or
agreement in respect of Indebtedness for money borrowed by Borrower or any
Obligor.

 

5. Attached hereto as Schedule III are the calculations used in determining, as
of the end of such fiscal month whether Borrower is in compliance with the
covenant set forth in Section 9.17 of the Loan Agreement for such fiscal month.

 

The foregoing certifications are made and delivered this day of
                    , 200    .

 

Very truly yours,

 

REPTRON ELECTRONICS, INC.

 

By:                                      
                                        
                                                           

 

Title:                                    
                                        
                                                         

 

106